Exhibit 10.2

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (this “Agreement”) is entered into this 21st day of
June, 2010, by and among STONEMOR INDIANA LLC, an Indiana limited liability
company (“StoneMor Indiana”), STONEMOR OPERATING LLC, a Delaware limited
liability company (“StoneMor Operating”) (StoneMor Indiana and StoneMor
Operating are sometimes collectively referred to herein as “StoneMor”), and
STONEMOR PARTNERS, L.P., a Delaware limited partnership (“StoneMor Partners”),
CHAPEL HILL ASSOCIATES, INC., a Michigan corporation d/b/a Chapel Hill Memorial
Gardens of Grand Rapids (“CH Associates”), CHAPEL HILL FUNERAL HOME, INC., an
Indiana corporation (“CH Funeral Home”), COVINGTON MEMORIAL FUNERAL HOME, INC.,
an Indiana corporation (“CM Funeral Home”), COVINGTON MEMORIAL GARDENS, INC., an
Indiana corporation (“CM Gardens”), FOREST LAWN MEMORIAL CHAPEL INC., an Indiana
corporation (“FL Chapel”), and FOREST LAWN MEMORY GARDENS INC., an Indiana
corporation (“FL Gardens”) (CH Associates, CH Funeral Home, CM Funeral Home, CM
Gardens, FL Chapel and FL Gardens are sometimes collectively referred to herein
as the “Acquired Companies”), FRED W. MEYER, JR. BY JAMES R. MEYER AS SPECIAL
ADMINISTRATOR TO THE ESTATE OF FRED W. MEYER, JR. (“Fred Meyer”), JAMES R.
MEYER, an adult resident of the State of Indiana (“Jim Meyer”), THOMAS E. MEYER,
an adult resident of the State of Indiana (“Tom Meyer”), and NANCY J. CADE, an
adult resident of the State of Kentucky (“Nancy Cade”) (Fred Meyer, Jim Meyer,
Tom Meyer and Nancy Cade are sometimes collectively referred to herein as the
“Meyer Family”), and for purposes of Section 11 herein only, F.T.J. Meyer
Associates, LLC, an Indiana limited liability company (“FTJ”).

BACKGROUND

A. In 2004, the Meyer Family sold to, Ansure Mortuaries of Indiana, LLC, an
Indiana limited liability company (“Ansure”), wholly-owned by Robert Nelms
(“Nelms”) twelve of the Meyer Family’s fourteen companies which owned and
operated funeral homes and cemeteries in Indiana, Michigan and Ohio, including
the Acquired Companies (the “2004 Stock Purchase”), pursuant to several Stock
Purchase Agreements and Membership Interest Purchase Agreements, each dated
November 23, 2004 by and among the Meyer Family and Ansure Mortuaries, LLC, a
New Jersey limited liability company wholly-owned by Nelms (“Ansure
Mortuaries”), each of which were assigned by Ansure Mortuaries to Ansure, as of
December 21, 2004 (collectively, the “Ansure Purchase Agreements”).

B. Pursuant to the terms of the Ansure Purchase Agreements, Fred Meyer, Jim
Meyer, Tom Meyer and Nancy Cade each executed a separate
Agreement-Not-To-Compete in favor of Ansure dated December 21, 2004
(collectively, the “Ansure Non-Compete Agreements”).

C. In partial consideration of the 2004 Stock Purchase, Ansure delivered the
following four (4) promissory notes to the Meyer Family, each dated December 21,
2004: (i) a Promissory Note in the original principal sum of Two Million Nine
Hundred Thirty-Seven Thousand Nine Hundred Sixty-One and 07/100 Dollars
($2,937,961.07) issued by Ansure in favor Fred Meyer (“Fred’s Note”); (ii) a
Promissory Note in the original principal sum of One



--------------------------------------------------------------------------------

Million Three Hundred Six Thousand Eight Hundred Ninety-Six and 97/100 Dollars
($1,306,896.97) issued by Ansure in favor of Jim Meyer (“Jim’s Note”) (iii) a
Promissory Note in the original principal sum of One Million Three Hundred Six
Thousand Eight Hundred Ninety-Six and 97/100 Dollars ($1,306,896.97) issued by
Ansure in favor of Tom Meyer (“Tom’s Note”); and (iv) a Promissory Note in the
original principal sum of Six Hundred Seventy-Eight Thousand Four Hundred
Fifty-Two and 98/100 Dollars ($678,452.98) issued by Ansure in favor of Nancy
Cade (“Nancy’s Note”).

D. In addition to the Meyer Family, FTJ was also a seller party under the terms
of the Ansure Purchase Agreements, and in partial consideration of the 2004
Stock Purchase, Forest Lawn Funeral Home Properties, LLC, an Indiana limited
liability company (“Forest Lawn”) issued a Promissory Note in the original
principal sum of One Million One Hundred Sixty-Seven Thousand Eight Hundred
Eighty-Three and 00/100 Dollars ($1,167,883.00) in favor of FTJ dated
December 21, 2004 (“FTJ’s Note”) (Fred’s Note, Jim’s Note, Tom’s Note, Nancy’s
Note and FTJ’s Note collectively referred to herein as the “Ansure Notes”).

E. As security for the Ansure Notes, Ansure delivered the following seven
(7) mortgages to the Meyer Family, each dated December 21, 2004: (i) a Real
Estate Mortgage covering certain real estate located in Kent County, Michigan,
executed by CH Associates in favor of the Meyer Family; (ii) a Real Estate
Mortgage covering certain real estate located in Allen County, Indiana, executed
by CM Gardens in favor of the Meyer Family; (iii) a Real Estate Mortgage
covering certain real estate located in Johnson County, Indiana, executed by FL
Gardens in favor of the Meyer Family; (iv) a Real Estate Mortgage covering
certain real estate located in Saint Joseph County, Indiana, executed by CH
Funeral Home in favor of the Meyer Family; (v) a Real Estate Mortgage covering
certain real estate located in Allen County, Indiana, executed by CM Funeral
Home in favor of the Meyer Family; (vi) a Real Estate Mortgage covering certain
real estate located in Saint Joseph County, Indiana, executed by Memory Gardens
Management Corporation, an Indiana corporation (“MGMC”) in favor of the Meyer
Family (the Real Estate Mortgages listed as (i) through (vi) above collectively
referred to as the “Meyer Family Mortgages”); and (vii) a Real Estate Mortgage,
Assignment of Rents and Fixture Filing covering certain real estate located in
Johnson County, Indiana, executed by Forest Lawn in favor of FTJ (the “FTJ
Mortgage” and collectively with the Meyer Family Mortgages, the “Ansure
Mortgages”).

F. Subsequent to the 2004 Stock Purchase, FTJ assigned all of its right, title
and interest in and to FTJ’s Note and the FTJ Mortgage to Fred Meyer, Jim Meyer,
Tom Meyer and Nancy Cade, in equal parts.

G. Subsequent to the 2004 Stock Purchase, (i) litigation ensued among the Meyer
Family, Nelms, Ansure and other parties in the matter of Fred W. Meyer, Jr., et
al. v. Ansure Mortuaries of Indiana, LLC, et al., Cause No. 41C01-0801-MF-00001
(the “Receiver Action”); and (ii) Lynnette Gray was appointed as the receiver
with respect to the business of Ansure and its subsidiaries (the “Receiver”).

H. As part of the litigation, the Receiver, the Meyer Family and others asserted
various misappropriation and related claims against Nelms, Ansure and other
parties as generally described in the Receiver Action and in the case captioned
Angela K. Farno, etc. v. Ansure



--------------------------------------------------------------------------------

Mortuaries of Indiana, LLC, et al., Cause No. 41C01-0910-PL-00007 as
consolidated with the Receiver Action (collectively, the “Fraud Claims”), in the
Circuit Court for Johnson County, Indiana (the “Court”).

I. The State of Indiana filed an eminent domain proceeding, captioned State of
Indiana v. Lynnette Gray as Receiver for Forest Lawn Memory Gardens, Inc. et
al., Cause No. 41C01-0903-PL-00002, to condemn certain real estate located in
Johnson County (the “Eminent Domain Claim”).

J. StoneMor has agreed to purchase from Ansure, Nelms, and/or the Receiver among
other things, one hundred percent (100%) of the ownership interests in the
Acquired Companies, as well as the assets (including both real and personal
property) of certain other companies acquired by (or owning assets acquired by)
Ansure in connection with the 2004 Stock Purchase, including Forest Lawn and
MGMC and certain other entities owned, directly or indirectly, by Nelms (the
“2010 Stock Purchase”), pursuant to that certain Amended and Restated Purchase
Agreement dated April 2, 2010, as amended, by and among StoneMor Indiana,
StoneMor Operating, Nelms, Ansure, various other entities related to the
foregoing parties and, for limited purposes, the Receiver.

K. In connection with the 2010 Stock Purchase, StoneMor, StoneMor Partners, the
Acquired Companies and the Meyer Family desire to amend and restate the terms
and conditions of the various relationships, which will include StoneMor’s
assumption, payment and discharge of a portion of Ansure’s and Forest Lawn’s
obligations pursuant to the Ansure Notes and the Ansure Non-Compete Agreements,
to provide for releases, and to settle all disputes among the Meyer Family, the
Acquired Companies and certain other persons and entities as further set forth
herein.

NOW, THEREFORE, in consideration of the foregoing premises and mutual agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, hereby agree as follows:

1. Non-Compete Agreements. Jim Meyer, Tom Meyer and Nancy Cade hereby agree to
enter into an Amended and Restated Agreement-Not-To-Compete with StoneMor in
substantially the forms attached hereto as Exhibits A-1, A-2, and A-3
(individually each a “StoneMor Non-Compete Agreement” and collectively, the
“StoneMor Non-Compete Agreements”), which shall amend and restate the Ansure
Non-Compete Agreements and provide the terms and conditions under which each of
Jim Meyer, Tom Meyer and Nancy Cade agree to continue to not compete with the
businesses acquired by StoneMor under the 2010 Stock Purchase as provided in
each StoneMor Non-Compete Agreement. The Ansure Non-Compete Agreement by and
between Ansure Mortuaries and Fred Meyer shall become null and void and of no
further force or effect at the Closing.

Under the terms of the respective StoneMor Non-Compete Agreements, and not in
duplication of the amounts set forth therein, StoneMor shall pay to members of
the Meyer Family amounts pursuant to the terms set forth individually in each
such StoneMor Non-Compete Agreement which in the aggregate shall amount to Two
Million Three Hundred Forty-



--------------------------------------------------------------------------------

One Thousand Nine Hundred Twenty Six and 00/100 Dollars ($2,341,926.00) as
provided below:

1.1. At Closing. At Closing, StoneMor shall pay to members of the Meyer Family
Two Hundred Ninety Seven Thousand Six Hundred Fifty Three and 00/100 Dollars
($297,653.00), (the “CNTC Closing Payment”).

1.2. In Installments. StoneMor shall pay to members of the Meyer Family Two
Million Forty-Four Thousand Two Hundred Seventy-Three Dollars ($2,044,273) in
quarterly installments on January 1, April 1, July 1 and October 1 of each year
(the “CNTC Installment Payments”) (“year” shall mean the four (4) calendar
quarters, commencing on the first (1st) day of the first (1st) calendar quarter
following Closing and each such date thereafter) and as summarized, in the
aggregate, below:

(a) Five Hundred Eighteen Thousand Five Hundred Ten and 00/100 Dollars
($518,510.00) during the first (1st) year, payable in three (3) quarterly
installments the first of which for One Hundred Ninety Eight Thousand Seven
Hundred and 74/100 Dollars ($198,700.74) payable October 1. 2010, the second
installment for One Hundred Ninety Thousand One Hundred Eighty One and 76/100
Dollars ($190,181.76) payable January 1. 2011, and the third installment of One
Hundred Twenty Nine Thousand Six Hundred Twenty Seven and 50/100 ($129,627.50)
payable April 1. 2011;

(b) Six Hundred Seven Thousand Eight Hundred Five and 00/100 Dollars
($607,805.00) during the second (2nd) year, payable in four (4) quarterly
installments of One Hundred Fifty One Thousand Nine Hundred Fifty One and 25/100
Dollars ($151,951.25) each;

(c) Six Hundred Seven Thousand Eight Hundred Five and 00/100 Dollars
($607,805.00) during the third (3 rd) year, payable in four (4) quarterly
installments of One Hundred Fifty One Thousand Nine Hundred Fifty One and 25/100
Dollars ($151,951.25); and

(d) Three Hundred Ten Thousand One Hundred Fifty Three and 00/100 Dollars
($310,153.00) during the fourth (4th) year, payable in four (4) quarterly
installments of Seventy Seven Thousand Five Hundred Thirty Eight and 25/100
Dollars ($77,538.25) each.

By way of reference, the CNTC Closing Payments and CNTC Installment Payments, in
cash shall be made among members of the Meyer Family as set forth below:

 

     At Closing    1st Year    2nd Year    3rd Year    4th Year    Total

Jim Meyer

   $ 145,848    $ 247,942    $ 291,696    $ 291,696    $ 145,848    $ 1,123,030

Tom Meyer

   $ 151,805    $ 258,068    $ 303,609    $ 303,609    $ 151,805    $ 1,168,896

Nancy Cade

     —      $ 12,500    $ 12,500    $ 12,500    $ 12,500    $ 50,000            
                             

Total

   $ 297,653    $ 518,510    $ 607,805    $ 607,805    $ 310,153    $ 2,341,926
                                         



--------------------------------------------------------------------------------

2. Promissory Notes. StoneMor shall assume a portion of Ansure’s and Forest
Lawn’s obligations under the Ansure Notes for the aggregate sum of Seven Million
Ninety Three Thousand Seventy Four and 00/100 Dollars ($7,093,074.00) and the
remaining principal, interest and fees of the Ansure Notes is hereby forgiven by
the Meyers to the makers of the Ansure Note. With respect to such assumed
portion, StoneMor shall issue, as the substitute maker for Ansure and Forest
Lawn, replacement promissory notes in favor of Fred Meyer, Jim Meyer, Tom Meyer
and Nancy Cade in substantially the forms attached hereto as Exhibits B-1, B-2,
B-3, B-4, (individually, each a “StoneMor Closing Note” and collectively, the
“StoneMor Closing Notes”), and Exhibits B-5 and B-6 (each a “StoneMor
Installment Note” and collectively, the “StoneMor Installment Notes”; the
StoneMor Closing Notes and the StoneMor Installment Notes are collectively
referred to as the “StoneMor Notes”). The StoneMor Notes shall amend, restate,
supersede and replace the Ansure Notes in their respective entireties and
provide for the terms and conditions set forth in each StoneMor Note including
payments of Units and cash as set forth in the aggregate and among members of
the Meyer Family, below:

2.1 Definitions. The following capitalized terms shall have the meanings
ascribed to them herein.

(a) The term “Units” shall mean unregistered common units of StoneMor Partners,
with a price per unit equal to the lesser of (i) the actual value of such
publicly traded securities as of the date immediately preceding Closing, or
(ii) Nineteen and 00/100 Dollars ($19.00) per common unit.

(b) The “Meyer Extended Family” shall mean any member of the Meyer Family or any
such person’s spouse, lineal ancestors or descendants (whether natural or
adopted) or any trust, limited partnership, partnership, limited liability
partnership, limited liability company, corporation and/or similar entity or
association of which any Meyer Family member maintains a controlling voting
interest therein or any heir of any member of the Meyer Family or any person
(natural or not) taking under the terms of the estate of any member of the Meyer
Family.

2.2 Payments under the StoneMor Closing Notes.

(a) Units at Closing. StoneMor Partners shall issue to the Meyer Family at
Closing Five Million Three Hundred Thousand and 00/100 Dollars ($5,300,000.00)
of its Units, plus Fifteen Thousand (15,000) additional Units (the “Note Unit
Payments”).

(b) Cash at Closing. StoneMor shall pay members of the Meyer Family at Closing
Two Hundred Two Thousand Three Hundred Forty-Seven and 00/100 Dollars
($202,347.00) (the “Note Cash Closing Payment”).

(c) Installment Payments. StoneMor shall pay members of the Meyer Family One
Million Three Hundred Five Thousand Seven Hundred Twenty Seven



--------------------------------------------------------------------------------

and 00/100 Dollars ($1,305,727.00) (the “Note Installment Payment(s)”) payable
in quarterly installments as set forth below, on January 1, April 1, July 1 and
October 1 of each year, commencing on the first (1st) day of the first
(1st) calendar quarter following Closing:

(i) Three Hundred Thirty One Thousand Four Hundred Ninety and 00/100 Dollars
($331,490.00) during the first (1st) year, payable in four (4) quarterly
installments the first of which of Two Hundred and Twelve Thousand Five Hundred
and 00/100 Dollars ($212,500) and the remaining three of Thirty Nine Thousand
Six Hundred Sixty Three and 33/100 Dollars ($39,663.33) each;

(ii) Three Hundred Ninety Two Thousand One Hundred Ninety five and 00/100
Dollars ($392,195.00) during the second (2nd) year, payable in four
(4) quarterly installments of Ninety Eight Thousand Forty Eight and 75/100
Dollars ($98,048.75) each;

(iii) Three Hundred Ninety Two Thousand One Hundred Ninety five and 00/100
Dollars ($392,195.00) during the third (3rd) year, payable in four (4) quarterly
installments of Ninety Eight Thousand Forty Eight and 75/100 Dollars
($98,048.75) each; and

(iv) One Hundred Eighty Nine Thousand Eight Hundred Forty Seven and 00/100
Dollars ($189,847.00) during the fourth (4th) year, payable in four
(4) quarterly installments of Forty Seven Thousand Four Hundred Sixty One and
75/100 Dollars ($47,461.75) each.

By way of reference, the Note Unit Payment shall be delivered to members of the
Meyer Family at Closing as set forth below:

 

     Closing Delivery of
Units expressed in US
Dollars

Fred Meyer

   $ 1,733,278

Jim Meyer

   $ 1,629,124

Tom Meyer

   $ 1,695,656

Nancy Cade

   $ 526,942       

Total

   $ 5,585,000       



--------------------------------------------------------------------------------

By way of reference, the Note Cash Closing Payment and Note Installment
Payments, in cash shall be made among members of the Meyer Family as set forth
below:

 

     At Closing    1st Year    2nd Year    3rd Year    4th Year    Total

Fred Meyer

   $ 155,173    $ 263,793    $ 310,345    $ 310,345    $ 155,173    $ 1,194,829

Jim Meyer

     —        —        —        —        —        —  

Tom Meyer

     —        —        —        —        —        —  

Nancy Cade

     47,174    $ 67,697    $ 81,850    $ 81,850    $ 34,674    $ 313,245       
                                  

Total

   $ 202,347    $ 331,490    $ 392,195    $ 392,195    $ 189,847    $ 1,508,074
                                         

The aggregate value of all payments to the Meyer Family, in cash or Units,
described in Sections 1 and 2 are collectively referred to as the “Total Amounts
Paid”.

3. Contingent Payments.

(a) “Respective Share” shall mean the percentage allocation of the contingent
payments payable pursuant to this Section among each member of the Meyer Family
as follows:

 

Fred Meyer

   31.034 % 

Jim Meyer

   29.170 % 

Tom Meyer

   30.361 % 

Nancy Cade

   9.435 % 

(b) Additional Deferred Consideration. StoneMor shall pay to each member of the
Meyer Family the additional deferred consideration, if any, computed pursuant to
Exhibit A-4 (the “Additional Deferred Consideration”), to the extent required
under the terms set forth on Exhibit A-4. Without derogating the legal
obligations of StoneMor in the preceding sentence, it is understood that none of
the parties expects that any Additional Deferred Consideration shall actually
become due under the formula set forth in Exhibit A-4 because it is expected
that any payment due will be offset by the dividends expected to be paid by
StoneMor Partners.

(c) Payment Upon Misappropriation Claim Recovery. StoneMor agrees to use
reasonable and diligent efforts to pursue the Misappropriation Claims. To the
extent any Misappropriation Claim is pursued by a trustee or other authorized
representative, StoneMor shall use reasonable efforts within its authority and
power to cause (or, at a minimum, urge) such trustee or other authorized
representative to engage in the reasonable and diligent pursuit of the
Misappropriation Claims; provided, however, that any such proceedings shall be
under the exclusive control of StoneMor or such trustee or authorized
representative and that nothing contained herein shall be deemed
to obligate StoneMor or any affiliate or authorized representative to appeal any
decision of the trial court. Further, StoneMor or any persons designated by
StoneMor or the Court to pursue any Misappropriation Claim shall be entitled to
settle any Misappropriation Claim prior to trial as StoneMor or such authorized
representative



--------------------------------------------------------------------------------

deems appropriate and/or as the Court may approve; provided, however, that
StoneMor shall prior to deciding not to appeal any decision of the trial court
or settling any claim, provide advance written notice to counsel for the Meyers
of its intention and consult with the Meyers’ counsel with respect to such
actions. StoneMor shall pay or cause to be paid to the Meyer Family an amount up
to Two Million Three Hundred Fifty Thousand and 00/100 Dollars
($2,350,000.00)(the “Recovery Payment”), to be calculated with reference to the
Net Misappropriation Claim Proceeds and paid promptly after such proceeds are
collected, whether by settlement, court judgment or otherwise; provided however,
that no Recovery Payment will be made unless and until the Misappropriation
Threshold (herein defined) has been paid to StoneMor or other parties in
interest prosecuting the Misappropriation Claims. If the aggregate amount paid
on account of the Recovery Payment by the third anniversary of the Closing (the
“Distributed Amount”), is less than Two Million Three Hundred Fifty Thousand and
00/100 Dollars ($2,350,000.00), then StoneMor shall pay the members of the Meyer
Family, in addition to the Distributed Amount, an amount that is the lower of
(i) $150,000; or (ii) the difference between the Distributed Amount and Two
Million Three Hundred Fifty Thousand and 00/100 Dollars ($2,350,000.00). Nothing
contained in this paragraph shall derogate from the right of the members of the
Meyer Family to receive Recovery Payments after the third anniversary of the
Closing; provided that in no event will the members of the Meyer Family be
entitled to receive any payment under this Section 3(c) in excess of Two
Million Three Hundred Fifty Thousand and 00/100 Dollars ($2,350,000.00).

The “Net Misappropriation Claim Proceeds” shall mean that portion of the total
of all amounts recovered by StoneMor or other parties in interest prosecuting
the Misappropriation Claims which exceeds the aggregate of (i) Three Million and
00/100 Dollars ($3,000,000.00), and (ii) reasonable fees and costs incurred in
pursuing the Misappropriation Claims, including reasonable attorneys’ (on
contingency basis and/or otherwise) and experts’ fees incurred by StoneMor or
other parties in interest prosecuting the Misappropriation Claims (sub-clauses
(i) and (ii) herein are together referred to as the “Misappropriation
Threshold”). “Misappropriation Claims” shall mean claims that have been or may
be asserted in connection with and all funds which should have been deposited
and held in the Trust Accounts pursuant to the laws of the State of Indiana, the
State of Michigan or the State of Ohio and have not been so deposited or which
have been deposited and have actually or constructively been misappropriated,
which shall include investments of trust funds in any manner or form contrary to
applicable laws.

If the Net Misappropriation Claim Proceeds are equal to or exceed Two
Million Three Hundred Fifty Thousand and 00/100 Dollars ($2,350,000.00), then
the Recovery Payment to the Meyer Family shall be Two Million Three
Hundred Fifty Thousand and 00/100 Dollars ($2,350,000.00). If and to the extent
the Net Misappropriation Claim Proceeds are less than Two Million Three
Hundred Fifty Thousand and 00/100 Dollars ($2,350,000.00), then the Recovery
Payment shall be limited to an amount equal to the Net Misappropriation Claim
Proceeds. Each member of the Meyer Family shall receive its percentage of the
Respective Share of the Recovery Payment paid under this Section.



--------------------------------------------------------------------------------

(d) Allocation. The parties acknowledge that payments received under this
Section may be allocated by members of the Meyer Family as additional payments
under the terms of their respective Ansure Notes

4. Release of Security. The obligations of StoneMor and StoneMor Partners under
this Agreement and the other Transaction Documents (herein defined) shall be
unsecured obligations. The Meyer Family shall release the Ansure Mortgages at
Closing pursuant to mortgage release documents in substantially the forms
attached hereto as Exhibit C (each a “Mortgage Release”).

5. Subordination. The obligations of StoneMor, StoneMor Partners and the
Acquired Companies under this Agreement and the Transaction Documents shall be
subordinate and junior to the obligations of StoneMor, StoneMor Partners and the
Acquired Companies under any Senior Debt (as defined in the Subordination
Agreement) to the Lenders (herein defined). At Closing, each member of the Meyer
Family shall enter into certain Subordination Agreements in substantially the
forms attached hereto as Exhibits D-1, D-2, D-3, D-4, D-5, D-6, D-7, and D-8
(each, a “Subordination Agreement”). If all or any portion of the debt to the
Lenders is refinanced or replaced from time to time, then, at StoneMor’s
request, the Meyer Family shall promptly enter into new Subordination Agreements
in favor of the holder(s) of such new debt on substantially the same terms as
the Subordination Agreements entered into at Closing. Each member of the Meyer
Family further agrees that a breach of any of the covenants contained in this
Section 5 will cause irreparable injury to StoneMor, StoneMor Partners and the
Acquired Companies, that StoneMor, StoneMor Partners and the Acquired Companies
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 5 shall be specifically
enforceable against such member of the Meyer Family, and such member of the
Meyer Family hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants. This Agreement, the StoneMor
Non-Compete Agreement, the StoneMor Notes, the Mortgage Release and the
Subordination Agreement are collectively referred to herein as the “Transaction
Documents”.

6. Assignment of Eminent Domain Claim. StoneMor shall provide an assignment from
the Receiver to the Meyer Family of the Eminent Domain Claim (the “Eminent
Domain Assignment”) and the proceeds thereto (the “Eminent Domain Proceeds”) at
or prior to Closing. The Meyer Family shall pay StoneMor any and all actual
expenses of StoneMor or any Acquired Company incurred in connection with
restoring any property or repairing any damage to any property caused by any
action related to any condemnation or taking performed pursuant to or in
connection with the Eminent Domain Claim; provided that such amount shall not
exceed Sixty Six Thousand Five Hundred Fifty Nine and 00/100 Dollars
($66,559.00). The Eminent Domain Proceeds minus the amount payable to StoneMor
pursuant to this Section 6 shall be distributed to each member of the Meyer
Family pursuant to the Respective Share allocation. The Meyer Family will be
solely responsible to pursue the Eminent Domain Claim at the Meyer Family’s sole
cost and expense and neither StoneMor nor the Acquired Companies shall have any
liability in connection therewith.

7. Assignment of Fraud Claims. The Meyer Family shall assign to StoneMor all of
the Meyer Family’s rights under the Fraud Claims (the “Fraud Claim Assignment”)
and shall, promptly upon StoneMor’s request, execute any documents requested by
StoneMor to effect



--------------------------------------------------------------------------------

such assignment. Without derogating from the generality of the foregoing, the
Meyer Family shall, if so requested by StoneMor, file a motion with the Court
seeking to recognize StoneMor or any entity designated by StoneMor as the party
in interest with respect to the Fraud Claims.

8. Closing. The closing and consummation of this transaction (the “Closing”)
shall be held simultaneously with the closing of the 2010 Stock Purchase (the
“Closing Date”).

9. Payments to the Meyer Family. StoneMor shall make all payments, other than
those specified as payable in Units, to the Meyer Family by wire transfer of
immediately available funds to the accounts of each member of the Meyer Family
pursuant to the exact wiring instructions given by the Meyer Family prior to
Closing or from time to time thereafter at least five (5) business days prior to
any payment date.

10. Health Insurance. For a period beginning on the Closing Date and ending (to
be defined separately with respect to each of Tom Meyer and Jim Meyer) on the
earlier of (i) eighty-four (84) months thereafter or (ii) the first day of the
month following the month in which any Insured Party (defined below) becomes
eligible for Medicare insurance coverage, StoneMor shall pay to each of Tom
Meyer and Jim Meyer, in the first twelve (12) months after Closing and each
12-month period thereafter, the Insurance Payment (defined below). An “Insured
Party” means Tom Meyer, Jim Meyer and each of their respective spouses. The
“Insurance Payment” means, for each of Tom Meyer and Jim Meyer during the first
twelve (12) months following the Closing Date, the sum of $17,000 which shall be
used for purposes of procuring a health insurance policy of their choosing
including premiums for each 12-month period (the “Premiums”) and paying any
Health Savings Account deductibles for the corresponding 12-month period (the
“Deductible”), insuring each of Tom Meyer and Jim Meyer and their respective
spouses (the “Health Plans”). The Insurance Payment shall be adjusted annually
as necessary to reflect insurance premium increases compared to payments made in
the preceding year. The calculation of the insurance Premium and Deductible for
any subsequent year shall not take into account any part of the insurance
Premium and Deductible attributable to a service included in the Health Plan in
any subsequent year that was not included in the Health Plan during the first
twelve (12) months after the Closing. The Insurance Payment shall be paid by
StoneMor on an annual basis within thirty (30) days of submission by each of Tom
Meyer and Jim Meyer of an invoice representing the yearly Premiums and
Deductible for the Health Plans.

11. Mutual Release. The parties hereto agree that, the transactions and
consideration provided herein are a full and final settlement of all disputes
among or between them. Each of the parties hereto hereby agrees that effective
upon the Closing, each of the parties for itself and its heirs, personal
representatives, trustees, affiliates, successors and assigns, RELEASES AND
DISCHARGES, each other party and each such party’s officers, directors,
managers, members, partners, agents, personal representatives, trustees,
affiliates, predecessors, past or present attorneys, fiduciaries,
representatives, heirs, successors, assigns, and affiliates from (a) any and all
claims, demands, obligations, actions, causes of action, choses in action,
cases, suits, debts, dues, sums of money, accounts, guarantees, bonds,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, injuries, harms, damages, judgments, remedies, liens and liabilities
of any nature whatsoever, in law, at equity or otherwise, whether direct,
indirect, derivative or otherwise whether known or unknown (“Claims”), from the
beginning of the world to and including the Closing Date, and (b) all Claims,
whether accruing before or after



--------------------------------------------------------------------------------

the Closing, in any way related to the operation of the Acquired Companies or
any other companies involved in the 2004 Stock Purchase to which such party may
otherwise be entitled. The parties agree that the execution of this Agreement
shall not constitute an admission of liability by any of the parties. StoneMor
and StoneMor Partners agree and covenant not to sue the Meyer Family or FTJ
relating to their ownership or operation of the Acquired Companies or any other
companies involved in the 2004 Stock Purchase. FTJ and each member of the Meyer
Family hereby waives and releases StoneMor, StoneMor Partners and the Acquired
Companies from any Claim related to (i) the ownership interest of any member of
the Meyer Family or any affiliate thereof of any stock, membership interests or
any other right to be issued or granted stock, membership interests, or any
securities convertible into or exchangeable for any stock or membership
interests of the Acquired Companies or of any other companies involved in the
2004 Stock Purchase; (ii) any interest in any of the assets of the foregoing
entities; and (iii) any rights of any such member under the terms of any
document executed in connection with the 2004 Stock Purchase. FTJ and each
member of the Meyer Family hereby agrees and covenants not to sue StoneMor,
StoneMor Partners, the Acquired Companies or any other companies involved in the
2004 Stock Purchase with respect to any claim it has with regard to the 2004
Stock Purchase. Nothing contained herein shall be deemed to be a release or a
waiver of any party’s rights pursuant to the Transaction Documents.

12. Conditions to Closing.

12.1 Conditions to the Meyer Family Closing. The obligations of the Meyer Family
to consummate the transactions contemplated by this Agreement, are subject to
the satisfaction on or before the Closing of the following conditions, any one
or more of which may be waived by the unanimous consent of the members of the
Meyer Family at their option:

(a) The representations and warranties of StoneMor and contained in this
Agreement shall be true and correct, both on the date of this Agreement and at
and as of the Closing;

(b) StoneMor and StoneMor Partners shall have discharged, performed or complied,
in all material respects, with all other covenants and agreements contemplated
by this Agreement to be performed or complied with by StoneMor and StoneMor
Partners at or prior to the Closing;

(c) No law, order or judgment shall have been enacted, entered, issued or
promulgated by any governmental authority, arbitrator or mediator, which
challenges, or seeks to prohibit, restrict or enjoin the consummation of the
transactions contemplated hereby, nor shall there be pending or threatened, any
action, suit or proceeding by or before any governmental authority, arbitrator
or mediator, challenging any of the transactions contemplated by this Agreement
or seeking monetary relief by reason of the consummation of such transactions;

(d) Releases or functionally equivalent statements from the State of Michigan,
the State of Indiana (Securities Division and the Cemetery and Funeral Board),
the StoneMor designated Trusts/Escrow Accounts, Wilson St. Pierre, the



--------------------------------------------------------------------------------

Farno putative class, Nelms, Deborah Johnson, Ron Robertson and each of the
entities listed on Exhibit E (the “Third Party Releases”) all in form and
substance reasonably satisfactory to the Meyer Family shall have been obtained;

(e) StoneMor and StoneMor Partners shall have delivered, or caused to be
delivered, to the Meyer Family each of the documents required by the terms of
this Agreement.

(f) The Units shall not have been suspended, as of the Closing Date, by the SEC
or NASDAQ from trading on the NASDAQ Global Select Stock Market nor shall
suspension by the SEC or NASDAQ have been threatened, as of the Closing, either
(i) in writing by the SEC or NASDAQ or (ii) by StoneMor Partners falling below
the minimum listing maintenance requirements of NASDAQ.

12.2 Conditions to StoneMor Closing. The obligations of StoneMor and StoneMor
Partners to consummate the transactions contemplated by this Agreement, are
subject to the satisfaction on or before the Closing of the following
conditions, any one or more of which may be waived by StoneMor or StoneMor
Partners at their option:

(a) The representations and warranties of the Meyer Family contained in this
Agreement shall be true and correct, both on the date of this Agreement and at
and as of the Closing;

(b) The Meyer Family shall have discharged, performed or complied with, in all
material respects, all covenants and agreements contemplated by this Agreement
to be performed or complied with by the Meyer Family at or prior to the Closing;

(c) The Meyer Family shall have delivered, or caused to be delivered, to
StoneMor each of the documents required by this Agreement;

(d) No law, order or judgment shall have been enacted, entered, issued or
promulgated by any governmental authority, arbitrator or mediator, which
challenges, or seeks to prohibit, restrict or enjoin the consummation of the
transactions contemplated hereby, nor shall there be pending or threatened, any
action, suit or proceeding by or before any governmental authority, arbitrator
or mediator, challenging any of the transactions contemplated by this Agreement
or seeking monetary relief by reason of the consummation of such transactions;

(e) StoneMor and StoneMor Partners shall have received written consents of those
lenders which consent is required pursuant to the terms of their agreements
with, or the terms of any agreement or instrument binding upon, StoneMor,
StoneMor Partners or any affiliate thereof (the “Lender(s)”), setting out each
Lender’s consent to the execution, delivery, and performance of this Agreement
and related documents by StoneMor and StoneMor Partners (the “Lenders’
Consents”);



--------------------------------------------------------------------------------

(f) The Meyer Family shall have executed and delivered releases releasing the
Receiver, Deborah Johnson, Nelms, Ron Robertson and each of the entities listed
on Exhibit E (the “Released Entities”) and each such Released Entity’s personal
representatives, officers, directors, trustees, affiliates, predecessors, past
or present attorneys, fiduciaries, representatives, heirs, successors, assigns,
and affiliates from all Claims of any nature whatsoever from the beginning of
the world to and including the Closing Date, all in form and substance
satisfactory to StoneMor and the Receiver (the “Meyer Releases”);

(g) StoneMor shall have obtained approval of the Court and/or such other
court(s) with jurisdiction over the transaction;

(h) the transactions contemplated by the 2010 Purchase Agreement shall have been
consummated.

13. Documents To Be Delivered At Closing.

13.1 Meyer Family Closing Deliveries. The obligations of StoneMor, StoneMor
Partners and the Acquired Companies to consummate the transactions contemplated
by this Agreement, are conditioned upon the Meyer Family delivering to StoneMor
the following executed documents or instruments at or prior to the Closing:

(a) the StoneMor Non-Compete Agreements executed by the respective members of
the Meyer Family;

(b) the original Ansure Notes, marked “cancelled”;

(c) the StoneMor Closing Notes (after execution by StoneMor), marked
“cancelled”;

(d) the Mortgage Releases;

(e) the Meyer Releases;

(f) the Fraud Claim Assignment;

(g) the Subordination Agreements; and

(h) such other documents as StoneMor may reasonably request.

13.2 StoneMor Closing Deliveries. The obligations of the Meyer Family to
consummate the transactions contemplated by this Agreement, are conditioned upon
StoneMor (and, in the case of clause (d) below, StoneMor Partners) delivering to
the Meyer Family the following executed documents or instruments at or prior to
the Closing:

(a) the CNTC Closing Payment



--------------------------------------------------------------------------------

(b) Note Cash Closing Payment;

(c) the StoneMor Non-Compete Agreements executed by StoneMor;

(d) the StoneMor Installment Notes;

(e) all Units required by this Agreement;

(f) the Eminent Domain Assignment;

(g) the Third Party Releases;

(h) the Lenders’ Consents; and

(i) such other documents as the Meyer Family may reasonably request.

14. Termination/Termination Fee. The Meyer Family shall have the option to
terminate this Agreement and the transactions contemplated herein at or prior to
Closing if any of the StoneMor or StoneMor Partners warranties, representations
or covenants contained in this Agreement is breached.

StoneMor shall have the option to terminate this Agreement and the transactions
contemplated herein at or prior to Closing if any of the following shall occur:

(a) if for any reason whatsoever there is no closing of the 2010 Stock Purchase;
or

(b) if any of the Meyer Family’s warranties, representations or covenants
contained in this Agreement are breached.

In the event StoneMor elects to terminate this Agreement for any reason other
than those provided in this Section, StoneMor shall notify the Meyer Family of
StoneMor’s decision in writing and StoneMor shall pay the Meyer Family a
termination fee of One Hundred Thousand and 00/100 Dollars ($100,000.00) within
ten (10) days of demand therefor ( the “Termination Fee”).

15. Representations and Warranties of the Meyer Family. Each member of the Meyer
Family hereby represents and warrants severally, and not jointly and severally
and with respect to themselves only and not as to any other member of the Meyer
Family, to StoneMor as of Closing that:

15.1 Authority. Each member of the Meyer Family is duly authorized to execute
and deliver the Transaction Documents which are to be executed by such member,
and no other party is required to grant authority to each member of the Meyer
Family to execute or deliver the Transaction Documents in order for the
documents to be valid and binding legal obligations of each member of the Meyer
Family.



--------------------------------------------------------------------------------

15.2 Documents Valid and Binding. The Transaction Documents, when duly executed
and delivered by each member of the Meyer Family, shall constitute valid and
legal binding obligations of each member of the Meyer Family and shall be
enforceable against each member of the Meyer Family in accordance with their
respective terms, except as enforcement may be limited by bankruptcy, or
creditors’ rights generally (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

15.3 Noncontravention. The Transaction Documents, when duly executed and
delivered by each member of the Meyer Family, and the performance by each member
of the Meyer Family of such individual’s obligations hereunder or thereunder,
shall not and will not conflict with or constitute a breach of or result in a
violation of (i) any agreement or other instrument to which any member of the
Meyer Family is a party or by which each member of the Meyer Family is bound; or
(ii) any order of any court of competent jurisdiction or governmental agency.
The execution, delivery and performance of the Transaction Documents by such
member of the Meyer Family do not require the consent of any person or entity.

15.4 Investment.

(a) Each member of the Meyer Family is an “accredited investor,” as such term is
defined in Rule 501(a)(1) promulgated under the Securities Act of 1933, as
amended (“1933 Act”).

(b) Each member of the Meyer Family has been advised that the Units are a risky
investment and that such member may lose all of such member’s investment. Each
member of the Meyer Family acknowledges that such member has carefully read the
Risk Factors set forth in StoneMor Partners Annual Report on Form 10-K for the
year ended December 31, 2009 (the “Annual Report”). Each member of the Meyer
Family has determined that the purchase of the Units is consistent with such
member’s investment objectives.

(c) Each member of the Meyer Family is acquiring the Units for such member’s own
account as principal, for investment and not with a view to, or for resale in
connection with, a distribution or fractionalization thereof in whole or in
part, and no other person has a direct or indirect beneficial interest in the
Units.

(d) Each member of the Meyer Family has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the prospective investment, and has determined that the Units are a
suitable investment for such member, and that such member (i) is able to bear
the substantial economic risk of the investment (ii) can afford a complete loss
of such investment and (iii) the investment is reasonable in relation to such
member’s net worth and financial needs. In formulating the decision to acquire
the Units, each member has relied solely upon such member’s own advisors and
such member’s own independent investigation of StoneMor Partners with respect



--------------------------------------------------------------------------------

to this Section of the Agreement and the nature and effect of any investment in
the Units.

(e) Each member of the Meyer Family confirms that StoneMor Partners has made
available to such member the opportunity to ask questions of, and receive
answers from StoneMor Partners concerning the terms and conditions of the Units
and the nature of the business of StoneMor Partners, and to obtain additional
information or documents which StoneMor Partners possesses or can acquire
without unreasonable effort or expense.

(f) Each member of the Meyer Family understands that no assurances have been
given about the increase in value, if any, of the Units.

(g) Each member of the Meyer Family understands that the offer and sale of the
Units have not been submitted to, reviewed by, nor have the merits of this
investment been endorsed or approved by any state, federal, or local agency,
commission, authority or self regulatory organization.

(h) The Units were not offered to such member by means of any general
solicitation or general advertising by StoneMor Partners or any person acting on
its behalf, including, but not limited to: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio; or (ii) any seminar or meeting to
which such member was invited by any general solicitation or general
advertising.

(i) Each member of the Meyer Family understands and agrees that the offering and
sale of the Units are intended to be exempt from registration under the 1933 Act
and are intended to be exempt from registration and/or qualification under any
applicable securities laws. Such member also understands, and agrees that
because the Units have not been registered under the 1933 Act or any applicable
state securities laws, and the Units shall not be offered for sale, sold,
delivered after sale, pledged, hypothecated, transferred, or otherwise disposed
of by such member and must be held indefinitely unless they are subsequently
registered under the 1933 Act and any applicable state securities laws or an
exemption from such registration is available. Each member of the Meyer Family
understands that, without derogating from the obligations set forth in
Section 17 herein (i) any exemption from the registration requirements of the
1933 Act pursuant to Rule 144 promulgated thereunder may not be available when
such member wishes to sell the Units; and (ii) StoneMor Partners has not
covenanted to assure that such Rule is available for resale of the Units. As a
result of the above restrictions, each member of the Meyer Family understands
and agrees that the investment in the Units may not be liquid and that such
member may have to bear the economic risk of his purchase for an indefinite
period of time.

(j) All of the written information pertaining to each member of the Meyer Family
which the member has heretofore furnished to StoneMor Partners, and all
information pertaining to the member which is set forth in this Agreement,



--------------------------------------------------------------------------------

is correct and complete as of the date hereof and, if there should be any
material change in such information hereafter, such member shall promptly
furnish such revised or corrected information to StoneMor Partners.

(k) Each member of the Meyer Family is a citizen of the United States and a
resident of the state set forth in the preamble of this Agreement. Such member
agrees that no offer of the Units was made to such member other than at the
state of such member’s residence.

(l) Each member of the Meyer Family has adequate means of providing for such
member’s current needs and possible personal contingencies, has no need for
liquidity of his or her investment in the Units, and has no reason to anticipate
any change in personal circumstances, financial or otherwise, which may cause or
require the sale or distribution of the Units.

(m) Each member of the Meyer Family has not construed the contents of this
Agreement (or any attachments hereto) or any prior or subsequent communication
from the StoneMor Partners or any of its directors, officers, employees,
financial advisors, attorneys (including, but not limited to, the law firm of
Blank Rome LLP), accountants or other agents as investment, legal or tax advice.
Such member has been advised to consult with such member’s own financial
advisor, attorneys, and other professional advisors as to investment, legal,
tax, or other related matters concerning the proposed investment. Such member
acknowledges that the law firm of Blank Rome LLP has acted solely as counsel for
StoneMor Partners in connection with this transaction and has not acted as
counsel for such member.

(n) Each member of the Meyer Family understands, acknowledges and agrees that
StoneMor Partners is relying solely upon the representations and warranties made
herein in determining to sell the Units to such member.

15.5 Transfer Restrictions; Limitation on Sale. Each member of the Meyer Family
understands that the sale or transfer of the Units are severely restricted and
that (i) the Units have not been registered under the 1933 Act, as amended, or
the laws of any other jurisdiction. The Units cannot be offered, sold or
transferred by such member unless such Units are subsequently registered under
the applicable law or an exemption from registration is available. StoneMor
Partners is not required to register the Units or to make any exemption from
registration available; (ii) the right to sell or transfer any of the Units will
be restricted against sale or transfer in violation of applicable securities
laws, and any proposed transfer will require the delivery to StoneMor Partners
of an opinion of counsel satisfactory to StoneMor Partners that registration is
not required under applicable securities laws and will not violate such laws or
other restrictions and requirements; and (iii) the Units will contain a legend
reciting the transfer restrictions. Each member of the Meyer Family agrees to
sell or otherwise dispose of the Units in a reasonable and business-like manner
so as to avoid materially affecting the public trading price of StoneMor
Partner’s common units. Each member of the Meyer Family shall be deemed to have
sold his or her Units in a reasonable and business-like matter so as to



--------------------------------------------------------------------------------

avoid materially affecting the public trading price of StoneMor Partner’s common
units if such sale was performed using an Approved Brokerage Firm. “Approved
Brokerage Firm” shall mean any brokerage firm of Raymond James Financial, Inc.,
Morgan Stanley Smith Barney, LLC, Merrill Lynch & Co., Inc. or JP Morgan Chase &
Co. Each member of the Meyer Family shall provide written notice to StoneMor of
his or her intention to dispose of more than 4,000 Units in any given trading
day. Such notice will be provide by email to StoneMor, attn: Paul Waimberg
(pwaim@stonemor.com) or such other email address as may be designated by
StoneMor in writing from time to time.

15.6 Ownership of Acquired and other Companies. Immediately prior to the Closing
of the transactions contemplated by the 2004 Stock Purchase the Meyer Family
owned 100% of the stock of the Acquired Companies, free and clear of all liens,
encumbrances, claims or other rights of third parties, all of such stock has
been transferred to Ansure as part of the 2004 Stock Purchase.

15.7 Ownership of the Ansure Notes; Valid Releases. The members of the Meyer
Family own all rights, title and interests to the Ansure Notes and to the
obligations secured by the Ansure Mortgages free and clear of all liens, claims,
encumbrances or other rights of any third parties. The execution and delivery of
the Mortgage Releases at the Closing will constitute a valid release and will be
sufficient to have the Ansure Mortgages removed and cleared from title and to
have such removal and clearance recorded in the applicable recording office.

15.8 Compliance with the Ansure Non-Competes. Each member of the Meyer Family as
to date complied in all material respects with the terms and conditions of the
Ansure Non-Compete Agreements.

15.9 Legal Consequences of Representations. Each member of the Meyer Family
understands the meaning and legal consequences of the foregoing representations
and warranties and certifies that each of the foregoing representations and
warranties is true and correct as of the date hereof and shall survive the
execution hereof and the purchase of the Units.

Notwithstanding anything to the contrary, each representation and warranty of
any Meyer Family member is given by each family member only with respect to
themselves and not with respect to any other member of the Meyer Family or with
respect to the Meyer Family as a whole.

16. Representations and Warranties of StoneMor, StoneMor Partners and Acquired
Companies. StoneMor, StoneMor Partners and the Acquired Companies hereby
represent and warrant to the Meyer Family as of Closing that:

16.1 Organization/Good Standing. Each of StoneMor, StoneMor Partners and the
Acquired Companies is organized and existing as the type of entity and in such
state as set forth on the first page of this Agreement.

16.2 Authority. Each of StoneMor, StoneMor Partners and the Acquired Companies
has all requisite authority to enter into and perform the Transaction



--------------------------------------------------------------------------------

Documents to which it is a party and has complied with all laws, rules,
regulations, charter provisions, articles, bylaws or agreements to which it is
bound or may be subject.

16.3 Documents Valid and Binding. The Transaction Documents, when duly executed
and delivered by StoneMor, StoneMor Partners and the Acquired Companies, as the
case may be shall constitute legal, valid and legal binding obligations of
StoneMor, StoneMor Partners and the Acquired Companies as applicable and shall
be enforceable against such parties in accordance with their respective terms,
except as enforcement may be limited by bankruptcy, or creditors’ rights
generally (regardless of whether such enforcement is considered in a proceeding
in equity or at law).

16.4 Noncontravention. The Transaction Documents, when duly executed and
delivered by StoneMor, StoneMor Partners and the Acquired Companies, and the
performance by each of StoneMor, StoneMor Partners and the Acquired Companies of
such party’s obligations hereunder or thereunder, shall not and will not
conflict with or constitute a breach of or result in a violation of (i) any
agreement or other instrument to which any of StoneMor, StoneMor Partners and
the Acquired Companies is a party or by which any such party is bound; or
(ii) any order of any court of competent jurisdiction or governmental agency.

16.5 Issuance of the Units. The issuance and delivery of the Units have been
duly authorized by all necessary action on the part of StoneMor Partners. Upon
issuance in accordance with the terms of this Agreement, the Units will be
validly issued in accordance with the terms of the Second Amended and Restated
Limited Partnership Agreement of StoneMor Partners, L.P., as amended.
Additionally, StoneMor Partners has never been an issuer subject to Rule 144(i)
under the 1933 Act.

16.6 Insolvency. Neither StoneMor nor StoneMor Partners is “insolvent” within
the meaning of that term as defined in the Federal Bankruptcy Act, as amended,
and is able to pay its debts as they mature. Neither StoneMor nor StoneMor
Partners is presently involved in any proceedings by or against it in any court
under the Bankruptcy Act or any other insolvency or debtor’s relief act, whether
Federal or state or for the appointment of a trustee, receiver, liquidator,
assignee, sequestrator or other similar official for it or for a substantial
part of its property.

16.7 Non-reliance. Neither StoneMor, StoneMor Partners nor any of their advisors
(if any) have relied upon any information distributed by any member of the Meyer
Family or any verbal statements made by any member of the Meyer Family or its
representatives with respect to the operation of any of the companies involved
in the 2004 Stock Purchase or the 2010 Stock Purchase which is not included in
this Agreement.

16.8 Annual Report Not Misleading. The Annual Report does not Knowingly
(i) contain any untrue statement or any material fact concerning StoneMor
Partners, StoneMor Operating and their subsidiaries taken as a whole; or
(ii) omit to state any material fact concerning StoneMor Partners, StoneMor
Operating and their subsidiaries taken as a whole necessary to make any
statement or material fact contained therein not misleading. For purposes of
this Section 16.8 “Knowingly” shall mean to the



--------------------------------------------------------------------------------

actual knowledge of any of the persons identified in the Annual Report as
“Directors and Executive Officers of StoneMor GP LLC”.

16.9 StoneMor Operating. StoneMor Operating is the only direct subsidiary of
StoneMor Partners.

17. Covenants.

17.1 Removal of Legends. The legend set forth in Section 15.5 shall be removed
and StoneMor Partners shall issue a certificate without such legend or any other
legend to the holder of the applicable Units upon which it is stamped or issue
to such holder by electronic delivery at the applicable balance account at the
Depository Trust Company, if such Units are either: (i) registered for resale
under the 1933 Act (provided that, if the holder is selling pursuant to the
effective registration statement registering the Units for resale, the holder
agrees to only sell such Units during such time that such registration statement
is effective and not withdrawn or suspended, and only as permitted by such
registration statement), or (ii) sold or transferred or eligible for resale
without registration pursuant to Rule 144. Within five (5) trading days
following receipt of the legended certificate for such Units along with an
opinion of counsel reasonably acceptable to StoneMor Partners that Rule 144 is
available with respect to the transfer of such Units, StoneMor Partners shall
deliver to its transfer agent irrevocable instructions that the transfer agent
shall reissue a certificate representing the applicable Units without legend or
issue Units to such holder by electronic delivery at the applicable balance
account at the Depository Trust Company. Any fees with respect to the transfer
agent associated with the removal of such legend shall be borne by StoneMor
Partners. Nothing contained herein shall be construed as an obligation of
StoneMor Partners or StoneMor to file a registration statement pursuant to the
1933 Act with respect to the Units sold hereunder or as an indication that
StoneMor intends to file such registration statement.

17.2 Furnishing of Information. If StoneMor Partners is not required to file
reports pursuant to the Securities Exchange Act of 1934, as amended,, it will
prepare and furnish to the holders of the Units and make publicly available in
accordance with Rule 144(c) such information as is required for the holders to
sell the Units under Rule 144.

18. Brokerage. Each party hereto represents and warrants to the other that it
has not employed or retained any broker or finder in connection with the
transaction contemplated by this Agreement and each shall defend, indemnify, and
hold the other party harmless from and against all claims and actions, including
legal and other expenses in connection therewith, based on any dealing by said
party with any other broker or finder.

19. Indemnification.

19.1 Survival. Except as otherwise set forth in this Agreement, all warranties,
representations and covenants of the parties under the Transaction Documents
shall survive Closing and be enforceable thereafter without regard to knowledge
or investigation of the beneficiary of such warranty, representation or
covenant.



--------------------------------------------------------------------------------

19.2 Indemnification. Each party shall indemnify the other party from any claim,
liability, loss, damage, or other expense (including, without limitation,
attorneys’ fees) resulting from a breach of a warranty, representation or
covenant made by such party under any of the Transaction Documents. The parties’
recourse against one another in the event of a breach of any representation or
warranty before or after Closing shall be such remedies as are available at law
or in equity. The indemnity of each member of the Meyer Family as to any other
party herein shall be several, and not joint and several, for any breach made by
that member of the Meyer Family. A breach by one member shall trigger potential
liability only for the specific member of the Meyer Family party to the
particular agreement and will not result in joint and several liability to the
non-breaching Meyer Family members.

19.3 Conduct of Indemnification Proceedings. Promptly after receipt by any party
(the “Indemnified Party”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to this Agreement, such Indemnified Party shall promptly notify the other
parties to this Agreement (the “Remaining Party”) in writing and the Remaining
Party shall assume the defense thereof, including the employment of counsel, and
shall assume the payment of all fees and expenses; provided, however , that the
failure of any Indemnified Party so to notify the Remaining Party shall not
relieve the Remaining Party of its obligations hereunder except to the extent
that the Remaining Party is actually and materially and adversely prejudiced by
such failure to notify. In any such proceeding, any Indemnified Party shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Remaining
Party and the Indemnified Party shall have mutually agreed to the retention of
such counsel; (ii) the Remaining Party shall have failed promptly to assume the
defense of such proceeding and to employ counsel in such proceeding; or (iii) in
the reasonable judgment of counsel to such Indemnified Party, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. The Remaining Party shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Party, which
consent shall not be unreasonably withheld, delayed or conditioned, the
Remaining Party shall not effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding.

19.4 Right of Setoff. StoneMor and StoneMor Partners may setoff any amount to
which it may be entitled under this Section 19 from any member of the Meyer
Family against any amount otherwise payable by StoneMor or StoneMor Partners to
such member of the Meyer Family under any of the Transaction Documents.
Notwithstanding anything to the contrary contained in any of the Transaction
Documents, the exercise of such right of setoff in good faith, whether or not
ultimately determined to be justified, will not constitute a breach under any of
the Transaction Documents; provided, however, that if the right of setoff
hereunder is exercised for an actual or alleged breach of any



--------------------------------------------------------------------------------

StoneMor Non-Compete Agreement, and it is finally determined that the such
breach had not occurred, then StoneMor shall pay to the member of the Meyer
Family against whom the right of setoff has been exercised, the legal fees
incurred by such member of the Meyer Family in litigating that matter plus an
annual interest of eighteen percent (18%) on the amounts which have been set
off. Neither the exercise not the failure to exercise such right of setoff will
constitute an election of remedies or limit StoneMor or StoneMor Partners in any
manner in the enforcement of any other remedies that may be available.

20. Payments under the Farno Class Settlement. The Meyer Family is a party to
that certain negotiated Farno class settlement agreement (the “Farno Agreement”)
currently awaiting a final approval hearing and final approval order from the
Circuit Court of Johnson County, Indiana (the “Final Order”). Upon entry of the
Final Order, StoneMor shall: (a) pay or cause to be paid to the Meyer Family Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) of the total Three
Hundred Seventy-Five Thousand and 00/100 Dollars ($375,000.00) that the members
of the Meyer Family are obligated to pay in class counsel fees under Section 4.5
of the Farno Agreement; and (b) pay or cause to be paid the costs and expenses
of notice addressed in Section 4.6 of the Farno Agreement. In the event the
Final Order is not granted, StoneMor and the Meyer Family shall cooperate to
accomplish: (i) elimination of the Farno class claims; or (ii) a resolution
reasonably equivalent to a full and complete release of the Meyer Family from
the Farno putative class.

21. Miscellaneous.

21.1 Entire Agreement; Amendments, etc.; Construction. This Agreement, including
all exhibits, schedules, lists and other documents referred to herein which form
a part hereof, contains the entire understanding of the parties hereto with
respect to the subject matter contained herein and supersede all prior
agreements, written or verbal. This Agreement may be amended, supplemented or
waived only by a written instrument executed by StoneMor Operating on the one
hand (which consent shall be binding on StoneMor, StoneMor Partners and the
Acquired Companies) and each member of the Meyer Family on the other hand or, as
the case may be, their respective successors or assigns. Any condition to a
party’s obligation hereunder may be waived by such party in writing. The
doctrine that ambiguities are construed against the draftsperson of a document
shall not apply to this Agreement.

21.2 Further Action. The parties agree to perform such acts and to prepare,
execute and/or file such other documents as may be reasonably required to
perform under or realize the benefits of this Agreement.

21.3 Attorneys’ Fees. Should any effort be undertaken to enforce the terms of
this Agreement, or the rights and duties of the parties hereto, the prevailing
party in such effort (whether or not litigation actually ensues) shall be
entitled, in addition to such other relief as may be granted, to a reasonable
sum for the prevailing party’s attorneys’ fees, experts’ fees, costs, and
expenses of litigation, including appeals.



--------------------------------------------------------------------------------

21.4 No Representative or Warranties. Other than those expressly set forth in
this Agreement, the parties acknowledge that they have made no representations
or warranties with respect to this Agreement.

21.5 Non Disparagement. The members of the Meyer Family agree that they will not
in any way disparage or make negative, disparaging or derogatory comments or
statements about StoneMor, StoneMor Partners and the Acquired Companies, the
business of each of the foregoing entities or the transactions contemplated by
the Transaction Documents. StoneMor, StoneMor Partners and the Acquired
Companies agree that they will not in any way disparage or make negative,
disparaging or derogatory comments or statements about the Meyer Family, the
business of each of the members of the Meyer Family as related to the 2004 Stock
Purchase or the transactions contemplated by the Transaction Documents.

21.6 Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon, shall inure to the benefit of, and shall be enforceable by, the
parties hereto and their executors, administrators, heirs, and their respective
successors and assigns. None of the parties hereto may assign their rights under
this Agreement or delegate their duties under this Agreement without the express
written consent of the other parties hereto, except that StoneMor may assign its
rights under this Agreement to an affiliate thereof or to any person or entity
to which StoneMor has granted collateral to secure any Senior Debt (as defined
in Section 5 herein), and that each member of the Meyer Family may unilaterally
assign their individual rights to the receipt of any of the Total Amounts Paid
under this Agreement and the agreements referred to herein to any other member
of the Meyer Extended Family upon not less than ten (10) business days’ prior
notice to StoneMor; provided, however, that any such assignee agrees in writing
that any right of setoff StoneMor or StoneMor Partners may have against any
assigning member of the Meyer Family shall remain in effect against such
assignee notwithstanding such assignment. Any purported assignment made in
violation hereof shall be void.

21.7 Headings. The section and subsection headings contained in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement or give full notice of the provisions hereof.

21.8 Notices. Unless otherwise provided for herein, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given (i) when delivered, if sent by registered or
certified mail (return receipt requested), (ii) when delivered, if delivered
personally or (iii) on the next business day, if sent overnight mail or
overnight courier, in each case to the parties at the following addresses (or at
such other address as shall be specified by like notice):

 

If to StoneMor, StoneMor Partners or the Acquired Companies:   

StoneMor Indiana LLC

Attn: Paul Waimberg

311 Veterans Highway

Levittown, PA 19056



--------------------------------------------------------------------------------

With a copy to:   

Blank Rome LLP

Attn: Frederick D. Lipman, Esq.

One Logan Square

18th and Cherry Streets

Philadelphia, PA 19102

If to Tom Meyer:   

Hannon Kolas & Center

Attn: Edward R. Hannon, Esq.

9001 Wesleyan Road, Suite 200

Indianapolis, IN 46268

If to Fred Meyer, Jim Meyer or Nancy Cade:   

Bingham McHale LLP

Attn: Wayne C. Turner, Esq.

2700 Market Tower

10 West Market Street

Indianapolis, IN 46204

21.9 Governing Law. This Agreement shall be construed in accordance with and
governed by the substantive law, but not the law of conflicts, of the State of
Indiana regardless of where executed or performed. The parties agree that any
legal action relating to this Agreement shall be commenced and maintained
exclusively before any appropriate state court of record in Marion County,
Indiana, or, if necessary because of a federal question mandating jurisdiction
in the federal courts is involved, the United States District Court for the
Southern District of Indiana, Indianapolis Division, and the parties hereby
submit to the jurisdiction and venue of such courts and waive any right to
challenge or otherwise object to personal jurisdiction or venue in any action
commenced or maintained in such courts.

21.10 Joint and Several Liability. The obligations in this Agreement of StoneMor
Indiana and StoneMor Operating shall be joint and several. The obligations of
StoneMor Partners under this Agreement shall be limited to Sections 2.2(a), and
16 (but only as it pertains to StoneMor Partners), 17 and 19 (but only as it
pertains to a breach by StoneMor Partners) and shall be several. The obligations
of members of the Meyer Family, whether referenced by an individual member or
referenced as the Meyer Family as a whole shall be several, and not joint and
several.

21.11 Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original, and such counterparts together shall
constitute one and the same Agreement, even though no single counterpart bears
all such signatures. The signatures of any party may be obtained via facsimile,
which signature shall have the same binding force and effect as an original
signature.

21.12 WAIVER OF RIGHT TO JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR



--------------------------------------------------------------------------------

RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Settlement Agreement to
be executed as of the date set forth above.

 

FRED W. MEYER, JR. By:   /s/ James R. Meyer

Printed: JAMES R. MEYER as Special

Administrator of the Estate of Fred W. Meyer, Jr.

/s/ James R. Meyer JAMES R. MEYER, Individually /s/ Thomas E. Meyer THOMAS E.
MEYER, Individually /s/ Nancy J. Cade NANCY J. CADE, Individually

F.T.J. Meyer Associates, LLC By: /s/ James R. Meyer  

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Settlement Agreement to
be executed as of the date set forth above.

 

“STONEMOR” STONEMOR INDIANA LLC By:   /s/ Paul Waimberg Printed:   Paul Waimberg
Title:   Vice President STONEMOR OPERATING LLC By:   /s/ Paul Waimberg Printed:
  Paul Waimberg Title:   Vice President “STONEMOR PARTNERS” STONEMOR PARTNERS,
L.P. By:   /s/ Paul Waimberg Printed:   Paul Waimberg Title:   Vice President

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Settlement Agreement to
be executed as of the date set forth above.

“ACQUIRED COMPANIES”

 

CHAPEL HILL ASSOCIATES, INC.     CHAPEL HILL FUNERAL HOME, INC. By:   /s/
Lynette Gray, Receiver     By:   /s/ Lynette Gray, Receiver

Printed:

  Lynette Gray, Receiver    

Printed:

  Lynette Gray, Receiver

Title:

  Receiver    

Title:

  Receiver

 

COVINGTON MEMORIAL FUNERAL

HOME, INC.

   

COVINGTON MEMORIAL

GARDENS INC

By:   /s/ Lynette Gray, Receiver     By:   /s/ Lynette Gray, Receiver

Printed:

  Lynette Gray, Receiver    

Printed:

  Lynette Gray, Receiver

Title:

  Receiver    

Title:

  Receiver

 

FOREST LAWN MEMORIAL

CHAPEL INC

   

FOREST LAWN MEMORY

GARDENS INC

By:   /s/ Lynette Gray, Receiver     By:   /s/ Lynette Gray, Receiver

Printed:

  Lynette Gray, Receiver    

Printed:

  Lynette Gray, Receiver

Title:

  Receiver    

Title:

  Receiver



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF STONEMOR NON-COMPETE AGREEMENT

(JIM MEYER)

Attached hereto.

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED AGREEMENT-NOT-TO-COMPETE

(James R. Meyer)

THIS AMENDED AND RESTATED AGREEMENT-NOT-TO-COMPETE (this “Agreement”) is entered
into this 21 st day of June, 2010 (the “Effective Date”) by and among STONEMOR
INDIANA LLC, an Indiana limited liability company (“StoneMor Indiana”), STONEMOR
OPERATING LLC, a Delaware limited liability company (“StoneMor Operating”), and
JAMES R. MEYER, an adult resident of the State of Indiana (“Meyer”).

WITNESSETH:

WHEREAS, StoneMor Indiana, StoneMor Operating and StoneMor Partners, L.P., a
Delaware limited partnership (collectively, “StoneMor”), certain companies
acquired by StoneMor (the “Acquired Companies”), and Meyer and certain other
members of the Meyer family (collectively, the “Meyer Family”) have entered into
that certain Settlement Agreement dated of even date herewith (the “Settlement
Agreement”), pursuant to which the parties set forth their respective rights and
responsibilities in connection with settlement of any and all claims of the
Meyer Family related to the Acquired Companies and other businesses and assets
acquired by StoneMor;

WHEREAS, it is a condition precedent to StoneMor’s obligation to perform under
the Settlement Agreement that Meyer enter into a non-competition agreement
related to the funeral homes, cemeteries and other related business previously
owned by the Meyer Family (the “Meyer Businesses”), in substantially the form
hereof; and

WHEREAS, Meyer wishes to agree to the non-competition provisions in favor of
StoneMor as herein provided;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Business Locations. The following business locations (the “Business
Locations”) are applicable to this Agreement:

 

Company and/or Business

  

Address

(a) Chapel Hill Associates, Inc.

  

2894 Patterson Rd. S.E.

Grand Rapids, MI

(b) Chapel Hill Funeral Home, Inc.

  

10776 McKinley Hwy,

Osceola, IN

(c) Covington Memorial Funeral Home, Inc.

  

8408 Covington Road

Ft. Wayne, IN

(d) Covington Memorial Gardens, Inc.

  

8408 Covington Road

Ft. Wayne, IN

(e) Forest Lawn Memorial Chapel, Inc.

  

1973 S. State Rd. 135

Greenwood, IN



--------------------------------------------------------------------------------

(f) Forest Lawn Memory Gardens, Inc.   

1973 S. State Rd. 135

Greenwood, IN

(g) StoneMor (Heritage Hills Memory Gardens of Ohio Cemetery)   

7370 State Road 48

Springboro, OH

(h) StoneMor (Royal Oak Memory Gardens of Ohio Cemetery)   

7217 National Rd.

Brookville, OH

(i) StoneMor (Chapel Hill Memory Gardens Cemetery)   

10776 McKinley Hwy

Osceola, IN

(j) StoneMor (Lincoln Memory Gardens)   

6851 South Indianapolis Road

Whitestown, Indiana 46075

(k) StoneMor (Gill Funeral Home)   

308 East Walnut Street

Washington, Indiana 47501

(l) StoneMor (Gardens of Memory Cemetery, Garden View Funeral Home)   

10703 / 10501 N. State Road 3

Muncie, Indiana 47303

2. Non-Competition. During the period commencing as of the date hereof and
ending on December 21, 2014 (the “Term”), Meyer agrees that he shall not engage
in any of the following activities within a twenty-five (25) mile radius of each
of the Business Locations, unless waived in writing by StoneMor:

(a) directly or indirectly, as a partner, member, employee, advisor or agent of
any partnership or joint venture, or as a trustee, officer, director,
shareholder, employee, advisor or agent of any corporation, trust or other
business organization or entity, own, manage, advise, encourage, support,
finance, operate, join, control or participate in the ownership, management,
operation or control of, or be connected in any manner with, any business
involved in the cemetery or funeral home industry;

(b) induce or assist anyone in inducing any person employed by StoneMor or any
Acquired Company or at any Business Location to resign or sever his/her
employment or breach an employment agreement with StoneMor, any Acquired Company
or any related entity which owns and operates a Business Location; or

(c) knowingly or intentionally damage or destroy the goodwill and esteem of
StoneMor, any Acquired Company or any Business Location with suppliers,
employees, patrons, customers and others who may at any time have or had
relations with the Meyer Businesses.

Nothing contained in this section shall prevent or limit Meyer from owning up to
one percent (1%) of the outstanding stock of any publicly traded company.

3. Trade Secrets and Confidential Information. Meyer understands that in the
course of Meyer’s association with the Meyer Businesses, Meyer has learned of
certain trade secrets and

 

2



--------------------------------------------------------------------------------

other confidential information concerning the Meyer Businesses that StoneMor and
the Acquired Companies desire to protect, including without limitation customer
lists, management methods, operating techniques, procedures and methods,
prospective acquisitions, employee lists, training manuals and procedures,
personnel evaluation procedures, collection procedures, financial reports and
results of operation of the Meyer Businesses (the “Confidential Information”).
Meyer hereby agrees that, during the Term, Meyer shall not disclose the
Confidential Information to anyone who is not affiliated with StoneMor or the
Acquired Companies without the prior written consent of StoneMor, unless
disclosure is required by law or court order, or otherwise use the Confidential
Information during the Term to compete with StoneMor or the Acquired Companies.

Meyer’s obligation not to disclose the Confidential Information shall not apply
to any Confidential Information that (a) becomes public knowledge through means
other than the actions of Meyer, or (b) is furnished to Meyer, on a
non-confidential basis, by a third party who is not bound by a confidentiality
agreement with StoneMor or the Acquired Companies.

4. Consideration. As consideration for the promises in Sections 2 and 3 of this
Agreement and as consideration for Meyer entering into the Settlement Agreement,
so long as Meyer is not in breach of this Agreement, StoneMor agrees to pay to
Meyer the aggregate sum of Nine Hundred Seventy Seven Thousand One Hundred Eight
Two and 00/100 Dollars ($977,182.00), in quarterly installments, as set forth
below, on January 1, April 1, July 1 and October 1 of each year during the Term,
commencing on October 1, 2010:

(a) Two Hundred Forty Seven Thousand Nine Hundred Forty Two and 00/100 Dollars
($247,942.00) during the first (1st) year, payable in three (3) quarterly
installments the first of which for Ninety Six Thousand Two Hundred Twenty Five
and 37/100 Dollars ($96,225.37) payable October 1. 2010, the second installment
for Eighty Nine Thousand Seven Hundred Thirty One and 13/100 Dollars
($89,731.13) payable January 1. 2011 and the third installment of Sixty One
Thousand Nine Hundred Eighty Five and 50/100 Dollars ($61,985.50) payable
April 1. 2011.

(b) Two Hundred Ninety One Thousand Six Hundred Ninety Six and 00/100 Dollars
($291,696.00) during the second (2nd) year, payable in four (4) quarterly
installments of Seventy Two Thousand Nine Hundred Twenty Four and 00/100 Dollars
($72,924.00) each;

(c) Two Hundred Ninety One Thousand Six Hundred Ninety Six and 00/100 Dollars
($291,696.00) during the third (3rd) year, payable in four (4) quarterly
installments of Seventy Two Thousand Nine Hundred Twenty Four and 00/100 Dollars
($72,924.00)each; and

(d) One Hundred Forty Five Thousand Eight Hundred Forty Eight and 00/100 Dollars
($145,848.00) during the fourth (4th) year, payable in four (4) quarterly
installments of Thirty Six Thousand Four Hundred Sixty Two and 00/100 Dollars
($36,462.00) each.

 

3



--------------------------------------------------------------------------------

5. Death. Meyer’s death or disability shall not affect the obligations of
StoneMor hereunder in any manner. Upon Meyer’s death, StoneMor shall pay the
remaining consideration as directed by the personal representative of Meyer’s
estate.

6. Parties in Interest; Due on Sale. This Agreement shall inure to the benefit
of and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. Neither party shall assign this
Agreement without the prior written consent of the other party. If Meyer dies
before receiving all consideration due under this Agreement, StoneMor shall make
all remaining payments to Meyer’s estate.

7. Remedies. The parties agree that in the event of either party’s breach of any
provision of this Agreement, the non-breaching party shall be entitled to
damages and shall be entitled to reasonable costs of litigation and attorneys’
fees incurred in the enforcement of such provision. Meyer acknowledges that a
breach of this Agreement may result in irreparable damage to StoneMor, the
Acquired Companies or any related entity which owns and operates a Business
Location for which the Acquired Companies and StoneMor and/or such entities will
not have an adequate remedy at law. Accordingly, in addition to any other
remedies and damages available, Meyer further acknowledges and agrees that any
of the Acquired Companies, StoneMor and any entity to operates a Business
Location shall be entitled to injunctive relief hereunder to enjoin any breach
of this Agreement without any requirement to post a bond or other security.
However, in the event StoneMor believes that Meyer has committed a breach that
is not of the nature to cause irreparable damage, then StoneMor shall provide
written notice of such breach to Meyer (accompanied by a statement of sufficient
detail to identify the basis for the alleged breach) and an opportunity to cure
within twenty (20) days, which if not cured within such time period or otherwise
to StoneMor’s satisfaction, then StoneMor may pursue all rights and remedies
that are available. The remedies provided herein shall be cumulative, and no
single remedy shall be construed as exclusive of any other remedy. Failure or
delay by either party to exercise any remedy at any time shall not operate as a
waiver thereof or of any other remedy, nor shall any single or partial exercise
of any such remedy preclude any other or further exercise thereof or the
exercise of any other remedy hereunder for any breach of this Agreement.

8. Severability. Wherever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited or invalid, in whole
or in part, such provision shall be severable and ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

9. Headings. The headings contained herein are for convenience only and shall
not be considered in construing or interpreting any of the provisions of this
Agreement.

10. Notices. Unless otherwise provided for herein, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given (i) when delivered, if sent by registered or
certified mail (return receipt requested), (ii) when delivered, if delivered
personally or (iii) on the next business day, if sent overnight mail or
overnight courier, in each case to the parties at the following addresses (or at
such other address as shall be specified by like notice):

 

4



--------------------------------------------------------------------------------

If to StoneMor:   

StoneMor Indiana LLC

Attn: Paul Wainberg

311 Veterans Highway

Levittown, PA 19056

If to Meyer:   

Bingham McHale LLP

Attn: Wayne C. Turner

2700 Market Tower

10 West Market Street

Indianapolis, IN 46204

11. Modification. This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto. This Agreement may not be amended,
supplemented or modified except by an instrument in writing signed by the
parties hereto.

12. Governing Law. This Agreement shall be governed by, interpreted under and
construed in accordance with the laws of the State of Indiana, without regard to
the principles of conflicts of laws.

13. Counterparts. This Agreement may be executed in any number of counterparts,
including a facsimile thereof, each of which shall be deemed an original and all
of which together shall constitute one instrument.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Agreement-Not-To-Compete as of the date set forth above.

 

“STONEMOR”

STONEMOR INDIANA LLC

By:    

Printed:

   

Title:

   

 

STONEMOR OPERATING LLC By:    

Printed:

   

Title:

   

 

“MEYER”      

JAMES R. MEYER, Individually

 

6



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF STONEMOR NON-COMPETE AGREEMENT

(TOM MEYER)

Attached hereto.



--------------------------------------------------------------------------------

AMENDED AND RESTATED AGREEMENT-NOT-TO-COMPETE

(Thomas E. Meyer)

THIS AMENDED AND RESTATED AGREEMENT-NOT-TO-COMPETE (this “Agreement”) is entered
into this 21 st day of June, 2010 (the “Effective Date”) by and among STONEMOR
INDIANA LLC, an Indiana limited liability company (“StoneMor Indiana”), STONEMOR
OPERATING LLC, a Delaware limited liability company (“StoneMor Operating”), and
THOMAS E. MEYER, an adult resident of the State of Indiana (“Meyer”).

WITNESSETH:

WHEREAS, StoneMor Indiana, StoneMor Operating and StoneMor Partners, L.P., a
Delaware limited partnership (collectively, “StoneMor”), certain companies
acquired by StoneMor (the “Acquired Companies”), and Meyer and certain other
members of the Meyer family (collectively, the “Meyer Family”) have entered into
that certain Settlement Agreement dated of even date herewith (the “Settlement
Agreement”), pursuant to which the parties set forth their respective rights and
responsibilities in connection with settlement of any and all claims of the
Meyer Family related to the Acquired Companies and other businesses and assets
acquired by StoneMor;

WHEREAS, it is a condition precedent to StoneMor’s obligation to perform under
the Settlement Agreement that Meyer enter into a non-competition agreement
related to the funeral homes, cemeteries and other related business previously
owned by the Meyer Family (the “Meyer Businesses”), in substantially the form
hereof; and

WHEREAS, Meyer wishes to agree to the non-competition provisions in favor of
StoneMor as herein provided;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Business Locations. The following business locations (the “Business
Locations”) are applicable to this Agreement:

 

Company and/or Business

  

Address

(a) Chapel Hill Associates, Inc.   

2894 Patterson Rd. S.E.

Grand Rapids, MI

(b) Chapel Hill Funeral Home, Inc.   

10776 McKinley Hwy,

Osceola, IN

(c) Covington Memorial Funeral Home, Inc.   

8408 Covington Road

Ft. Wayne, IN

(d) Covington Memorial Gardens, Inc.   

8408 Covington Road

Ft. Wayne, IN

(e) Forest Lawn Memorial Chapel, Inc.   

1973 S. State Rd. 135

Greenwood, IN



--------------------------------------------------------------------------------

(f) Forest Lawn Memory Gardens, Inc.

  

1973 S. State Rd. 135

Greenwood, IN

(g) StoneMor (Heritage Hills Memory Gardens of Ohio Cemetery)

  

7370 State Road 48

Springboro, OH

(h) StoneMor (Royal Oak Memory Gardens of Ohio Cemetery)

  

7217 National Rd.

Brookville, OH

(i) StoneMor (Chapel Hill Memory Gardens Cemetery)

  

10776 McKinley Hwy

Osceola, IN

(j) StoneMor (Lincoln Memory Gardens)

  

6851 South Indianapolis Road

Whitestown, Indiana 46075

(k) StoneMor (Gill Funeral Home)

  

308 East Walnut Street

Washington, Indiana 47501

(l) StoneMor (Gardens of Memory Cemetery, Garden View Funeral Home)

  

10703 / 10501 N. State Road 3

Muncie, Indiana 47303

2. Non-Competition. During the period commencing as of the date hereof and
ending on December 21, 2014 (the “Term”), Meyer agrees that he shall not engage
in any of the following activities within a twenty-five (25) mile radius of each
of the Business Locations, unless waived in writing by StoneMor:

(a) directly or indirectly, as a partner, member, employee, advisor or agent of
any partnership or joint venture, or as a trustee, officer, director,
shareholder, employee, advisor or agent of any corporation, trust or other
business organization or entity, own, manage, advise, encourage, support,
finance, operate, join, control or participate in the ownership, management,
operation or control of, or be connected in any manner with, any business
involved in the cemetery or funeral home industry;

(b) induce or assist anyone in inducing any person employed by StoneMor or any
Acquired Company or at any Business Location to resign or sever his/her
employment or breach an employment agreement with StoneMor, any Acquired Company
or any related entity which owns and operates a Business Location; or

(c) knowingly or intentionally damage or destroy the goodwill and esteem of
StoneMor, any Acquired Company or any Business Location with suppliers,
employees, patrons, customers and others who may at any time have or had
relations with the Meyer Businesses.

Nothing contained in this section shall prevent or limit Meyer from owning up to
one percent (1%) of the outstanding stock of any publicly traded company.

3. Trade Secrets and Confidential Information. Meyer understands that in the
course of Meyer’s association with the Meyer Businesses, Meyer has learned of
certain trade secrets and

 

2



--------------------------------------------------------------------------------

other confidential information concerning the Meyer Businesses that StoneMor and
the Acquired Companies desire to protect, including without limitation customer
lists, management methods, operating techniques, procedures and methods,
prospective acquisitions, employee lists, training manuals and procedures,
personnel evaluation procedures, collection procedures, financial reports and
results of operation of the Meyer Businesses (the “Confidential Information”).
Meyer hereby agrees that, during the Term, Meyer shall not disclose the
Confidential Information to anyone who is not affiliated with StoneMor or the
Acquired Companies without the prior written consent of StoneMor, unless
disclosure is required by law or court order, or otherwise use the Confidential
Information during the Term to compete with StoneMor or the Acquired Companies.

Meyer’s obligation not to disclose the Confidential Information shall not apply
to any Confidential Information that (a) becomes public knowledge through means
other than the actions of Meyer, or (b) is furnished to Meyer, on a
non-confidential basis, by a third party who is not bound by a confidentiality
agreement with StoneMor or the Acquired Companies.

4. Consideration. As consideration for the promises in Sections 2 and 3 of this
Agreement and as consideration for Meyer entering into the Settlement Agreement,
so long as Meyer is not in breach of this Agreement, StoneMor agrees to pay to
Meyer the aggregate sum of One Million Seventeen Thousand Ninety One and 00/100
Dollars ($1,017,091.00), in quarterly installments, as set forth below, on
January 1, April 1, July 1 and October 1 of each year during the Term,
commencing on July 1, 2010:

(a) Two Hundred Fifty Eight Thousand Sixty Eight and 00/100 Dollars
($258,068.00) during the first (1 st) year, payable in three (3) quarterly
installments the first of which for Ninety Six Thousand Two Hundred Twenty Five
and 37/100 Dollars ($96,225.37) payable October 1. 2010, the second installment
for Ninety Seven Thousand Three Hundred Twenty Five and 63/100 Dollars
($97,325.63) payable January 1. 2011, and the third installment of Sixty Four
Thousand Five Hundred Seventeen and 00/100 Dollars ($64,517.00) payable April 1.
2011.

(b) Three Hundred Three Thousand Six Hundred Nine and 00/100 Dollars
($303,609.00) during the second (2nd) year, payable in four (4) quarterly
installments of Seventy Five Thousand Nine Hundred Two and 25/100 Dollars
($75,902.25) each;

(c) Three Hundred Three Thousand Six Hundred Nine and 00/100 Dollars
($303,609.00) during the third (3 rd) year, payable in four (4) quarterly
installments of Seventy Five Thousand Nine Hundred Two and 25/100 Dollars
($75,902.25) each; and

(d) One Hundred Fifty One Thousand Eight Hundred Five and 00/100 Dollars
($151,805.00) during the fourth (4th) year, payable in four (4) quarterly
installments of Thirty Seven Thousand Nine Hundred Fifty One and 25/100 Dollars
($37,951.25) each.

 

3



--------------------------------------------------------------------------------

5. Death. Meyer’s death or disability shall not affect the obligations of
StoneMor hereunder in any manner. Upon Meyer’s death, StoneMor shall pay the
remaining consideration as directed by the personal representative of Meyer’s
estate.

6. Parties in Interest; Due on Sale. This Agreement shall inure to the benefit
of and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. Neither party shall assign this
Agreement without the prior written consent of the other party. If Meyer dies
before receiving all consideration due under this Agreement, StoneMor shall make
all remaining payments to Meyer’s estate.

7. Remedies. The parties agree that in the event of either party’s breach of any
provision of this Agreement, the non-breaching party shall be entitled to
damages and shall be entitled to reasonable costs of litigation and attorneys’
fees incurred in the enforcement of such provision. Meyer acknowledges that a
breach of this Agreement may result in irreparable damage to StoneMor, the
Acquired Companies or any related entity which owns and operates a Business
Location for which the Acquired Companies and StoneMor and/or such entities will
not have an adequate remedy at law. Accordingly, in addition to any other
remedies and damages available, Meyer further acknowledges and agrees that any
of the Acquired Companies, StoneMor and any entity to operates a Business
Location shall be entitled to injunctive relief hereunder to enjoin any breach
of this Agreement without any requirement to post a bond or other security.
However, in the event StoneMor believes that Meyer has committed a breach that
is not of the nature to cause irreparable damage, then StoneMor shall provide
written notice of such breach to Meyer (accompanied by a statement of sufficient
detail to identify the basis for the alleged breach) and an opportunity to cure
within twenty (20) days, which if not cured within such time period or otherwise
to StoneMor’s satisfaction, then StoneMor may pursue all rights and remedies
that are available. The remedies provided herein shall be cumulative, and no
single remedy shall be construed as exclusive of any other remedy. Failure or
delay by either party to exercise any remedy at any time shall not operate as a
waiver thereof or of any other remedy, nor shall any single or partial exercise
of any such remedy preclude any other or further exercise thereof or the
exercise of any other remedy hereunder for any breach of this Agreement.

8. Severability. Wherever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited or invalid, in whole
or in part, such provision shall be severable and ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

9. Headings. The headings contained herein are for convenience only and shall
not be considered in construing or interpreting any of the provisions of this
Agreement.

10. Notices. Unless otherwise provided for herein, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given (i) when delivered, if sent by registered or
certified mail (return receipt requested), (ii) when delivered, if delivered
personally or (iii) on the next business day, if sent overnight mail or
overnight courier, in each case to the parties at the following addresses (or at
such other address as shall be specified by like notice):

 

4



--------------------------------------------------------------------------------

If to StoneMor:

  

StoneMor Indiana LLC

Attn: Paul Wainberg

311 Veterans Highway

Levittown, PA 19056

If to Meyer:

  

Hannon Kolas & Center

Attn: Edward R. Hannon, Esq.

9001 Wesleyan Road

Indianapolis, IN 46268

11. Modification. This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto. This Agreement may not be amended,
supplemented or modified except by an instrument in writing signed by the
parties hereto.

12. Governing Law. This Agreement shall be governed by, interpreted under and
construed in accordance with the laws of the State of Indiana, without regard to
the principles of conflicts of laws.

13. Counterparts. This Agreement may be executed in any number of counterparts,
including a facsimile thereof, each of which shall be deemed an original and all
of which together shall constitute one instrument.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Agreement-Not-To-Compete as of the date set forth above.

 

“STONEMOR” STONEMOR INDIANA LLC By:     Printed:     Title:    

 

STONEMOR OPERATING LLC By:     Printed:     Title:    

 

“MEYER”

 

THOMAS E. MEYER, Individually

 

6



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF STONEMOR NON-COMPETE AGREEMENT

(NANCY CADE)

Attached hereto.



--------------------------------------------------------------------------------

AMENDED AND RESTATED AGREEMENT-NOT-TO-COMPETE

(Nancy J. Cade)

THIS AMENDED AND RESTATED AGREEMENT-NOT-TO-COMPETE (this “Agreement”) is entered
into this 21 st day of June, 2010 (the “Effective Date”) by and among STONEMOR
INDIANA LLC, an Indiana limited liability company (“StoneMor Indiana”), STONEMOR
OPERATING LLC, a Delaware limited liability company (“StoneMor Operating”), and
NANCY J. CADE, an adult resident of the State of Kentucky (“Cade”).

WITNESSETH:

WHEREAS, StoneMor Indiana, StoneMor Operating and StoneMor Partners, L.P., a
Delaware limited partnership (collectively, “StoneMor”), certain companies
acquired by StoneMor (the “Acquired Companies”), and Cade and certain other
members of the Meyer family (collectively, the “Meyer Family”) have entered into
that certain Settlement Agreement dated of even date herewith (the “Settlement
Agreement”), pursuant to which the parties set forth their respective rights and
responsibilities in connection with settlement of any and all claims of the
Meyer Family related to the Acquired Companies and other businesses and assets
acquired by StoneMor;

WHEREAS, it is a condition precedent to StoneMor’s obligation to perform under
the Settlement Agreement that Cade enter into a non-competition agreement
related to the funeral homes, cemeteries and other related business previously
owned by the Meyer Family (the “Meyer Businesses”), in substantially the form
hereof; and

WHEREAS, Cade wishes to agree to the non-competition provisions in favor of
StoneMor as herein provided;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Business Locations. The following business locations (the “Business
Locations”) are applicable to this Agreement:

 

Company and/or Business

  

Address

(a) Chapel Hill Associates, Inc.

  

2894 Patterson Rd. S.E.

Grand Rapids, MI

(b) Chapel Hill Funeral Home, Inc.

  

10776 McKinley Hwy,

Osceola, IN

(c) Covington Memorial Funeral Home, Inc.

  

8408 Covington Road

Ft. Wayne, IN

(d) Covington Memorial Gardens, Inc.

  

8408 Covington Road

Ft. Wayne, IN

(e) Forest Lawn Memorial Chapel, Inc.

  

1973 S. State Rd. 135

Greenwood, IN

 



--------------------------------------------------------------------------------

(f) Forest Lawn Memory Gardens, Inc.

  

1973 S. State Rd. 135

Greenwood, IN

(g) StoneMor (Heritage Hills Memory Gardens of Ohio Cemetery)

  

7370 State Road 48

Springboro, OH

(h) StoneMor (Royal Oak Memory Gardens of Ohio Cemetery)

  

7217 National Rd.

Brookville, OH

(i) StoneMor (Chapel Hill Memory Gardens Cemetery)

  

10776 McKinley Hwy

Osceola, IN

(j) StoneMor (Lincoln Memory Gardens)

  

6851 South Indianapolis Road

Whitestown, Indiana 46075

(k) StoneMor (Gill Funeral Home)

  

308 East Walnut Street

Washington, Indiana 47501

(l) StoneMor (Gardens of Memory Cemetery, Garden View Funeral Home)   

10703 / 10501 N. State Road 3

Muncie, Indiana 47303

2. Non-Competition. During the period commencing as of the date hereof and
ending on December 21, 2014 (the “Term”), Cade agrees that she shall not engage
in any of the following activities within a twenty-five (25) mile radius of each
of the Business Locations, unless waived in writing by StoneMor:

(a) directly or indirectly, as a partner, member, employee, advisor or agent of
any partnership or joint venture, or as a trustee, officer, director,
shareholder, employee, advisor or agent of any corporation, trust or other
business organization or entity, own, manage, advise, encourage, support,
finance, operate, join, control or participate in the ownership, management,
operation or control of, or be connected in any manner with, any business
involved in the cemetery or funeral home industry;

(b) induce or assist anyone in inducing any person employed by StoneMor or any
Acquired Company or at any Business Location to resign or sever his/her
employment or breach an employment agreement with StoneMor, any Acquired Company
or any related entity which owns and operates a Business Location; or

(c) knowingly or intentionally damage or destroy the goodwill and esteem of
StoneMor, any Acquired Company or any Business Location with suppliers,
employees, patrons, customers and others who may at any time have or had
relations with the Meyer Businesses.

Nothing contained in this section shall prevent or limit Cade from owning up to
one percent (1%) of the outstanding stock of any publicly traded company.

 

2



--------------------------------------------------------------------------------

3. Trade Secrets and Confidential Information. Cade understands that in the
course of Cade’s association with the Meyer Businesses, Cade has learned of
certain trade secrets and other confidential information concerning the Meyer
Businesses that StoneMor and the Acquired Companies desire to protect, including
without limitation customer lists, management methods, operating techniques,
procedures and methods, prospective acquisitions, employee lists, training
manuals and procedures, personnel evaluation procedures, collection procedures,
financial reports and results of operation of the Meyer Businesses (the
“Confidential Information”). Cade hereby agrees that, during the Term, Cade
shall not disclose the Confidential Information to anyone who is not affiliated
with StoneMor or the Acquired Companies without the prior written consent of
StoneMor, unless disclosure is required by law or court order, or otherwise use
the Confidential Information during the Term to compete with StoneMor or the
Acquired Companies.

Cade’s obligation not to disclose the Confidential Information shall not apply
to any Confidential Information that (a) becomes public knowledge through means
other than the actions of Cade, or (b) is furnished to Cade, on a
non-confidential basis, by a third party who is not bound by a confidentiality
agreement with StoneMor or the Acquired Companies.

4. Consideration. As consideration for the promises in Sections 2 and 3 of this
Agreement and as consideration for Cade entering into the Settlement Agreement,
so long as Cade is not in breach of this Agreement, StoneMor agrees to pay to
Cade the aggregate sum of Fifty Thousand and 00/100 Dollars ($50,000.00), in
quarterly installments, as set forth below, on January 1, April 1, July 1 and
October 1 of each year during the Term, commencing on July 1, 2010:

(a) Twelve Thousand Five Hundred and 00/100 Dollars ($12,500.00) during the
first (1st) year, payable in three (3) quarterly installments the first of which
for Six Thousand Two Hundred Fifty and 00/100 Dollars ($6,250.00) payable
October 1. 2010, the second installment for Three Thousand One Hundred Twenty
Five and 00/100 Dollars ($3,125.00) payable January 1. 2011, and the third
installment of Three Thousand One Hundred Twenty Five and 00/100 Dollars
($3,125.00) payable April 1. 2011.

(b) Twelve Thousand Five Hundred and 00/100 Dollars ($12,500.00) during the
second (2nd) year, payable in four (4) quarterly installments of Three Thousand
One Hundred Twenty Five and 00/100 Dollars ($3,125.00) each;

(c) Twelve Thousand Five Hundred and 00/100 Dollars ($12,500.00) during the
third (3rd) year, payable in four (4) quarterly installments of Three Thousand
One Hundred Twenty Five and 00/100 Dollars ($3,125.00) each; and

(d) Twelve Thousand Five Hundred and 00/100 Dollars ($12,500.00) during the
fourth (4th) year, payable in four (4) quarterly installments of Three Thousand
One Hundred Twenty Five and 00/100 Dollars ($3,125.00) each.

 

3



--------------------------------------------------------------------------------

5. Death. Cade’s death or disability shall not affect the obligations of
StoneMor hereunder in any manner. Upon Cade’s death, StoneMor shall pay the
remaining consideration as directed by the personal representative of Cade’s
estate.

6. Parties in Interest; Due on Sale. This Agreement shall inure to the benefit
of and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. Neither party shall assign this
Agreement without the prior written consent of the other party. If Cade dies
before receiving all consideration due under this Agreement, StoneMor shall make
all remaining payments to Cade’s estate.

7. Remedies. The parties agree that in the event of either party’s breach of any
provision of this Agreement, the non-breaching party shall be entitled to
damages and shall be entitled to reasonable costs of litigation and attorneys’
fees incurred in the enforcement of such provision. Cade acknowledges that a
breach of this Agreement may result in irreparable damage to StoneMor, the
Acquired Companies or any related entity which owns and operates a Business
Location for which the Acquired Companies and StoneMor and/or such entities will
not have an adequate remedy at law. Accordingly, in addition to any other
remedies and damages available, Cade further acknowledges and agrees that any of
the Acquired Companies, StoneMor and any entity to operates a Business Location
shall be entitled to injunctive relief hereunder to enjoin any breach of this
Agreement without any requirement to post a bond or other security. However, in
the event StoneMor believes that Cade has committed a breach that is not of the
nature to cause irreparable damage, then StoneMor shall provide written notice
of such breach to Cade (accompanied by a statement of sufficient detail to
identify the basis for the alleged breach) and an opportunity to cure within
twenty (20) days, which if not cured within such time period or otherwise to
StoneMor’s satisfaction, then StoneMor may pursue all rights and remedies that
are available. The remedies provided herein shall be cumulative, and no single
remedy shall be construed as exclusive of any other remedy. Failure or delay by
either party to exercise any remedy at any time shall not operate as a waiver
thereof or of any other remedy, nor shall any single or partial exercise of any
such remedy preclude any other or further exercise thereof or the exercise of
any other remedy hereunder for any breach of this Agreement.

8. Severability. Wherever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited or invalid, in whole
or in part, such provision shall be severable and ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

9. Headings. The headings contained herein are for convenience only and shall
not be considered in construing or interpreting any of the provisions of this
Agreement.

10. Notices. Unless otherwise provided for herein, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given (i) when delivered, if sent by registered or
certified mail (return receipt requested), (ii) when delivered, if delivered
personally or (iii) on the next business day, if sent overnight mail or
overnight courier, in each case to the parties at the following addresses (or at
such other address as shall be specified by like notice):

 

4



--------------------------------------------------------------------------------

If to StoneMor:

  

StoneMor Indiana LLC

Attn: Paul Wainberg

311 Veterans Highway

Levittown, PA 19056

If to Cade:

  

Bingham McHale LLP

Attn: Wayne C. Turner

2700 Market Tower

10 West Market Street

Indianapolis, IN 46204

11. Modification. This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto. This Agreement may not be amended,
supplemented or modified except by an instrument in writing signed by the
parties hereto.

12. Governing Law. This Agreement shall be governed by, interpreted under and
construed in accordance with the laws of the State of Indiana, without regard to
the principles of conflicts of laws.

13. Counterparts. This Agreement may be executed in any number of counterparts,
including a facsimile thereof, each of which shall be deemed an original and all
of which together shall constitute one instrument.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Agreement-Not-To-Compete as of the date set forth above.

 

“STONEMOR” STONEMOR INDIANA LLC

 

By:     Printed:  

 

Title:  

 

 

STONEMOR OPERATING LLC By:     Printed:  

 

Title:  

 

 

“CADE”

 

NANCY J. CADE, Individually

 

6



--------------------------------------------------------------------------------

EXHIBIT A-4

COMPUTATION OF ADDITIONAL DEFERRED CONSIDERATION

The Additional Deferred Consideration, if any, to be paid to each member of the
Meyer Family who receives Units under the Agreement at the Closing, shall be
computed pursuant to the following formula:

1. Compute the number of Units issued at the Closing to such member of the Meyer
Family.

2. Multiply the result of Clause 1 by two dollars and twenty cents ($2.20).

3. The result of Clause 2, less the subtraction factor described in Clause 5
below, shall be the Additional Deferred Consideration, if any, payable on the
four (4) true-up dates (as defined in Clause 4 below) to such member of the
Meyer Family so long as they, or through gift another member of the Meyer
Extended Family, own the Units issued to them at the Closing, both of record and
beneficially, no other person has any economic interest in such Units, and there
is no short position or other hedge position in or with respect to such Units.

4. The Additional Deferred Consideration, if any, shall be paid annually for
four (4) years commencing on July 1, 2011 and thereafter on July 1,
2012, July 1, 2013, and July 1, 2014, each of which date shall be deemed the
true-up date for such year. The payment, if any, shall be made in cash.

5. The subtraction factor shall be computed as follows: compute the amount of
cash dividends or other cash distributions received with respect to such Units
by such member of the Meyer Family (or Meyer Extended Family, as applicable)
from and after the later of the Closing Date or the last true-up date and prior
to each payment date as described in Clause 4 above. It is understood and agreed
that if the result of subtracting the subtraction factor from the Additional
Deferred Consideration to be paid on any given payment date is either zero or
negative, no payment of Additional Deferred Consideration shall be due on such
payment date. Likewise, if the subtraction factor produces a negative figure,
such negative figure shall be considered in computing the subtraction factor for
subsequent payment dates.



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF STONEMOR CLOSING NOTE

(FRED MEYER)

Attached hereto.



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY COMPARABLE STATE SECURITIES LAW. THE TRANSFER OF THIS NOTE IS SUBJECT TO
CERTAIN RESTRICTIONS SET FORTH HEREIN.

REPLACEMENT PROMISSORY NOTE

(STONEMOR CLOSING NOTE)

FRED W. MEYER, JR. BY JAMES R. MEYER AS SPECIAL ADMINISTRATOR TO

THE ESTATE OF FRED W. MEYER, JR.

 

$1,888,451.00

  Original Notes Effective Date: December 21, 2004   Replacement Note Effective
Date: June 21, 2010

FOR VALUE RECEIVED, STONEMOR INDIANA LLC, an Indiana limited liability company,
and STONEMOR OPERATING LLC, a Delaware limited liability company, as joint and
several co-makers (individually and together, “Maker”), hereby promise to pay to
FRED W. MEYER, JR. BY JAMES R. MEYER AS SPECIAL ADMINISTRATOR TO THE ESTATE OF
FRED W. MEYER, JR. (“Lender”), in lawful money of the United States of America
and Units (as defined in the Agreement as defined below), at 15226 Long Cove
Blvd, Carmel, Indiana 46033, or at such other place as the holder hereof may
designate by written notice, the principal sum of One Million Eight Hundred
Eighty Eight Thousand Four Hundred Fifty One and 00/100 Dollars ($1,888,451.00),
or as much thereof as may then be outstanding under this Replacement Promissory
Note (this “Note”).

This Note, together with the StoneMor Installment Note (as defined in the
Agreement defined below) issued to Lender on the date hereof, amends, restates,
supersedes, replaces, extinguishes and constitutes a novation of: (i) in its
entirety, that certain Promissory Note in the original principal sum of One
Million Three Hundred Six Thousand Eight Hundred Ninety-Six and 97/100 Dollars
($1,306,896.97) executed by Ansure Mortuaries of Indiana, LLC, an Indiana
limited liability company, in favor of Lender dated December 21, 2004; and
(ii) Lender’s share of that certain Promissory Note in the original principal
sum of One Million One Hundred Sixty-Seven Thousand Eight Hundred Eighty-Three
and 00/100 Dollars ($1,167,883.00) executed by Forest Lawn Funeral Home
Properties, LLC, an Indiana limited liability company, in favor of F.T.J. Meyer
Associates, LLC, an Indiana limited liability company (“FTJ”), dated
December 21, 2004, which was subsequently assigned, in part, to Lender by FTJ
(together, the “Original Notes”), and evidences the indebtedness owed by Maker
to Lender pursuant to the terms of that certain Settlement Agreement dated of
even date herewith by and among Maker, Lender and various other individuals and
entities related to the foregoing parties (the “Agreement”). Reference is made
to the Agreement for definitions of capitalized terms used but not otherwise
defined herein.

The obligations of Maker evidenced by this Note are unsecured.



--------------------------------------------------------------------------------

The outstanding principal balance of this Note shall be due and payable ON
DEMAND at Closing as set forth in the Agreement and shall be payable in
accordance with the terms of this paragraph. Maker shall deliver, or cause to be
delivered, to Lender at Closing: (a) the number of Units necessary to equal an
aggregate value of One Million Seven Hundred Thirty Three Thousand Two Hundred
Seventy Eight and 00/100 Dollars ($1,733,278.00), as determined at Closing
pursuant to the Agreement, representing the Note Unit Payment to Lender, and
(b) One Hundred Fifty Five Thousand One Hundred Seventy Three and 00/100 Dollars
($155,173.00), representing the Note Cash Closing Payment to Lender. Upon
Lender’s receipt of such Note Unit Payment and such Note Cash Closing Payment,
this Note will be paid and satisfied in full.

No interest shall accrue on the principal balance of this Note.

Maker and all endorsers, sureties and guarantors hereof severally waive demand,
presentment for payment, notice of dishonor, protest and notice of protest, and
expressly agree that this Note and any payment coming due under it may be
extended from time to time without in any way affecting their liability
hereunder. This Note shall be the joint and several obligation of all makers,
sureties, guarantors, and endorsers, and shall be binding upon them and their
successors and assigns.

This Note is not negotiable and may not be transferred or assigned by Lender
without the prior written consent of Maker. Any purported transfer or assignment
made in violation hereof shall be void.

Maker hereby certifies that the person(s) executing this Note for and on behalf
of Maker is duly empowered by Maker and has been duly authorized by all
necessary action on the part of Maker to execute and deliver this Note for and
on behalf of Maker.

Time is of the essence of this Note.

THE VALIDITY OF THIS NOTE, ITS CONSTRUCTION, INTERPRETATION AND ENFORCEMENT AND
THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF INDIANA, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW. MAKER AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS NOTE SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE COURTS LOCATED IN THE COUNTY OF MARION, STATE OF INDIANA, OR
THE FEDERAL COURTS WHOSE VENUE INCLUDES THE COUNTY OF MARION, STATE OF INDIANA,
OR, AT THE SOLE OPTION OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL
INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY. MAKER AND LENDER, BY ITS ACCEPTANCE
HEREOF, WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE RIGHT TO A
TRIAL BY JURY AND ANY RIGHT EITHER PARTY MAY HAVE TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH.

 

2



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Replacement Promissory Note as of
the date set forth above.

 

“MAKER” STONEMOR INDIANA LLC By:      Printed:      Title:     

 

STONEMOR OPERATING LLC

By:      Printed:      Title:     

 

4



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF STONEMOR CLOSING NOTE

(JIM MEYER)

Attached hereto.



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY COMPARABLE STATE SECURITIES LAW. THE TRANSFER OF THIS NOTE IS SUBJECT TO
CERTAIN RESTRICTIONS SET FORTH HEREIN.

REPLACEMENT PROMISSORY NOTE

(STONEMOR CLOSING NOTE)

JAMES R. MEYER

 

$1,629,124.00

  Original Notes Effective Date: December 21, 2004   Replacement Note Effective
Date: June 21, 2010

FOR VALUE RECEIVED, STONEMOR INDIANA LLC, an Indiana limited liability company,
and STONEMOR OPERATING LLC, a Delaware limited liability company, as joint and
several co-makers (individually and together, “Maker”), hereby promise to pay to
JAMES R. MEYER, an adult resident of the State of Indiana (“Lender”), in Units
(as defined in the Agreement as defined below), at 15226 Long Cove Blvd, Carmel,
Indiana 46033, or at such other place as the holder hereof may designate by
written notice, the principal sum of One Million Six Hundred Twenty Nine
Thousand One Hundred Twenty Four and 00/100 Dollars ($1,629,124.00), or as much
thereof as may then be outstanding under this Replacement Promissory Note (this
“Note”).

This Note, together with the StoneMor Installment Note (as defined in the
Agreement defined below) issued to Lender on the date hereof, amends, restates,
supersedes, replaces, extinguishes and constitutes a novation of: (i) in its
entirety, that certain Promissory Note in the original principal sum of One
Million Three Hundred Six Thousand Eight Hundred Ninety-Six and 97/100 Dollars
($1,306,896.97) executed by Ansure Mortuaries of Indiana, LLC, an Indiana
limited liability company, in favor of Lender dated December 21, 2004; and
(ii) Lender’s share of that certain Promissory Note in the original principal
sum of One Million One Hundred Sixty-Seven Thousand Eight Hundred Eighty-Three
and 00/100 Dollars ($1,167,883.00) executed by Forest Lawn Funeral Home
Properties, LLC, an Indiana limited liability company, in favor of F.T.J. Meyer
Associates, LLC, an Indiana limited liability company (“FTJ”), dated
December 21, 2004, which was subsequently assigned, in part, to Lender by FTJ
(together, the “Original Notes”), and evidences the indebtedness owed by Maker
to Lender pursuant to the terms of that certain Settlement Agreement dated of
even date herewith by and among Maker, Lender and various other individuals and
entities related to the foregoing parties (the “Agreement”). Reference is made
to the Agreement for definitions of capitalized terms used but not otherwise
defined herein.

The obligations of Maker evidenced by this Note are unsecured.

The outstanding principal balance of this Note shall be due and payable ON
DEMAND at Closing as set forth in the Agreement and shall be payable in
accordance with the terms of this paragraph. Maker shall deliver, or cause to be
delivered, to Lender at Closing the number of Units necessary to equal an
aggregate value of One Million Six Hundred Twenty Nine Thousand



--------------------------------------------------------------------------------

One Hundred Twenty Four and 00/100 Dollars ($1,629,124.00), as determined at
Closing pursuant to the Agreement, representing the Note Unit Payment to Lender.
Upon Lender’s receipt of such Note Unit Payment this Note will be paid and
satisfied in full.

No interest shall accrue on the principal balance of this Note.

Maker and all endorsers, sureties and guarantors hereof severally waive demand,
presentment for payment, notice of dishonor, protest and notice of protest, and
expressly agree that this Note and any payment coming due under it may be
extended from time to time without in any way affecting their liability
hereunder. This Note shall be the joint and several obligation of all makers,
sureties, guarantors, and endorsers, and shall be binding upon them and their
successors and assigns.

This Note is not negotiable and may not be transferred or assigned by Lender
without the prior written consent of Maker. Any purported transfer or assignment
made in violation hereof shall be void.

Maker hereby certifies that the person(s) executing this Note for and on behalf
of Maker is duly empowered by Maker and has been duly authorized by all
necessary action on the part of Maker to execute and deliver this Note for and
on behalf of Maker.

Time is of the essence of this Note.

THE VALIDITY OF THIS NOTE, ITS CONSTRUCTION, INTERPRETATION AND ENFORCEMENT AND
THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF INDIANA, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW. MAKER AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS NOTE SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE COURTS LOCATED IN THE COUNTY OF MARION, STATE OF INDIANA, OR
THE FEDERAL COURTS WHOSE VENUE INCLUDES THE COUNTY OF MARION, STATE OF INDIANA,
OR, AT THE SOLE OPTION OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL
INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY. MAKER AND LENDER, BY ITS ACCEPTANCE
HEREOF, WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE RIGHT TO A
TRIAL BY JURY AND ANY RIGHT EITHER PARTY MAY HAVE TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Replacement Promissory Note as of
the date set forth above.

 

“MAKER” STONEMOR INDIANA LLC

 

By:     Printed:     Title:    

 

STONEMOR OPERATING LLC By:     Printed:     Title:    

 

3



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF STONEMOR CLOSING NOTE

(TOM MEYER)

Attached hereto.



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY COMPARABLE STATE SECURITIES LAW. THE TRANSFER OF THIS NOTE IS SUBJECT TO
CERTAIN RESTRICTIONS SET FORTH HEREIN.

REPLACEMENT PROMISSORY NOTE

(STONEMOR CLOSING NOTE)

THOMAS E. MEYER

 

$1,695,656.00

  Original Notes Effective Date: December 21, 2004   Replacement Note Effective
Date: June 21, 2010

FOR VALUE RECEIVED, STONEMOR INDIANA LLC, an Indiana limited liability company,
and STONEMOR OPERATING LLC, a Delaware limited liability company, as joint and
several co-makers (individually and together, “Maker”), hereby promise to pay to
THOMAS E. MEYER, an adult resident of the State of Indiana (“Lender”), in Units
(as defined in the Agreement as defined below), at
                                        , or at such other place as the holder
hereof may designate by written notice, the principal sum of One Million Six
Hundred Ninety Five Thousand Six Hundred Fifty Six and 00/100 Dollars
($1,695,656.00), or as much thereof as may then be outstanding under this
Replacement Promissory Note (this “Note”).

This Note, together with the StoneMor Installment Note (as defined in the
Agreement defined below) issued to Lender on the date hereof, amends, restates,
supersedes, replaces, extinguishes and constitutes a novation of: (i) in its
entirety, that certain Promissory Note in the original principal sum of One
Million Three Hundred Six Thousand Eight Hundred Ninety-Six and 97/100 Dollars
($1,306,896.97) executed by Ansure Mortuaries of Indiana, LLC, an Indiana
limited liability company, in favor of Lender dated December 21, 2004; and
(ii) Lender’s share of that certain Promissory Note in the original principal
sum of One Million One Hundred Sixty-Seven Thousand Eight Hundred Eighty-Three
and 00/100 Dollars ($1,167,883.00) executed by Forest Lawn Funeral Home
Properties, LLC, an Indiana limited liability company, in favor of F.T.J. Meyer
Associates, LLC, an Indiana limited liability company (“FTJ”), dated
December 21, 2004, which was subsequently assigned, in part, to Lender by FTJ
(together, the “Original Notes”), and evidences the indebtedness owed by Maker
to Lender pursuant to the terms of that certain Settlement Agreement dated of
even date herewith by and among Maker, Lender and various other individuals and
entities related to the foregoing parties (the “Agreement”). Reference is made
to the Agreement for definitions of capitalized terms used but not otherwise
defined herein.

The obligations of Maker evidenced by this Note are unsecured.

The outstanding principal balance of this Note shall be due and payable ON
DEMAND at Closing as set forth in the Agreement and shall be payable in
accordance with the terms of this paragraph. Maker shall deliver, or cause to be
delivered, to Lender at Closing the number of Units necessary to equal an
aggregate value of One Million Six Hundred Ninety Five Thousand Six Hundred
Fifty Six and 00/100 Dollars ($1,695,656.00), as determined at Closing pursuant
to



--------------------------------------------------------------------------------

the Agreement, representing the Note Unit Payment to Lender. Upon Lender’s
receipt of such Note Unit Payment, this Note will be paid and satisfied in full.

No interest shall accrue on the principal balance of this Note.

Maker and all endorsers, sureties and guarantors hereof severally waive demand,
presentment for payment, notice of dishonor, protest and notice of protest, and
expressly agree that this Note and any payment coming due under it may be
extended from time to time without in any way affecting their liability
hereunder. This Note shall be the joint and several obligation of all makers,
sureties, guarantors, and endorsers, and shall be binding upon them and their
successors and assigns.

This Note is not negotiable and may not be transferred or assigned by Lender
without the prior written consent of Maker. Any purported transfer or assignment
made in violation hereof shall be void.

Maker hereby certifies that the person(s) executing this Note for and on behalf
of Maker is duly empowered by Maker and has been duly authorized by all
necessary action on the part of Maker to execute and deliver this Note for and
on behalf of Maker.

Time is of the essence of this Note.

THE VALIDITY OF THIS NOTE, ITS CONSTRUCTION, INTERPRETATION AND ENFORCEMENT AND
THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF INDIANA, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW. MAKER AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS NOTE SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE COURTS LOCATED IN THE COUNTY OF MARION, STATE OF INDIANA, OR
THE FEDERAL COURTS WHOSE VENUE INCLUDES THE COUNTY OF MARION, STATE OF INDIANA,
OR, AT THE SOLE OPTION OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL
INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY. MAKER AND LENDER, BY ITS ACCEPTANCE
HEREOF, WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE RIGHT TO A
TRIAL BY JURY AND ANY RIGHT EITHER PARTY MAY HAVE TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Replacement Promissory Note as of
the date set forth above.

 

“MAKER” STONEMOR INDIANA LLC By:     Printed:     Title:    

 

STONEMOR OPERATING LLC By:     Printed:     Title:    

 

3



--------------------------------------------------------------------------------

EXHIBIT B-4

FORM OF STONEMOR CLOSING NOTE

(NANCY CADE)

Attached hereto.



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY COMPARABLE STATE SECURITIES LAW. THE TRANSFER OF THIS NOTE IS SUBJECT TO
CERTAIN RESTRICTIONS SET FORTH HEREIN.

REPLACEMENT PROMISSORY NOTE

(STONEMOR CLOSING NOTE)

NANCY J. CADE

 

$574,116.00

  Original Notes Effective Date: December 21, 2004   Replacement Note Effective
Date: June 21, 2010

FOR VALUE RECEIVED, STONEMOR INDIANA LLC, an Indiana limited liability company,
and STONEMOR OPERATING LLC, a Delaware limited liability company, as joint and
several co-makers (individually and together, “Maker”), hereby promise to pay to
NANCY J. CADE, an adult resident of the State of Kentucky (“Lender”), in lawful
money of the United States of America and Units (as defined in the Agreement as
defined below), at 155 Walnut Dr, Pikeville, Kentucky 41501, or at such other
place as the holder hereof may designate by written notice, the principal sum of
Five Hundred Seventy Four Thousand One Hundred Sixteen and 00/100 Dollars
($574,116.00), or as much thereof as may then be outstanding under this
Replacement Promissory Note (this “Note”).

This Note, together with the StoneMor Installment Note (as defined in the
Agreement defined below) issued to Lender on the date hereof, amends, restates,
supersedes, replaces, extinguishes and constitutes a novation of: (i) in its
entirety, that certain Promissory Note in the original principal sum of One
Million Three Hundred Six Thousand Eight Hundred Ninety-Six and 97/100 Dollars
($1,306,896.97) executed by Ansure Mortuaries of Indiana, LLC, an Indiana
limited liability company, in favor of Lender dated December 21, 2004; and
(ii) Lender’s share of that certain Promissory Note in the original principal
sum of One Million One Hundred Sixty-Seven Thousand Eight Hundred Eighty-Three
and 00/100 Dollars ($1,167,883.00) executed by Forest Lawn Funeral Home
Properties, LLC, an Indiana limited liability company, in favor of F.T.J. Meyer
Associates, LLC, an Indiana limited liability company (“FTJ”), dated
December 21, 2004, which was subsequently assigned, in part, to Lender by FTJ
(together, the “Original Notes”), and evidences the indebtedness owed by Maker
to Lender pursuant to the terms of that certain Settlement Agreement dated of
even date herewith by and among Maker, Lender and various other individuals and
entities related to the foregoing parties (the “Agreement”). Reference is made
to the Agreement for definitions of capitalized terms used but not otherwise
defined herein.

The obligations of Maker evidenced by this Note are unsecured.

The outstanding principal balance of this Note shall be due and payable ON
DEMAND at Closing as set forth in the Agreement and shall be payable in
accordance with the terms of this paragraph. Maker shall deliver, or cause to be
delivered, to Lender at Closing: (a) the number of



--------------------------------------------------------------------------------

Units necessary to equal an aggregate value of Five Hundred Twenty Six Thousand
Nine Hundred Forty Two and 00/100 Dollars ($526,942.00), as determined at
Closing pursuant to the Agreement, representing the Note Unit Payment to Lender,
and (b) Forty Seven Thousand One Hundred Seventy Four and 00/100 Dollars
($47,174.00), representing the Note Cash Closing Payment to Lender. Upon
Lender’s receipt of such Note Unit Payment and such Note Cash Closing Payment,
this Note will be paid and satisfied in full.

No interest shall accrue on the principal balance of this Note.

Maker and all endorsers, sureties and guarantors hereof severally waive demand,
presentment for payment, notice of dishonor, protest and notice of protest, and
expressly agree that this Note and any payment coming due under it may be
extended from time to time without in any way affecting their liability
hereunder. This Note shall be the joint and several obligation of all makers,
sureties, guarantors, and endorsers, and shall be binding upon them and their
successors and assigns.

This Note is not negotiable and may not be transferred or assigned by Lender
without the prior written consent of Maker. Any purported transfer or assignment
made in violation hereof shall be void.

Maker hereby certifies that the person(s) executing this Note for and on behalf
of Maker is duly empowered by Maker and has been duly authorized by all
necessary action on the part of Maker to execute and deliver this Note for and
on behalf of Maker.

Time is of the essence of this Note.

THE VALIDITY OF THIS NOTE, ITS CONSTRUCTION, INTERPRETATION AND ENFORCEMENT AND
THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF INDIANA, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW. MAKER AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS NOTE SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE COURTS LOCATED IN THE COUNTY OF MARION, STATE OF INDIANA, OR
THE FEDERAL COURTS WHOSE VENUE INCLUDES THE COUNTY OF MARION, STATE OF INDIANA,
OR, AT THE SOLE OPTION OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL
INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY. MAKER AND LENDER, BY ITS ACCEPTANCE
HEREOF, WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE RIGHT TO A
TRIAL BY JURY AND ANY RIGHT EITHER PARTY MAY HAVE TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Replacement Promissory Note as of
the date set forth above.

 

“MAKER” STONEMOR INDIANA LLC By:     Printed:     Title:    

 

STONEMOR OPERATING LLC By:     Printed:     Title:    

 

3



--------------------------------------------------------------------------------

EXHIBIT B-5

FORM OF STONEMOR INSTALLMENT NOTE

(FRED MEYER)

Attached hereto.



--------------------------------------------------------------------------------

THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBORDINATE IN THE MANNER
AND TO THE EXTENT SET FORTH IN (1) THAT CERTAIN SUBORDINATION AGREEMENT DATED AS
OF JUNE 21, 2010 AMONG BANK OF AMERICA, N.A., A NATIONAL BANKING ASSOCIATION, AS
ADMINISTRATIVE AGENT, THE LENDER (AS DEFINED BELOW) AND THE OTHER PARTIES
THERETO, AND (2) THAT CERTAIN SUBORDINATION AGREEMENT DATED AS OF JUNE 21, 2010
AMONG THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, PRUCO LIFE INSURANCE COMPANY,
THE LENDER AND THE OTHER PARTIES THERETO, TO THE SENIOR DEBT (AS DEFINED IN THE
SUBORDINATION AGREEMENTS); AND EACH HOLDER OF THIS NOTE SHALL BE BOUND BY THE
PROVISIONS OF THE SUBORDINATION AGREEMENTS.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY COMPARABLE STATE SECURITIES LAW. THE TRANSFER OF THIS NOTE IS SUBJECT TO
CERTAIN RESTRICTIONS SET FORTH HEREIN.

REPLACEMENT PROMISSORY NOTE

(STONEMOR INSTALLMENT NOTE)

FRED W. MEYER, JR. BY JAMES R. MEYER AS SPECIAL ADMINISTRATOR TO

THE ESTATE OF FRED W. MEYER, JR.

 

$1,039,656.00

  Original Notes Effective Date: December 21, 2004   Replacement Note Effective
Date: June 21, 2010   Maturity Date: April 1, 2014

FOR VALUE RECEIVED, STONEMOR INDIANA LLC, an Indiana limited liability company,
and STONEMOR OPERATING LLC, a Delaware limited liability company, as joint and
several co-makers (individually and together, “Maker”), hereby promise to pay on
or before April 1, 2014 (the “Maturity Date”), to FRED W. MEYER, JR. BY JAMES R.
MEYER AS SPECIAL ADMINISTRATOR TO THE ESTATE OF FRED W. MEYER, JR. (“Lender”),
in lawful money of the United States of America, at 15226 Long Cove Blvd,
Carmel, Indiana 46033, or at such other place or to such other party as the
holder hereof may from time to time designate by written notice, the principal
sum of One Million Thirty Nine Thousand Six Hundred Fifty Six and 00/100 Dollars
($1,039,656.00), or as much thereof as may then be outstanding under this
Replacement Promissory Note (this “Note”), and to pay interest thereon to the
extent provided in this Note.

This Note, together with the StoneMor Closing Note (as defined in the Agreement
defined below) issued to Lender on the date hereof, amends, restates,
supersedes, replaces, extinguishes and constitutes a novation of: (i) in its
entirety, that certain Promissory Note in the original principal sum of Two
Million Nine Hundred Thirty Seven Thousand Nine Hundred Sixty One and 07/100
Dollars ($2,937,961.07) executed by Ansure Mortuaries of Indiana, LLC, an
Indiana limited liability company, in favor of Lender dated December 21, 2004;
and (ii)



--------------------------------------------------------------------------------

Lender’s share of that certain Promissory Note in the original principal sum of
One Million One Hundred Sixty-Seven Thousand Eight Hundred Eighty-Three and
00/100 Dollars ($1,167,883.00) executed by Forest Lawn Funeral Home Properties,
LLC, an Indiana limited liability company, in favor of F.T.J. Meyer Associates,
LLC, an Indiana limited liability company (“FTJ”), dated December 21, 2004,
which was subsequently assigned, in part, to Lender by FTJ (together, the
“Original Notes”), and evidences the indebtedness owed by Maker to Lender
pursuant to the terms of that certain Settlement Agreement dated of even date
herewith by and among Maker, Lender and various other individuals and entities
related to the foregoing parties (the “Agreement”). Reference is made to the
Agreement for definitions of capitalized terms used but not otherwise defined
herein.

The obligations of Maker evidenced by this Note are unsecured.

The outstanding principal balance of this Note shall be due and payable as
follows in quarterly installments as set forth below, on
January 1, April 1, July 1 and October 1 of each year (“year” shall mean the
four (4) calendar quarters, commencing on the first (1st) day of the first
(1st) calendar quarter following Closing and each such date thereafter):

(a) Two Hundred Sixty Three Thousand Seven Hundred Ninety Three and 00/100
Dollars ($263,793.00) during the first (1st) year, payable in three
(3) quarterly installments as follows (no installment shall be due in the second
quarter of the first (1st) year):

i. A first quarter installment in the amount of One Hundred Ninety Two Thousand
Four Hundred Fifty and 75/100 Dollars ($192,450.75);

ii. A third quarter installment in the amount of Five Thousand Three Hundred
Ninety Three and 99/100 Dollars ($5,393.99) each; and

iii. A fourth quarter installment in the amount of Sixty Five Thousand Nine
Hundred Forty Eight and 26/100 Dollars ($65,948.26).

(b) Three Hundred Ten Thousand Three Hundred Forty Five and 00/100 Dollars
($310,345.00) during the second (2nd) year, payable in four (4) quarterly
installments of Seventy Seven Thousand Five Hundred Eighty Six and 25/100
Dollars ($77,586.25) each; and

(c) Three Hundred Ten Thousand Three Hundred Forty Five and 00/100 Dollars
($310,345.00) during the third (3rd) year, payable in four (4) quarterly
installments of Seventy Seven Thousand Five Hundred Eighty Six and 25/100
Dollars ($77,586.25) each; and

(d) One Hundred Fifty Five Thousand One Hundred Seventy Three and 00/100 Dollars
($155,173.00) during the fourth (4th) year, payable in four (4) quarterly
installments of Thirty Eight Thousand Seven Hundred Ninety Three and 25/100
Dollars ($38,793.25) each.

Any outstanding principal and accrued interest shall be due and payable in full
on the Maturity Date. So long as no Event of Default shall have occurred and be
continuing, no interest shall accrue on the principal balance of this Note.

 

2



--------------------------------------------------------------------------------

Maker may prepay any amount due under this Note at any time and from time to
time, without premium or penalty.

Maker shall be in default upon the occurrence of any one or more of any of the
following events (each, an “Event of Default”): (1) Maker shall fail to pay when
due any amount owed under this Note, and such failure continues for thirty
(30) days after Lender notifies Maker thereof in writing, provided, however,
that the exercise by Maker of its right of setoff described in Section 19 of the
Agreement in good faith, whether or not ultimately determined to be justified,
will not constitute an Event of Default; or (2) if, pursuant to or within the
meaning of the United States Bankruptcy Code or any other federal or state law
relating to insolvency or relief of debtors (a “Bankruptcy Law”), Maker shall
(i) commence a voluntary case or proceeding, (ii) consent to the entry of an
order for relief against it in an involuntary case (or an order for relief shall
be entered in such case), (iii) consent to the appointment of a trustee,
receiver, assignee, liquidator or similar official or (iv) make an assignment
for the benefit of its creditors; or (5) if a court of competent jurisdiction
enters an order or decree under any Bankruptcy Law that (i) is for relief
against Maker in an involuntary case; (ii) appoints a trustee, receiver,
assignee, liquidator or similar official for Maker or substantially all of
Maker’s properties; or (iii) orders the liquidation of Maker, and in each case
the order or decree is not dismissed within ninety (90) days.

After the Maturity Date or while there exists any uncured Event of Default, or
the exercise by Lender of any remedies following the occurrence and during the
continuance of any Event of Default, interest on that portion of the outstanding
principal balance of this Note then due shall accrue at a per annum rate equal
to ten and a quarter of a percent (10.25%) (the “Default Rate”), and all such
interest shall be due and payable on demand and compounded annually. In
addition, upon the occurrence of an Event of Default described in clause (2) of
the preceding paragraph, the entire outstanding principal balance of this Note
shall automatically become immediately due and payable. This Note may not be
accelerated for any other reason.

Upon the occurrence and during the continuance of an Event of Default, all
payments under this Note shall be applied to the payment of accrued and unpaid
interest, if any, the principal balance outstanding under this Note and any
other sums payable to Lender under this Note, in such order and in such amounts
as Lender shall determine in his sole discretion. In the absence of an Event of
Default, all payments under this Note shall be applied to the principal balance
outstanding under this Note. Any interest accruing under this Note shall be
calculated on the basis of a three hundred sixty-five (365) day year over the
actual number of days elapsed.

All amounts payable by Maker to Lender under this Note shall be without relief
from valuation and appraisement laws and, following the occurrence of an Event
of Default, with reasonable costs of collection, including attorneys’ fees. If
any payment of principal of or interest on this Note falls due on a day which is
not a business day, the due date shall be extended to the next succeeding
business day.

Maker and all endorsers, sureties and guarantors hereof severally waive demand,
presentment for payment, notice of dishonor, protest and notice of protest, and
expressly agree

 

3



--------------------------------------------------------------------------------

that this Note and any payment coming due under it may be extended from time to
time without in any way affecting their liability hereunder. This Note shall be
the joint and several obligation of all makers, sureties, guarantors, and
endorsers, and shall be binding upon them and their successors and assigns.

This Note is not negotiable and may not be transferred or assigned by Lender
without the prior written consent of Maker; provided, however, Lender may assign
all or a portion of its rights under this Note to one or more members of the
Meyer Extended Family at any time upon not less than ten (10) business days’
prior notice to Maker or, upon the death of Lender or any future holder hereof,
to such holder’s lawful heir(s). Any purported transfer or assignment made in
violation hereof shall be void.

The rights or remedies of Lender or any future holder hereof as provided in this
Note and the Transaction Documents shall be cumulative and concurrent, and may
be pursued singly, successively, or together.

Notwithstanding anything herein or in the Transaction Documents to the contrary,
no provision contained herein and no provision contained in any of the
Transaction Documents which purports to obligate Maker to pay any amount of
interest or any fees, costs, or expenses which are in excess of the maximum
permitted by applicable law, shall be effective to the extent that it requires
the payment of any interest or other sums in excess of such maximum and, if any
such provision is in contravention of any such law, such provision shall be
deemed amended to conform thereto.

Maker hereby certifies that the person(s) executing this Note for and on behalf
of Maker is duly empowered by Maker and has been duly authorized by all
necessary action on the part of Maker to execute and deliver this Note for and
on behalf of Maker.

Maker shall have the right to withhold and setoff against any amount due
hereunder the amount of any claim for indemnification or payment of damagers to
which Maker or StoneMor Partners may be entitled under the Agreement.

Maker, together with any endorser, co-signor, guarantor or surety of this Note,
agrees to pay, and save Lender or any future holder of this Note harmless
against, any liability for the payment of any reasonable costs and expenses,
including reasonable attorneys’ fees, arising or incurred in connection with the
collection of any indebtedness evidenced hereby upon the occurrence and during
the continuance of an Event of Default. Time is of the essence of this Note.

THE VALIDITY OF THIS NOTE, ITS CONSTRUCTION, INTERPRETATION AND ENFORCEMENT AND
THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF INDIANA, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW. MAKER AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS NOTE SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE COURTS LOCATED IN THE COUNTY OF MARION,

 

4



--------------------------------------------------------------------------------

STATE OF INDIANA, OR THE FEDERAL COURTS WHOSE VENUE INCLUDES THE COUNTY OF
MARION, STATE OF INDIANA, OR, AT THE SOLE OPTION OF LENDER, IN ANY OTHER COURT
IN WHICH LENDER SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS
SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY. MAKER AND LENDER, BY
ITS ACCEPTANCE HEREOF, WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE
RIGHT TO A TRIAL BY JURY AND ANY RIGHT EITHER PARTY MAY HAVE TO OBJECT TO VENUE
TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Replacement Promissory Note as of
the date set forth above.

 

“MAKER” STONEMOR INDIANA LLC By:     Printed:     Title:    

 

STONEMOR OPERATING LLC By:     Printed:     Title:    

 

6



--------------------------------------------------------------------------------

EXHIBIT B-6

FORM OF STONEMOR INSTALLMENT NOTE

(NANCY CADE)

Attached hereto.



--------------------------------------------------------------------------------

THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY ARE SUBORDINATE IN THE MANNER
AND TO THE EXTENT SET FORTH IN (1) THAT CERTAIN SUBORDINATION AGREEMENT DATED AS
OF JUNE 21, 2010 AMONG BANK OF AMERICA, N.A., A NATIONAL BANKING ASSOCIATION, AS
ADMINISTRATIVE AGENT, THE LENDER (AS DEFINED BELOW) AND THE OTHER PARTIES
THERETO, AND (2) THAT CERTAIN SUBORDINATION AGREEMENT DATED AS OF JUNE 21, 2010
AMONG THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, PRUCO LIFE INSURANCE COMPANY,
THE LENDER AND THE OTHER PARTIES THERETO, TO THE SENIOR DEBT (AS DEFINED IN THE
SUBORDINATION AGREEMENTS); AND EACH HOLDER OF THIS NOTE SHALL BE BOUND BY THE
PROVISIONS OF THE SUBORDINATION AGREEMENTS.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY COMPARABLE STATE SECURITIES LAW. THE TRANSFER OF THIS NOTE IS SUBJECT TO
CERTAIN RESTRICTIONS SET FORTH HEREIN.

REPLACEMENT PROMISSORY NOTE
(STONEMOR INSTALLMENT NOTE)

Nancy J. Cade

 

$266,071.00

  Original Notes Effective Date: December 21, 2004   Replacement Note Effective
Date: June 21, 2010   Maturity Date: April 1, 2014

FOR VALUE RECEIVED, STONEMOR INDIANA LLC, an Indiana limited liability company,
and STONEMOR OPERATING LLC, a Delaware limited liability company, as joint and
several co-makers (individually and together, “Maker”), hereby promise to pay on
or before April 1, 2014 (the “Maturity Date”), to Nancy J. Cade, an adult
resident of the State of Kentucky (“Lender”), in lawful money of the United
States of America, at 155 Walnut Dr, Pikeville, Kentucky 41501, or at such other
place or to such other party as the holder hereof may from time to time
designate by written notice, the principal sum of Two Hundred Sixty Six Thousand
Seventy One and 00/100 Dollars ($266,071.00), or as much thereof as may then be
outstanding under this Replacement Promissory Note (this “Note”), and to pay
interest thereon to the extent provided in this Note.

This Note, together with the StoneMor Closing Note (as defined in the Agreement
defined below) issued to Lender on the date hereof, amends, restates,
supersedes, replaces, extinguishes and constitutes a novation of: (i) in its
entirety, that certain Promissory Note in the original principal sum of Six
Hundred Seventy Eight Thousand Four Hundred Fifty Two and 98/100 Dollars
($678,452.98) executed by Ansure Mortuaries of Indiana, LLC, an Indiana limited
liability company, in favor of Lender dated December 21, 2004; and (ii) Lender’s
share of that certain Promissory Note in the original principal sum of One
Million One Hundred Sixty-Seven Thousand Eight Hundred Eighty-Three and 00/100
Dollars ($1,167,883.00) executed by



--------------------------------------------------------------------------------

Forest Lawn Funeral Home Properties, LLC, an Indiana limited liability company,
in favor of F.T.J. Meyer Associates, LLC, an Indiana limited liability company
(“FTJ”), dated December 21, 2004, which was subsequently assigned, in part, to
Lender by FTJ (together, the “Original Notes”), and evidences the indebtedness
owed by Maker to Lender pursuant to the terms of that certain Settlement
Agreement dated of even date herewith by and among Maker, Lender and various
other individuals and entities related to the foregoing parties (the
“Agreement”). Reference is made to the Agreement for definitions of capitalized
terms used but not otherwise defined herein.

The obligations of Maker evidenced by this Note are unsecured.

The outstanding principal balance of this Note shall be due and payable as
follows in quarterly installments as set forth below, on
January 1, April 1, July 1 and October 1 of each year (“year” shall mean the
four (4) calendar quarters, commencing on the first (1st) day of the first
(1st) calendar quarter following Closing and each such date thereafter):

(a) Sixty Seven Thousand Six Hundred Ninety Seven and 00/100 Dollars
($67,697.00) during the first (1st) year, payable in four (4) quarterly
installments as follows:

i. A first quarter installment in the amount of Twenty Thousand Forty Nine and
25/100 Dollars ($20,049.25);

ii. A second quarter installment in the amount of Thirteen Thousand Seven
Hundred Ninety Nine and 25/100 Dollars ($13,799.25) each;

iii. A third quarter installment in the amount of Sixteen Thousand Nine Hundred
Twenty Four and 25/100 Dollars ($16,924.25); and

iv. A fourth quarter installment in the amount of Sixteen Thousand Nine Hundred
Twenty Four and 25/100 Dollars ($16,924.25).

(b) Eighty One Thousand Eight Hundred Fifty and 00/100 Dollars ($81,850.00)
during the second (2nd) year, payable in four (4) quarterly installments of
Twenty Thousand Four Hundred Sixty Two and 50/100 Dollars ($20,462.50) each; and

(c) Eighty One Thousand Eight Hundred Fifty and 00/100 Dollars ($81,850.00)
during the third (3rd) year, payable in four (4) quarterly installments of
Twenty Thousand Four Hundred Sixty Two and 50/100 Dollars ($20,462.50) each; and

(d) Thirty Four Thousand Six Hundred Seventy Four and 00/100 Dollars
($34,674.00) during the fourth (4th) year, payable in four (4) quarterly
installments of Eight Thousand Six Hundred Sixty Eight and 50/100 Dollars
($8,668.50) each.

 

2



--------------------------------------------------------------------------------

Any outstanding principal and accrued interest shall be due and payable in full
on the Maturity Date. So long as no Event of Default shall have occurred and be
continuing, no interest shall accrue on the principal balance of this Note.

Maker may prepay any amount due under this Note at any time and from time to
time, without premium or penalty.

Maker shall be in default upon the occurrence of any one or more of any of the
following events (each, an “Event of Default”): (1) Maker shall fail to pay when
due any amount owed under this Note, and such failure continues for thirty
(30) days after Lender notifies Maker thereof in writing, provided, however,
that the exercise by Maker of its right of setoff described in Section 19 of the
Agreement in good faith, whether or not ultimately determined to be justified,
will not constitute an Event of Default; or (2) if, pursuant to or within the
meaning of the United States Bankruptcy Code or any other federal or state law
relating to insolvency or relief of debtors (a “Bankruptcy Law”), Maker shall
(i) commence a voluntary case or proceeding, (ii) consent to the entry of an
order for relief against it in an involuntary case (or an order for relief shall
be entered in such case), (iii) consent to the appointment of a trustee,
receiver, assignee, liquidator or similar official or (iv) make an assignment
for the benefit of its creditors; or (5) if a court of competent jurisdiction
enters an order or decree under any Bankruptcy Law that (i) is for relief
against Maker in an involuntary case; (ii) appoints a trustee, receiver,
assignee, liquidator or similar official for Maker or substantially all of
Maker’s properties; or (iii) orders the liquidation of Maker, and in each case
the order or decree is not dismissed within ninety (90) days.

After the Maturity Date or while there exists any uncured Event of Default, or
the exercise by Lender of any remedies following the occurrence and during the
continuance of any Event of Default, interest on that portion of the outstanding
principal balance of this Note then due shall accrue at a per annum rate equal
to ten and a quarter of a percent (10.25%) (the “Default Rate”), and all such
interest shall be due and payable on demand and compounded annually. In
addition, upon the occurrence of an Event of Default described in clause (2) of
the preceding paragraph, the entire outstanding principal balance of this Note
shall automatically become immediately due and payable. This Note may not be
accelerated for any other reason.

Upon the occurrence and during the continuance of an Event of Default, all
payments under this Note shall be applied to the payment of accrued and unpaid
interest, if any, the principal balance outstanding under this Note and any
other sums payable to Lender under this Note, in such order and in such amounts
as Lender shall determine in his sole discretion. In the absence of an Event of
Default, all payments under this Note shall be applied to the principal balance
outstanding under this Note. Any interest accruing under this Note shall be
calculated on the basis of a three hundred sixty-five (365) day year over the
actual number of days elapsed.

All amounts payable by Maker to Lender under this Note shall be without relief
from valuation and appraisement laws and, following the occurrence of an Event
of Default, with reasonable costs of collection, including attorneys’ fees. If
any payment of principal of or interest on this Note falls due on a day which is
not a business day, the due date shall be extended to the next succeeding
business day.

 

3



--------------------------------------------------------------------------------

Maker and all endorsers, sureties and guarantors hereof severally waive demand,
presentment for payment, notice of dishonor, protest and notice of protest, and
expressly agree that this Note and any payment coming due under it may be
extended from time to time without in any way affecting their liability
hereunder. This Note shall be the joint and several obligation of all makers,
sureties, guarantors, and endorsers, and shall be binding upon them and their
successors and assigns.

This Note is not negotiable and may not be transferred or assigned by Lender
without the prior written consent of Maker; provided, however, Lender may assign
all or a portion of its rights under this Note to one or more members of the
Meyer Extended Family at any time upon not less than ten (10) business days’
prior notice to Maker or, upon the death of Lender or any future holder hereof,
to such holder’s lawful heir(s). Any purported transfer or assignment made in
violation hereof shall be void.

The rights or remedies of Lender or any future holder hereof as provided in this
Note and the Transaction Documents shall be cumulative and concurrent, and may
be pursued singly, successively, or together.

Notwithstanding anything herein or in the Transaction Documents to the contrary,
no provision contained herein and no provision contained in any of the
Transaction Documents which purports to obligate Maker to pay any amount of
interest or any fees, costs, or expenses which are in excess of the maximum
permitted by applicable law, shall be effective to the extent that it requires
the payment of any interest or other sums in excess of such maximum and, if any
such provision is in contravention of any such law, such provision shall be
deemed amended to conform thereto.

Maker hereby certifies that the person(s) executing this Note for and on behalf
of Maker is duly empowered by Maker and has been duly authorized by all
necessary action on the part of Maker to execute and deliver this Note for and
on behalf of Maker.

Maker shall have the right to withhold and setoff against any amount due
hereunder the amount of any claim for indemnification or payment of damagers to
which Maker or StoneMor Partners may be entitled under the Agreement.

Maker, together with any endorser, co-signor, guarantor or surety of this Note,
agrees to pay, and save Lender or any future holder of this Note harmless
against, any liability for the payment of any reasonable costs and expenses,
including reasonable attorneys’ fees, arising or incurred in connection with the
collection of any indebtedness evidenced hereby upon the occurrence and during
the continuance of an Event of Default. Time is of the essence of this Note.

THE VALIDITY OF THIS NOTE, ITS CONSTRUCTION, INTERPRETATION AND ENFORCEMENT AND
THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF INDIANA, WITHOUT
REGARD TO

 

4



--------------------------------------------------------------------------------

PRINCIPLES OF CONFLICTS OF LAW. MAKER AGREES THAT ALL ACTIONS OR PROCEEDINGS
ARISING IN CONNECTION WITH THIS NOTE SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE COURTS LOCATED IN THE COUNTY OF MARION, STATE OF INDIANA, OR THE FEDERAL
COURTS WHOSE VENUE INCLUDES THE COUNTY OF MARION, STATE OF INDIANA, OR, AT THE
SOLE OPTION OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL
OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE
MATTER IN CONTROVERSY. MAKER AND LENDER, BY ITS ACCEPTANCE HEREOF, WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, THE RIGHT TO A TRIAL BY JURY AND ANY
RIGHT EITHER PARTY MAY HAVE TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Replacement Promissory Note as of
the date set forth above.

 

“MAKER” STONEMOR INDIANA LLC By:    

Printed:

   

Title:

   

 

STONEMOR OPERATING LLC By:    

Printed:

   

Title:

   

 

6



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF MORTGAGE RELEASE

Attached hereto.



--------------------------------------------------------------------------------

Prepared by and upon recording return to:

Patricia E. Primmer, Esq.

May Oberfell Lorber

4100 Edison Lakes Parkway, Suite 100

Mishawaka, Indiana 46545

RELEASE OF REAL ESTATE MORTGAGE

On December 21, 2004,                                 , an Indiana corporation,
executed a Real Estate Mortgage granting Fred W. Meyer, Jr., James R. Meyer,
Thomas E. Meyer and Nancy Jean Cade, a mortgage lien in the amount of
$                     in the real property described in Exhibit “A” (the
“Mortgage”).

The Mortgage was recorded with the                          Recorder on
                         as Instrument                 .

The Mortgage is hereby released and forever discharged.

 

        Fred W. Meyer, Jr.     James R. Meyer

 

        Thomas E. Meyer     Nancy Jean Cade

 

1



--------------------------------------------------------------------------------

STATE OF                          )

                                              ) ss:

                     COUNTY       )

Before me, the undersigned, a notary public, in and for said county and state,
this              day of                        , 2010, came Fred W. Meyer, Jr.
and acknowledged the execution and veracity of the foregoing instrument.

WITNESS my hand and official seal.

My commission expires:

 

  

 

(Signature)                                                                  
                   

 

  

 

(Printed or Typed)                                        
                                

  

 

(County of Residence)                                        
                         

 

2



--------------------------------------------------------------------------------

STATE OF                          )

                                              ) ss:

                     COUNTY       )

Before me, the undersigned, a notary public, in and for said county and state,
this          day of                             , 2010, came James R. Meyer,
and acknowledged the execution and veracity of the foregoing instrument.

WITNESS my hand and official seal.

My commission expires:

 

  

 

(Signature)

 

  

 

(Printed or Typed)

  

 

(County of Residence)

 

3



--------------------------------------------------------------------------------

STATE OF                          )

                                              ) ss:

                     COUNTY       )

Before me, the undersigned, a notary public, in and for said county and state,
this          day of                             , 2010, came Thomas E. Meyer
and acknowledged the execution and veracity of the foregoing instrument.

WITNESS my hand and official seal.

My commission expires:

 

  

 

(Signature)

 

  

 

(Printed or Typed)

  

 

(County of Residence)

 

4



--------------------------------------------------------------------------------

STATE OF                          )

                                              ) ss:

                     COUNTY       )

Before me, the undersigned, a notary public, in and for said county and state,
this          day of                             , 2010, came Nancy Jean Cade
and acknowledged the execution and veracity of the foregoing instrument.

WITNESS my hand and official seal.

My commission expires:

 

  

 

(Signature)

 

  

 

(Printed or Typed)

  

 

(County of Residence)

This instrument was prepared by Patricia E. Primmer (6505-71), May Oberfell
Lorber, 4100 Edison Lakes Parkway, Suite 100 Mishawaka, IN 46545 (574) 243-4100,
Member St. Joseph County Indiana Bar Association.

I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law
(Patricia E. Primmer).

 

5



--------------------------------------------------------------------------------

EXHIBIT “A”

 

6



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF SUBORDINATION AGREEMENT

(FRED MEYER)

Attached hereto.



--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

(FRED W. MEYER, JR.)

This SUBORDINATION AGREEMENT (this “Agreement”), dated June 21, 2010, is by and
among the Purchasers (as defined below), StoneMor Partners L.P., a Delaware
limited partnership (the “Parent”), StoneMor Operating LLC, a Delaware limited
liability company (the “Company”), StoneMor Indiana LLC, an Indiana limited
liability company (“SI”), StoneMor Indiana Subsidiary LLC, an Indiana limited
liability company (“SIS”) and Ohio Cemetery Holdings, Inc., an Ohio non-profit
corporation (“OCH” and together with the Company, SI and SIS, the “Buyer”), and
Fred W. Meyer, Jr. by James R. Meyer as special administrator to the estate of
Fred W. Meyer, Jr. (together with any successors or assigns or subsequent
holders of or payees on account of Subordinated Debt from time to time, the
“Subordinated Creditor”).

BACKGROUND

A. Pursuant to that certain Amended and Restated Note Purchase Agreement, dated
August 15, 2007 (as amended, restated, supplemented or modified from time to
time, the “Note Purchase Agreement”), by and among the purchasers of notes
issued thereunder (the “Purchasers”), StoneMor GP LLC, a Delaware limited
liability company (the “General Partner”), the Parent, the Company, the
Subsidiaries of the Company set forth on the signature pages thereto (together
with the Company, the “Issuers” and, together with the General Partner and the
Parent, collectively the “Credit Parties”), the Purchasers agreed, inter alia,
to purchase (i) $35,000,000 of the Existing Issuers’ 11.00% Series B Senior
Secured Notes due 2012 (the “Series B Notes”), of which $17,500,000 remains
outstanding after prepayment of the Series B Notes held by iStar Tara LLC in
connection with the Fourth Amendment, and (ii) $17,500,000 of the Existing
Issuers’ 11.00% Senior Secured Series C Notes due 2012 (the “Series C Notes”
and, together with the Series B Notes, the “Existing Notes”), and to provide
additional credit facilities on a secured basis.

B. A condition to the consummation by the Subordinated Creditor of certain
transactions is the execution and delivery of that certain Settlement Agreement
(as amended, restated, supplemented or modified from time to time, the
“Settlement Agreement”) between, on one hand, the Buyer (other than OCH) and the
Parent (collectively, the “Buyer Parties”) and Chapel Hill Associates, Inc.,
a Michigan corporation, Covington Memorial Funeral Home, Inc., an Indiana
corporation, Covington Memorial Gardens, Inc., an Indiana corporation, Forest
Lawn Memorial Chapel, Inc., an Indiana corporation, Forest Lawn Memory Gardens,
Inc., an Indiana corporation and Chapel Hill Funeral Home, Inc., an Indiana
corporation (collectively, the “Purchased Entities”) and, on the other hand, the
Subordinated Creditor, James R. Meyer, a natural individual, Thomas E. Meyer, a
natural individual, and Nancy J. Cade, a natural individual (collectively, the
“Meyer Family”) pursuant to which one or more of the Buyer Parties has agreed to
(i) pay $500,000 to the Meyer Family (the “Initial Payment”), (ii) cause the
Parent to issue $5,585,000 of unregistered common units of the Parent to the
Meyer Family, (iii) issue unsecured promissory notes, dated the date hereof, to
the Meyer Family in the aggregate principal amount of $1,305,727 (collectively,
the “Meyers Notes”), $1,039,656 of which, as of the date hereof, is payable
under a note in favor of the Subordinated Creditor, and (iv) pay the following
amounts to the Meyer Family thereafter:



--------------------------------------------------------------------------------

  •  

$2,044,273 in the aggregate (the “Non-Compete Payments”) payable under the
non-competition agreements between certain members of the Meyer Family and one
or more of the Buyer Parties (the “Non-Compete Agreements”);

 

  •  

up to $2,350,000 of distributions upon recovery by the Buyer Parties on behalf
of the Purchased Entities on certain misappropriation of trust fund claims (the
“Misappropriation Proceeds Payments”);

 

  •  

the lower of (i) $150,000; or (ii) the amount (if any) by which the sum of
$2,350,000 exceeds the aggregate amount of Misappropriation Proceeds Payments
received by the Meyers by the third anniversary of the Meyers Agreement (the
“Settlement Payment”);

 

  •  

the Additional Deferred Consideration (as defined in the Settlement Agreement);
and

 

  •  

reimbursement of health insurance premiums for each of James R. Meyer, Thomas E.
Meyer and their respective spouses until the earlier of the expiration of seven
years or their eligibility for Medicare, with such reimbursement being $34,000
in the first year and to be adjusted annually by the percentage increase in
premiums for such health insurance maintained by James R. Meyer, Thomas E. Meyer
and each of their respective spouses (the “Healthcare Payments”),

in exchange for certain non-competition covenants by certain members of the
Meyer Family in favor of one or more of the Buyer Parties and the Purchased
Entities and certain releases and other consideration, all as more fully set
forth in the Settlement Agreement, the Meyers Notes and the Non-Compete
Agreements (collectively, together with any other agreements of documents
delivered in connection therewith, the “Meyers Documents”).

C. The Buyer Parties are permitted, from time to time, in accordance with the
terms and conditions set forth in the Note Purchase Agreement to obtain certain
subordinated debt from certain junior creditors, subject to certain consents of
the Required Holders.

D. As a condition to their consent to the delivery of the Meyers Documents and
the entering into the related transactions, the Purchasers have required that
the Subordinated Creditor enter into this Agreement with the Purchasers.

In consideration of the foregoing premises, and the mutual promises and
undertaking set forth herein, the parties hereto agree as follows:

1. Definitions.

a. The following terms have the meanings specified:

“Senior Debt” means any and all obligations, indebtedness and liabilities of
every nature and description of the Credit Parties (including, without
limitation, the Buyer Parties), or any of them, owed to any Purchaser, under the
Shelf Notes and the Note Purchase Agreement, together with any other
Obligations, whether primary or secondary, direct or indirect, absolute or
contingent, sole, joint or several, secured or unsecured, due or to become

 

2



--------------------------------------------------------------------------------

due, contractual arising by operation of law or otherwise, or now or hereafter
existing, whether incurred by any Credit Parties as principal, surety, endorser,
guarantor, accommodation party or otherwise, including, without limitation,
principal, interest, Make-Whole Amount and fees including, without limitation,
late fees and expenses, including, without limitation, attorneys’ fees and
costs.

“Subordinated Debt” means any and all obligations, indebtedness and liabilities
of every nature and description of any of the Credit Parties owed to the
Subordinated Creditor under any of the Meyers Documents (including, without
limitation, (i) all Non-Compete Payments, (ii) the Additional Deferred
Consideration, (iii) the Settlement Payment, and (iv) all payments under the
Meyers Notes), whether primary or secondary, direct or indirect, absolute or
contingent, sole, joint or several, secured or unsecured, due or to become due,
contractual arising by operation of law or otherwise, or now or hereafter
existing, whether incurred by any Credit Parties as principal, surety, endorser,
guarantor, accommodation party or otherwise, including, without limitation,
principal, interest and fees including, without limitation, late fees and
expenses, including, without limitation, attorneys’ fees and costs whether now
existing or hereafter created or arising; provided that the following payments
shall not be treated as Subordinated Debt hereunder: (a) the Initial Payment;
(b) the Misappropriation Proceeds Payments; and (c) the Healthcare Payments.

b. Except as expressly set forth herein, all capitalized terms used and not
defined herein shall have the respective meanings ascribed thereto in the Note
Purchase Agreement or the Intercreditor Agreement (as defined in the Note
Purchase Agreement), as applicable.

2. Subordination.

a. Payment.

(1) The Subordinated Creditor hereby: (i) subordinates all Subordinated Debt and
all claims and demands arising therefrom to all of the Senior Debt; and
(ii) agrees that payment of principal of, interest on and other amounts owing
under any and all Subordinated Debt is hereby expressly subordinated to payment
in full of the Senior Debt (including, without limitation, all interest accruing
on any Senior Debt after the commencement of any proceeding described in
Section 5 hereof at the contractual rate set forth in the Note Purchase
Agreement).

(2) Notwithstanding the foregoing, if no Event of Default or Default has
occurred and is continuing at any time a regularly scheduled payment on the
Subordinated Debt is payable, and such regularly scheduled payment would not
give rise to an Event of Default or Default under the Note Purchase Agreement,
then the Buyer Parties may pay (and the Subordinated Creditor may receive) such
regularly scheduled payments of principal, interest as the same accrues, and
other regularly scheduled amounts of Subordinated Debt (which have not been
accelerated) pursuant to the terms set forth in the Meyers Documents as in
effect on the date hereof (or as may be amended with the consent of the Required
Holders).

b. Security Interest. Notwithstanding anything to the contrary

 

3



--------------------------------------------------------------------------------

contained in any other instrument or document delivered in connection with the
Subordinated Debt or otherwise, including, without limitation, any prior
perfection of a security interest or lien, if either or both the Subordinated
Creditor and the Buyer Parties shall breach their obligations in Section 3, any
security interests and liens now or hereafter held by the Subordinated Creditor
in any collateral security for the Subordinated Debt shall be junior and
subordinate to any security interests and liens now or hereafter held by
Collateral Agent, for the benefit of the Secured Creditors, in the same
collateral. So long as any portion of the Senior Debt shall remain unpaid, the
Collateral Agent may at all times in its sole discretion exercise any and all
powers and rights which it now has or may hereafter acquire with respect to any
of the collateral securing the Senior Debt, all without the necessity of
obtaining any consent or approval of the Subordinated Creditor, and the
Subordinated Creditor shall not exercise any rights in respect of such
collateral.

3. Prohibition of Liens and Security Interests. The Buyer Parties shall not
provide and the Subordinated Creditor shall not accept any collateral to secure
any of the obligations, indebtedness or liabilities of any of the Buyer Parties
to the Subordinated Creditor, including, without limitation, the Subordinated
Debt. Subordinated Creditor hereby agrees that, notwithstanding anything to the
contrary contained in any other instrument or document delivered in connection
with the obligations of the Buyer Parties to the Subordinated Creditor or
otherwise, including, without limitation, any prior perfection of a security
interest or lien, if either or both the Subordinated Creditor and the Buyer
Parties shall breach their obligations in this Section 3, all security interests
and liens at any time held by the Subordinated Creditor, in any collateral
security for any such obligation shall be junior and subordinate to any security
interests and liens at any time held by the Collateral Agent, for the benefit of
the Secured Creditors. In connection with any foreclosure of any lien on or
security interest in any collateral for the Senior Debt by the Collateral Agent,
the Subordinated Creditor waives any right it may have to approve or disapprove
the terms and conditions of any sale by the Collateral Agent of the collateral,
other than the right to bid at any such sale.

4. Moratorium on Remedies. The Subordinated Creditor hereby agrees not to:
(a) accelerate, demand, sue for, commence any collection or enforcement action
or bankruptcy or other proceeding with respect to, take, receive, accept or
retain any payment or distribution of any character, whether in cash, securities
or other property and whether by set off or otherwise, in respect of any portion
of the Subordinated Debt; (b) enforce or apply any security for any Subordinated
Debt; or (c) incur any debt or liability to, or receive any loan, dividend,
return of capital, advance, gift, or any other transfer of any property whether
real or personal, or tangible or intangible, from the Buyer Parties (each of the
above is herein referred to as an “Enforcement Action”) until the Senior Debt
shall have been paid in full with interest (including interest during any
bankruptcy or similar proceeding involving the Buyer Parties, from the date of
the filing thereof to the date of distribution, notwithstanding any statute,
including without limitation the Federal Bankruptcy Code, any rule of law or
bankruptcy procedures to the contrary).

5. Distributions on Insolvency, Etc. The Subordinated Creditor hereby agrees
that in the event of the institution of and in connection with any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceedings relative to any of the Buyer Parties or any of their property, or of
any proceeding for the voluntary liquidation, dissolution or

 

4



--------------------------------------------------------------------------------

other winding-up of any of the Buyer Parties, whether or not involving
insolvency or bankruptcy proceedings:

a. all amounts due under the Senior Debt shall first be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made in respect of any Subordinated Debt;

b. any payment or distribution of any character, whether in cash, securities or
other property, which would otherwise be payable or deliverable in respect of
the Subordinated Debt shall be paid or delivered directly to the Purchasers,
until all of the Senior Debt shall have been paid in full in cash, with the
Subordinated Creditor retaining a right of subrogation to any remaining
distributions payable on account of the Senior Debt after the Purchasers have
received aggregate distributions in cash equal to all amounts due under the
Senior Debt, and the Subordinated Creditor shall irrevocably authorize, empower
and direct all receivers, trustees, liquidators, conservators and others having
authority to effect all such payments and deliveries; and

c. the Subordinated Creditor shall execute and deliver to the Purchasers all
such further instruments confirming the authorization referred to in the
foregoing clause (b) and all such powers of attorney, proofs of claim,
assignments of claim and other instruments and shall take all such other actions
as may be reasonably requested by the Purchasers in order to enable each of the
Purchasers to enforce all of its rights hereunder and all claims of such
Purchaser upon or in respect of the Subordinated Debt, and failing execution of
such instruments or taking of such actions by the Subordinated Creditor, each
Purchaser is hereby authorized, empowered and appointed to execute and perform
the same on behalf of the Subordinated Creditor. Without limiting the generality
of the foregoing, the Subordinated Creditor hereby irrevocably authorizes,
empowers and appoints each of the Purchasers until the Senior Debt has been paid
in full and all financing arrangements between the Credit Parties and the
Purchasers under the Shelf Notes and the Note Purchase Agreement shall have been
terminated as its agent and attorney in fact to execute, verify, deliver and
file proofs of claim with respect to the Subordinated Debt upon the failure of
the Subordinated Creditor to do so prior to fifteen (15) days before the
expiration of the time to file any such proof of claim; provided that no
Purchaser shall have any obligation to execute, verify, deliver, and/or file any
such proof of claim.

6. Unauthorized Distributions Held in Trust. The Subordinated Creditor hereby
agrees that, in the event any payment or distribution of any character, whether
in cash, securities or other property, is received by Subordinated Creditor in
contravention of the terms of subordination set forth herein, such payment or
distribution shall be held by Subordinated Creditor, as trustee of an express
trust, in trust for the benefit of, and shall be paid over or delivered and
transferred to the Purchasers, for application to all amounts of Senior Debt
remaining unpaid until such amounts shall have been paid in full.

7. Notation of Subordination. If the Subordinated Debt is evidenced in whole or
part by any promissory note or other instruments (including the Me yers Notes),
the Subordinated Creditor agrees to note on the face thereof that the same is
subject to this Agreement.

 

5



--------------------------------------------------------------------------------

8. No Modification of Subordinated Debt. The Subordinated Creditor and the Buyer
Parties hereby agree that so long any Senior Debt or commitments under the Note
Purchase Agreement remain outstanding, they will not modify or amend, or permit
modification or amendment of, the terms and conditions of any of the Meyers
Documents to the extent such terms and conditions relate in any way to the
Subordinated Debt, without, in each case, obtaining the prior written consent of
the Required Holders.

9. Waiver of Notices. The Subordinated Creditor hereby waives all notices with
respect to the Note Purchase Agreement, including, but not limited to, the
making of loans or advances to the Buyer Parties or any extensions, renewals or
modifications thereof, releases of collateral security or guarantors or other
indulgences of any character, or of the occurrence or declaration of any default
or the taking of any Enforcement Action.

10. Rights of Purchasers Regarding the Buyer Parties. This Agreement is a
continuing agreement of subordination and the Purchasers and other holders of
Senior Debt may continue to hold the obligations of the Buyer Parties in
reliance hereon, without notice to the Subordinated Creditor, including any
increases, renewals, extensions or other modifications of any kind relating to
the terms and conditions of any of the Senior Debt or any collateral security or
guaranty therefor, and may release or exchange or otherwise deal with any
collateral security or guaranty or may release any balance of funds on deposit
or otherwise held by any Purchaser or other holder of Senior Debt without notice
to or consent of the Subordinated Creditor and without impairing or affecting
the rights of any Purchaser or other holder of Senior Debt under this Agreement.
Each Purchaser and other holder of Senior Debt is a third party beneficiary of
this Agreement.

11. Representations and Warranties. The execution, delivery and performance by
the Buyer Parties of this Agreement are within their power, have been duly
authorized by all necessary action and, if necessary, by making appropriate
filings with any governmental agency or unit and are the legal, binding, valid
and enforceable obligations of the Buyer Parties; and do not (i) contravene, or
constitute (with or without the giving of notice or lapse of time or both) a
violation of any provision of applicable law or of any contract or agreement to
which he is a party, or a default under any agreement, judgment, injunction,
order, decree or other instrument binding upon or affecting the Buyer Parties,
(ii) result in the creation or imposition of any lien on any of the Buyer
Parties’ assets, or (iii) give cause for the acceleration of any obligations of
the Buyer Parties to any other creditor.

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that, the Subordinated Creditor shall not assign all or any portion of
the Subordinated Debt without causing any such assignee to deliver to each of
the Purchasers a written acknowledgment that such Subordinated Debt is governed
by the terms of this Agreement and, if requested by the Required Holders, a
subordination agreement substantially identical to this Agreement.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to the
choice of law doctrine of the State of New York.

 

6



--------------------------------------------------------------------------------

14. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts
with the same affect as if all of the signatures on such counterparts appeared
on one document and each counterpart shall be deemed an original. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or by
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

16. Waiver of Jury Trial. Each party hereto hereby expressly waives any right to
trial by jury of any claim, demand, action or cause of action arising hereunder
or in any way connected with or related or incidental to the dealings of the
parties hereto or any of them with respect to this Agreement, in each case
whether now existing or hereafter arising, and whether founded in contract or
tort or otherwise. Each party hereto hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this agreement may file an original counterpart or
a copy of this section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have, individually, or by their duly
authorized officers, executed this Subordination Agreement on the date first
above written.

 

FRED W. MEYER, JR. By:    

Printed: JAMES R. MEYER as Special

Administrator of the Estate of Fred W. Meyer, Jr.

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

By:    

Name:

Title:

PRUCO LIFE INSURANCE COMPANY By:    

Name:

Title:

 

ACKNOWLEDGED AND AGREED:

STONEMOR PARTNERS L.P.

By:  

STONEMOR GP LLC

its General Partner

By:     Name: Paul Waimberg Title: Vice President STONEMOR OPERATING LLC By:    
Name: Paul Waimberg Title: Vice President STONEMOR INDIANA LLC

 

8



--------------------------------------------------------------------------------

By:     Name: Paul Waimberg Title: Vice President   STONEMOR INDIANA SUBSIDIARY
LLC By:     Name: Paul Waimberg Title: Vice President   OHIO CEMETERY HOLDINGS,
INC. By:     Name: Paul Waimberg Title: Vice President

 

9



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF SUBORDINATION AGREEMENT

(JIM MEYER)

Attached hereto.



--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

(JAMES R. MEYER)

This SUBORDINATION AGREEMENT (this “Agreement”), dated June 21, 2010, is by and
among the Purchasers (as defined below), StoneMor Partners L.P., a Delaware
limited partnership (the “Parent”), StoneMor Operating LLC, a Delaware limited
liability company (the “Company”), StoneMor Indiana LLC, an Indiana limited
liability company (“SI”), StoneMor Indiana Subsidiary LLC, an Indiana limited
liability company (“SIS”) and Ohio Cemetery Holdings, Inc., an Ohio non-profit
corporation (“OCH” and together with the Company, SI and SIS, the “Buyer”), and
James R. Meyer, an adult resident of the State of Indiana (together with any
successors or assigns or subsequent holders of or payees on account of
Subordinated Debt from time to time, the “Subordinated Creditor”).

BACKGROUND

A. Pursuant to that certain Amended and Restated Note Purchase Agreement, dated
August 15, 2007 (as amended, restated, supplemented or modified from time to
time, the “Note Purchase Agreement”), by and among the purchasers of notes
issued thereunder (the “Purchasers”), StoneMor GP LLC, a Delaware limited
liability company (the “General Partner”), the Parent, the Company, the
Subsidiaries of the Company set forth on the signature pages thereto (together
with the Company, the “Issuers” and, together with the General Partner and the
Parent, collectively the “Credit Parties”), the Purchasers agreed, inter alia,
to purchase (i) $35,000,000 of the Existing Issuers’ 11.00% Series B Senior
Secured Notes due 2012 (the “Series B Notes”), of which $17,500,000 remains
outstanding after prepayment of the Series B Notes held by iStar Tara LLC in
connection with the Fourth Amendment, and (ii) $17,500,000 of the Existing
Issuers’ 11.00% Senior Secured Series C Notes due 2012 (the “Series C Notes”
and, together with the Series B Notes, the “Existing Notes”), and to provide
additional credit facilities on a secured basis.

B. A condition to the consummation by the Subordinated Creditor of certain
transactions is the execution and delivery of that certain Settlement Agreement
(as amended, restated, supplemented or modified from time to time, the
“Settlement Agreement”) between, on one hand, the Buyer (other than OCH) and the
Parent (collectively, the “Buyer Parties”) and Chapel Hill Associates, Inc.,
a Michigan corporation, Covington Memorial Funeral Home, Inc., an Indiana
corporation, Covington Memorial Gardens, Inc., an Indiana corporation, Forest
Lawn Memorial Chapel, Inc., an Indiana corporation, Forest Lawn Memory Gardens,
Inc., an Indiana corporation and Chapel Hill Funeral Home, Inc., an Indiana
corporation (collectively, the “Purchased Entities”) and, on the other hand, the
Subordinated Creditor, the estate of Fred W. Meyer, Jr., Thomas E. Meyer, a
natural individual, and Nancy J. Cade, a natural individual (collectively, the
“Meyer Family”) pursuant to which one or more of the Buyer Parties has agreed to
(i) pay $500,000 to the Meyer Family (the “Initial Payment”), (ii) cause the
Parent to issue $5,585,000 of unregistered common units of the Parent to the
Meyer Family, (iii) issue unsecured promissory notes, dated the date hereof, to
the Meyer Family in the aggregate principal amount of $1,305,727 (collectively,
the “Meyers Notes”), and (iv) pay the following amounts to the Meyer Family
thereafter:



--------------------------------------------------------------------------------

  •  

$2,044,273 in the aggregate (the “Non-Compete Payments”) payable under the
non-competition agreements between certain members of the Meyer Family and one
or more of the Buyer Parties (the “Non-Compete Agreements”), $977,182 of which,
as of the date hereof, is payable to the Subordinated Creditor;

 

  •  

up to $2,350,000 of distributions upon recovery by the Buyer Parties on behalf
of the Purchased Entities on certain misappropriation of trust fund claims (the
“Misappropriation Proceeds Payments”);

 

  •  

the lower of (i) $150,000; or (ii) the amount (if any) by which the sum of
$2,350,000 exceeds the aggregate amount of Misappropriation Proceeds Payments
received by the Meyers by the third anniversary of the Meyers Agreement (the
“Settlement Payment”);

 

  •  

the Additional Deferred Consideration (as defined in the Settlement Agreement);
and

 

  •  

reimbursement of health insurance premiums for each of James R. Meyer, Thomas E.
Meyer and their respective spouses until the earlier of the expiration of seven
years or their eligibility for Medicare, with such reimbursement being $34,000
in the first year and to be adjusted annually by the percentage increase in
premiums for such health insurance maintained by James R. Meyer, Thomas E. Meyer
and each of their respective spouses (the “Healthcare Payments”),

in exchange for certain non-competition covenants by certain members of the
Meyer Family in favor of one or more of the Buyer Parties and the Purchased
Entities and certain releases and other consideration, all as more fully set
forth in the Settlement Agreement, the Meyers Notes and the Non-Compete
Agreements (collectively, together with any other agreements of documents
delivered in connection therewith, the “Meyers Documents”).

C. The Buyer Parties are permitted, from time to time, in accordance with the
terms and conditions set forth in the Note Purchase Agreement to obtain certain
subordinated debt from certain junior creditors, subject to certain consents of
the Required Holders.

D. As a condition to their consent to the delivery of the Meyers Documents and
the entering into the related transactions, the Purchasers have required that
the Subordinated Creditor enter into this Agreement with the Purchasers.

In consideration of the foregoing premises, and the mutual promises and
undertaking set forth herein, the parties hereto agree as follows:

1. Definitions.

a. The following terms have the meanings specified:

“Senior Debt” means any and all obligations, indebtedness and liabilities of
every nature and description of the Credit Parties (including, without
limitation, the Buyer Parties), or any of them, owed to any Purchaser, under the
Shelf Notes and the Note Purchase Agreement, together with any other
Obligations, whether primary or secondary, direct or

 

2



--------------------------------------------------------------------------------

indirect, absolute or contingent, sole, joint or several, secured or unsecured,
due or to become due, contractual arising by operation of law or otherwise, or
now or hereafter existing, whether incurred by any Credit Parties as principal,
surety, endorser, guarantor, accommodation party or otherwise, including,
without limitation, principal, interest, Make-Whole Amount and fees including,
without limitation, late fees and expenses, including, without limitation,
attorneys’ fees and costs.

“Subordinated Debt” means any and all obligations, indebtedness and liabilities
of every nature and description of any of the Credit Parties owed to the
Subordinated Creditor under any of the Meyers Documents (including, without
limitation, (i) all Non-Compete Payments, (ii) the Additional Deferred
Consideration, (iii) the Settlement Payment, and (iv) all payments under the
Meyers Notes), whether primary or secondary, direct or indirect, absolute or
contingent, sole, joint or several, secured or unsecured, due or to become due,
contractual arising by operation of law or otherwise, or now or hereafter
existing, whether incurred by any Credit Parties as principal, surety, endorser,
guarantor, accommodation party or otherwise, including, without limitation,
principal, interest and fees including, without limitation, late fees and
expenses, including, without limitation, attorneys’ fees and costs whether now
existing or hereafter created or arising; provided that the following payments
shall not be treated as Subordinated Debt hereunder: (a) the Initial Payment;
(b) the Misappropriation Proceeds Payments; and (c) the Healthcare Payments.

b. Except as expressly set forth herein, all capitalized terms used and not
defined herein shall have the respective meanings ascribed thereto in the Note
Purchase Agreement or the Intercreditor Agreement (as defined in the Note
Purchase Agreement), as applicable.

2. Subordination.

a. Payment.

(1) The Subordinated Creditor hereby: (i) subordinates all Subordinated Debt and
all claims and demands arising therefrom to all of the Senior Debt; and
(ii) agrees that payment of principal of, interest on and other amounts owing
under any and all Subordinated Debt is hereby expressly subordinated to payment
in full of the Senior Debt (including, without limitation, all interest accruing
on any Senior Debt after the commencement of any proceeding described in
Section 5 hereof at the contractual rate set forth in the Note Purchase
Agreement).

(2) Notwithstanding the foregoing, if no Event of Default or Default has
occurred and is continuing at any time a regularly scheduled payment on the
Subordinated Debt is payable, and such regularly scheduled payment would not
give rise to an Event of Default or Default under the Note Purchase Agreement,
then the Buyer Parties may pay (and the Subordinated Creditor may receive) such
regularly scheduled payments of principal, interest as the same accrues, and
other regularly scheduled amounts of Subordinated Debt (which have not been
accelerated) pursuant to the terms set forth in the Meyers Documents as in
effect on the date hereof (or as may be amended with the consent of the Required
Holders).

 

3



--------------------------------------------------------------------------------

b. Security Interest. Notwithstanding anything to the contrary contained in any
other instrument or document delivered in connection with the Subordinated Debt
or otherwise, including, without limitation, any prior perfection of a security
interest or lien, if either or both the Subordinated Creditor and the Buyer
Parties shall breach their obligations in Section 3, any security interests and
liens now or hereafter held by the Subordinated Creditor in any collateral
security for the Subordinated Debt shall be junior and subordinate to any
security interests and liens now or hereafter held by Collateral Agent, for the
benefit of the Secured Creditors, in the same collateral. So long as any portion
of the Senior Debt shall remain unpaid, the Collateral Agent may at all times in
its sole discretion exercise any and all powers and rights which it now has or
may hereafter acquire with respect to any of the collateral securing the Senior
Debt, all without the necessity of obtaining any consent or approval of the
Subordinated Creditor, and the Subordinated Creditor shall not exercise any
rights in respect of such collateral.

3. Prohibition of Liens and Security Interests. The Buyer Parties shall not
provide and the Subordinated Creditor shall not accept any collateral to secure
any of the obligations, indebtedness or liabilities of any of the Buyer Parties
to the Subordinated Creditor, including, without limitation, the Subordinated
Debt. Subordinated Creditor hereby agrees that, notwithstanding anything to the
contrary contained in any other instrument or document delivered in connection
with the obligations of the Buyer Parties to the Subordinated Creditor or
otherwise, including, without limitation, any prior perfection of a security
interest or lien, if either or both the Subordinated Creditor and the Buyer
Parties shall breach their obligations in this Section 3, all security interests
and liens at any time held by the Subordinated Creditor, in any collateral
security for any such obligation shall be junior and subordinate to any security
interests and liens at any time held by the Collateral Agent, for the benefit of
the Secured Creditors. In connection with any foreclosure of any lien on or
security interest in any collateral for the Senior Debt by the Collateral Agent,
the Subordinated Creditor waives any right it may have to approve or disapprove
the terms and conditions of any sale by the Collateral Agent of the collateral,
other than the right to bid at any such sale.

4. Moratorium on Remedies. The Subordinated Creditor hereby agrees not to:
(a) accelerate, demand, sue for, commence any collection or enforcement action
or bankruptcy or other proceeding with respect to, take, receive, accept or
retain any payment or distribution of any character, whether in cash, securities
or other property and whether by set off or otherwise, in respect of any portion
of the Subordinated Debt; (b) enforce or apply any security for any Subordinated
Debt; or (c) incur any debt or liability to, or receive any loan, dividend,
return of capital, advance, gift, or any other transfer of any property whether
real or personal, or tangible or intangible, from the Buyer Parties (each of the
above is herein referred to as an “Enforcement Action”) until the Senior Debt
shall have been paid in full with interest (including interest during any
bankruptcy or similar proceeding involving the Buyer Parties, from the date of
the filing thereof to the date of distribution, notwithstanding any statute,
including without limitation the Federal Bankruptcy Code, any rule of law or
bankruptcy procedures to the contrary).

5. Distributions on Insolvency, Etc. The Subordinated Creditor hereby agrees
that in the event of the institution of and in connection with any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceedings relative to any of the Buyer

 

4



--------------------------------------------------------------------------------

Parties or any of their property, or of any proceeding for the voluntary
liquidation, dissolution or other winding-up of any of the Buyer Parties,
whether or not involving insolvency or bankruptcy proceedings:

a. all amounts due under the Senior Debt shall first be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made in respect of any Subordinated Debt;

b. any payment or distribution of any character, whether in cash, securities or
other property, which would otherwise be payable or deliverable in respect of
the Subordinated Debt shall be paid or delivered directly to the Purchasers,
until all of the Senior Debt shall have been paid in full in cash, with the
Subordinated Creditor retaining a right of subrogation to any remaining
distributions payable on account of the Senior Debt after the Purchasers have
received aggregate distributions in cash equal to all amounts due under the
Senior Debt, and the Subordinated Creditor shall irrevocably authorize, empower
and direct all receivers, trustees, liquidators, conservators and others having
authority to effect all such payments and deliveries; and

c. the Subordinated Creditor shall execute and deliver to the Purchasers all
such further instruments confirming the authorization referred to in the
foregoing clause (b) and all such powers of attorney, proofs of claim,
assignments of claim and other instruments and shall take all such other actions
as may be reasonably requested by the Purchasers in order to enable each of the
Purchasers to enforce all of its rights hereunder and all claims of such
Purchaser upon or in respect of the Subordinated Debt, and failing execution of
such instruments or taking of such actions by the Subordinated Creditor, each
Purchaser is hereby authorized, empowered and appointed to execute and perform
the same on behalf of the Subordinated Creditor. Without limiting the generality
of the foregoing, the Subordinated Creditor hereby irrevocably authorizes,
empowers and appoints each of the Purchasers until the Senior Debt has been paid
in full and all financing arrangements between the Credit Parties and the
Purchasers under the Shelf Notes and the Note Purchase Agreement shall have been
terminated as its agent and attorney in fact to execute, verify, deliver and
file proofs of claim with respect to the Subordinated Debt upon the failure of
the Subordinated Creditor to do so prior to fifteen (15) days before the
expiration of the time to file any such proof of claim; provided that no
Purchaser shall have any obligation to execute, verify, deliver, and/or file any
such proof of claim.

6. Unauthorized Distributions Held in Trust. The Subordinated Creditor hereby
agrees that, in the event any payment or distribution of any character, whether
in cash, securities or other property, is received by Subordinated Creditor in
contravention of the terms of subordination set forth herein, such payment or
distribution shall be held by Subordinated Creditor, as trustee of an express
trust, in trust for the benefit of, and shall be paid over or delivered and
transferred to the Purchasers, for application to all amounts of Senior Debt
remaining unpaid until such amounts shall have been paid in full.

7. Notation of Subordination. If the Subordinated Debt is evidenced in whole or
part by any promissory note or other instruments (including the Meyers Notes),
the Subordinated Creditor agrees to note on the face thereof that the same is
subject to this

 

5



--------------------------------------------------------------------------------

Agreement.

8. No Modification of Subordinated Debt. The Subordinated Creditor and the Buyer
Parties hereby agree that so long any Senior Debt or commitments under the Note
Purchase Agreement remain outstanding, they will not modify or amend, or permit
modification or amendment of, the terms and conditions of any of the Meyers
Documents to the extent such terms and conditions relate in any way to the
Subordinated Debt, without, in each case, obtaining the prior written consent of
the Required Holders.

9. Waiver of Notices. The Subordinated Creditor hereby waives all notices with
respect to the Note Purchase Agreement, including, but not limited to, the
making of loans or advances to the Buyer Parties or any extensions, renewals or
modifications thereof, releases of collateral security or guarantors or other
indulgences of any character, or of the occurrence or declaration of any default
or the taking of any Enforcement Action.

10. Rights of Purchasers Regarding the Buyer Parties. This Agreement is a
continuing agreement of subordination and the Purchasers and other holders of
Senior Debt may continue to hold the obligations of the Buyer Parties in
reliance hereon, without notice to the Subordinated Creditor, including any
increases, renewals, extensions or other modifications of any kind relating to
the terms and conditions of any of the Senior Debt or any collateral security or
guaranty therefor, and may release or exchange or otherwise deal with any
collateral security or guaranty or may release any balance of funds on deposit
or otherwise held by any Purchaser or other holder of Senior Debt without notice
to or consent of the Subordinated Creditor and without impairing or affecting
the rights of any Purchaser or other holder of Senior Debt under this Agreement.
Each Purchaser and other holder of Senior Debt is a third party beneficiary of
this Agreement.

11. Representations and Warranties. The execution, delivery and performance by
the Buyer Parties of this Agreement are within their power, have been duly
authorized by all necessary action and, if necessary, by making appropriate
filings with any governmental agency or unit and are the legal, binding, valid
and enforceable obligations of the Buyer Parties; and do not (i) contravene, or
constitute (with or without the giving of notice or lapse of time or both) a
violation of any provision of applicable law or of any contract or agreement to
which he is a party, or a default under any agreement, judgment, injunction,
order, decree or other instrument binding upon or affecting the Buyer Parties,
(ii) result in the creation or imposition of any lien on any of the Buyer
Parties’ assets, or (iii) give cause for the acceleration of any obligations of
the Buyer Parties to any other creditor.

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that, the Subordinated Creditor shall not assign all or any portion of
the Subordinated Debt without causing any such assignee to deliver to each of
the Purchasers a written acknowledgment that such Subordinated Debt is governed
by the terms of this Agreement and, if requested by the Required Holders, a
subordination agreement substantially identical to this Agreement.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to the
choice of law

 

6



--------------------------------------------------------------------------------

doctrine of the State of New York.

14. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts
with the same affect as if all of the signatures on such counterparts appeared
on one document and each counterpart shall be deemed an original. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or by
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

16. Waiver of Jury Trial. Each party hereto hereby expressly waives any right to
trial by jury of any claim, demand, action or cause of action arising hereunder
or in any way connected with or related or incidental to the dealings of the
parties hereto or any of them with respect to this Agreement, in each case
whether now existing or hereafter arising, and whether founded in contract or
tort or otherwise. Each party hereto hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this agreement may file an original counterpart or
a copy of this section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have, individually, or by their duly
authorized officers, executed this Subordination Agreement on the date first
above written.

 

      JAMES R. MEYER, Individually

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:     Name:   Title:  

PRUCO LIFE INSURANCE COMPANY By:     Name:   Title:  

 

ACKNOWLEDGED AND AGREED:

 

STONEMOR PARTNERS L.P.

By:   STONEMOR GP LLC  

its General Partner

By:

   

Name:

  Paul Waimberg

Title:

  Vice President

STONEMOR OPERATING LLC

By:

   

Name:

  Paul Waimberg

Title:

  Vice President

STONEMOR INDIANA LLC

By:

   

Name:

  Paul Waimberg

Title:

  Vice President

 

8



--------------------------------------------------------------------------------

STONEMOR INDIANA SUBSIDIARY LLC

By:

   

Name:

  Paul Waimberg

Title:

  Vice President

OHIO CEMETERY HOLDINGS, INC. By:    

Name:

  Paul Waimberg

Title:

  Vice President

 

9



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF SUBORDINATION AGREEMENT

(TOM MEYER)

Attached hereto.



--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

(THOMAS E. MEYER)

This SUBORDINATION AGREEMENT (this “Agreement”), dated June 21, 2010, is by and
among the Purchasers (as defined below), StoneMor Partners L.P., a Delaware
limited partnership (the “Parent”), StoneMor Operating LLC, a Delaware limited
liability company (the “Company”), StoneMor Indiana LLC, an Indiana limited
liability company (“SI”), StoneMor Indiana Subsidiary LLC, an Indiana limited
liability company (“SIS”) and Ohio Cemetery Holdings, Inc., an Ohio non-profit
corporation (“OCH” and together with the Company, SI and SIS, the “Buyer”), and
Thomas E. Meyer, an adult resident of the State of Indiana (together with any
successors or assigns or subsequent holders of or payees on account of
Subordinated Debt from time to time, the “Subordinated Creditor”).

BACKGROUND

A. Pursuant to that certain Amended and Restated Note Purchase Agreement, dated
August 15, 2007 (as amended, restated, supplemented or modified from time to
time, the “Note Purchase Agreement”), by and among the purchasers of notes
issued thereunder (the “Purchasers”), StoneMor GP LLC, a Delaware limited
liability company (the “General Partner”), the Parent, the Company, the
Subsidiaries of the Company set forth on the signature pages thereto (together
with the Company, the “Issuers” and, together with the General Partner and the
Parent, collectively the “Credit Parties”), the Purchasers agreed, inter alia,
to purchase (i) $35,000,000 of the Existing Issuers’ 11.00% Series B Senior
Secured Notes due 2012 (the “Series B Notes”), of which $17,500,000 remains
outstanding after prepayment of the Series B Notes held by iStar Tara LLC in
connection with the Fourth Amendment, and (ii) $17,500,000 of the Existing
Issuers’ 11.00% Senior Secured Series C Notes due 2012 (the “Series C Notes”
and, together with the Series B Notes, the “Existing Notes”), and to provide
additional credit facilities on a secured basis.

B. A condition to the consummation by the Subordinated Creditor of certain
transactions is the execution and delivery of that certain Settlement Agreement
(as amended, restated, supplemented or modified from time to time, the
“Settlement Agreement”) between, on one hand, the Buyer (other than OCH) and the
Parent (collectively, the “Buyer Parties”) and Chapel Hill Associates, Inc.,
a Michigan corporation, Covington Memorial Funeral Home, Inc., an Indiana
corporation, Covington Memorial Gardens, Inc., an Indiana corporation, Forest
Lawn Memorial Chapel, Inc., an Indiana corporation, Forest Lawn Memory Gardens,
Inc., an Indiana corporation and Chapel Hill Funeral Home, Inc., an Indiana
corporation (collectively, the “Purchased Entities”) and, on the other hand, the
Subordinated Creditor, the estate of Fred W. Meyer, Jr., James R. Meyer, a
natural individual, and Nancy J. Cade, a natural individual (collectively, the
“Meyer Family”) pursuant to which one or more of the Buyer Parties has agreed to
(i) pay $500,000 to the Meyer Family (the “Initial Payment”), (ii) cause the
Parent to issue $5,585,000 of unregistered common units of the Parent to the
Meyer Family, (iii) issue unsecured promissory notes, dated the date hereof, to
the Meyer Family in the aggregate principal amount of $1,305,727 (collectively,
the “Meyers Notes”), and (iv) pay the following amounts to the Meyer Family
thereafter:



--------------------------------------------------------------------------------

  •  

$2,044,273 in the aggregate (the “Non-Compete Payments”) payable under the
non-competition agreements between certain members of the Meyer Family and one
or more of the Buyer Parties (the “Non-Compete Agreements”), $1,017,091 of
which, as of the date hereof, is payable to the Subordinated Creditor;

 

  •  

up to $2,350,000 of distributions upon recovery by the Buyer Parties on behalf
of the Purchased Entities on certain misappropriation of trust fund claims (the
“Misappropriation Proceeds Payments”);

 

  •  

the lower of (i) $150,000; or (ii) the amount (if any) by which the sum of
$2,350,000 exceeds the aggregate amount of Misappropriation Proceeds Payments
received by the Meyers by the third anniversary of the Meyers Agreement (the
“Settlement Payment”);

 

  •  

the Additional Deferred Consideration (as defined in the Settlement Agreement);
and

 

  •  

reimbursement of health insurance premiums for each of James R. Meyer, Thomas E.
Meyer and their respective spouses until the earlier of the expiration of seven
years or their eligibility for Medicare, with such reimbursement being $34,000
in the first year and to be adjusted annually by the percentage increase in
premiums for such health insurance maintained by James R. Meyer, Thomas E. Meyer
and each of their respective spouses (the “Healthcare Payments”),

in exchange for certain non-competition covenants by certain members of the
Meyer Family in favor of one or more of the Buyer Parties and the Purchased
Entities and certain releases and other consideration, all as more fully set
forth in the Settlement Agreement, the Meyers Notes and the Non-Compete
Agreements (collectively, together with any other agreements of documents
delivered in connection therewith, the “Meyers Documents”).

C. The Buyer Parties are permitted, from time to time, in accordance with the
terms and conditions set forth in the Note Purchase Agreement to obtain certain
subordinated debt from certain junior creditors, subject to certain consents of
the Required Holders.

D. As a condition to their consent to the delivery of the Meyers Documents and
the entering into the related transactions, the Purchasers have required that
the Subordinated Creditor enter into this Agreement with the Purchasers.

In consideration of the foregoing premises, and the mutual promises and
undertaking set forth herein, the parties hereto agree as follows:

1. Definitions.

a. The following terms have the meanings specified:

“Senior Debt” means any and all obligations, indebtedness and liabilities of
every nature and description of the Credit Parties (including, without
limitation, the Buyer Parties), or any of them, owed to any Purchaser, under the
Shelf Notes and the Note Purchase Agreement, together with any other
Obligations, whether primary or secondary, direct or

 

2



--------------------------------------------------------------------------------

indirect, absolute or contingent, sole, joint or several, secured or unsecured,
due or to become due, contractual arising by operation of law or otherwise, or
now or hereafter existing, whether incurred by any Credit Parties as principal,
surety, endorser, guarantor, accommodation party or otherwise, including,
without limitation, principal, interest, Make-Whole Amount and fees including,
without limitation, late fees and expenses, including, without limitation,
attorneys’ fees and costs.

“Subordinated Debt” means any and all obligations, indebtedness and liabilities
of every nature and description of any of the Credit Parties owed to the
Subordinated Creditor under any of the Meyers Documents (including, without
limitation, (i) all Non-Compete Payments, (ii) the Additional Deferred
Consideration, (iii) the Settlement Payment, and (iv) all payments under the
Meyers Notes), whether primary or secondary, direct or indirect, absolute or
contingent, sole, joint or several, secured or unsecured, due or to become due,
contractual arising by operation of law or otherwise, or now or hereafter
existing, whether incurred by any Credit Parties as principal, surety, endorser,
guarantor, accommodation party or otherwise, including, without limitation,
principal, interest and fees including, without limitation, late fees and
expenses, including, without limitation, attorneys’ fees and costs whether now
existing or hereafter created or arising; provided that the following payments
shall not be treated as Subordinated Debt hereunder: (a) the Initial Payment;
(b) the Misappropriation Proceeds Payments; and (c) the Healthcare Payments.

b. Except as expressly set forth herein, all capitalized terms used and not
defined herein shall have the respective meanings ascribed thereto in the Note
Purchase Agreement or the Intercreditor Agreement (as defined in the Note
Purchase Agreement), as applicable.

2. Subordination.

a. Payment.

(1) The Subordinated Creditor hereby: (i) subordinates all Subordinated Debt and
all claims and demands arising therefrom to all of the Senior Debt; and
(ii) agrees that payment of principal of, interest on and other amounts owing
under any and all Subordinated Debt is hereby expressly subordinated to payment
in full of the Senior Debt (including, without limitation, all interest accruing
on any Senior Debt after the commencement of any proceeding described in
Section 5 hereof at the contractual rate set forth in the Note Purchase
Agreement).

(2) Notwithstanding the foregoing, if no Event of Default or Default has
occurred and is continuing at any time a regularly scheduled payment on the
Subordinated Debt is payable, and such regularly scheduled payment would not
give rise to an Event of Default or Default under the Note Purchase Agreement,
then the Buyer Parties may pay (and the Subordinated Creditor may receive) such
regularly scheduled payments of principal, interest as the same accrues, and
other regularly scheduled amounts of Subordinated Debt (which have not been
accelerated) pursuant to the terms set forth in the Meyers Documents as in
effect on the date hereof (or as may be amended with the consent of the Required
Holders).

 

3



--------------------------------------------------------------------------------

b. Security Interest. Notwithstanding anything to the contrary contained in any
other instrument or document delivered in connection with the Subordinated Debt
or otherwise, including, without limitation, any prior perfection of a security
interest or lien, if either or both the Subordinated Creditor and the Buyer
Parties shall breach their obligations in Section 3, any security interests and
liens now or hereafter held by the Subordinated Creditor in any collateral
security for the Subordinated Debt shall be junior and subordinate to any
security interests and liens now or hereafter held by Collateral Agent, for the
benefit of the Secured Creditors, in the same collateral. So long as any portion
of the Senior Debt shall remain unpaid, the Collateral Agent may at all times in
its sole discretion exercise any and all powers and rights which it now has or
may hereafter acquire with respect to any of the collateral securing the Senior
Debt, all without the necessity of obtaining any consent or approval of the
Subordinated Creditor, and the Subordinated Creditor shall not exercise any
rights in respect of such collateral.

3. Prohibition of Liens and Security Interests. The Buyer Parties shall not
provide and the Subordinated Creditor shall not accept any collateral to secure
any of the obligations, indebtedness or liabilities of any of the Buyer Parties
to the Subordinated Creditor, including, without limitation, the Subordinated
Debt. Subordinated Creditor hereby agrees that, notwithstanding anything to the
contrary contained in any other instrument or document delivered in connection
with the obligations of the Buyer Parties to the Subordinated Creditor or
otherwise, including, without limitation, any prior perfection of a security
interest or lien, if either or both the Subordinated Creditor and the Buyer
Parties shall breach their obligations in this Section 3, all security interests
and liens at any time held by the Subordinated Creditor, in any collateral
security for any such obligation shall be junior and subordinate to any security
interests and liens at any time held by the Collateral Agent, for the benefit of
the Secured Creditors. In connection with any foreclosure of any lien on or
security interest in any collateral for the Senior Debt by the Collateral Agent,
the Subordinated Creditor waives any right it may have to approve or disapprove
the terms and conditions of any sale by the Collateral Agent of the collateral,
other than the right to bid at any such sale.

4. Moratorium on Remedies. The Subordinated Creditor hereby agrees not to:
(a) accelerate, demand, sue for, commence any collection or enforcement action
or bankruptcy or other proceeding with respect to, take, receive, accept or
retain any payment or distribution of any character, whether in cash, securities
or other property and whether by set off or otherwise, in respect of any portion
of the Subordinated Debt; (b) enforce or apply any security for any Subordinated
Debt; or (c) incur any debt or liability to, or receive any loan, dividend,
return of capital, advance, gift, or any other transfer of any property whether
real or personal, or tangible or intangible, from the Buyer Parties (each of the
above is herein referred to as an “Enforcement Action”) until the Senior Debt
shall have been paid in full with interest (including interest during any
bankruptcy or similar proceeding involving the Buyer Parties, from the date of
the filing thereof to the date of distribution, notwithstanding any statute,
including without limitation the Federal Bankruptcy Code, any rule of law or
bankruptcy procedures to the contrary).

5. Distributions on Insolvency, Etc. The Subordinated Creditor hereby agrees
that in the event of the institution of and in connection with any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceedings relative to any of the Buyer

 

4



--------------------------------------------------------------------------------

Parties or any of their property, or of any proceeding for the voluntary
liquidation, dissolution or other winding-up of any of the Buyer Parties,
whether or not involving insolvency or bankruptcy proceedings:

a. all amounts due under the Senior Debt shall first be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made in respect of any Subordinated Debt;

b. any payment or distribution of any character, whether in cash, securities or
other property, which would otherwise be payable or deliverable in respect of
the Subordinated Debt shall be paid or delivered directly to the Purchasers,
until all of the Senior Debt shall have been paid in full in cash, with the
Subordinated Creditor retaining a right of subrogation to any remaining
distributions payable on account of the Senior Debt after the Purchasers have
received aggregate distributions in cash equal to all amounts due under the
Senior Debt, and the Subordinated Creditor shall irrevocably authorize, empower
and direct all receivers, trustees, liquidators, conservators and others having
authority to effect all such payments and deliveries; and

c. the Subordinated Creditor shall execute and deliver to the Purchasers all
such further instruments confirming the authorization referred to in the
foregoing clause (b) and all such powers of attorney, proofs of claim,
assignments of claim and other instruments and shall take all such other actions
as may be reasonably requested by the Purchasers in order to enable each of the
Purchasers to enforce all of its rights hereunder and all claims of such
Purchaser upon or in respect of the Subordinated Debt, and failing execution of
such instruments or taking of such actions by the Subordinated Creditor, each
Purchaser is hereby authorized, empowered and appointed to execute and perform
the same on behalf of the Subordinated Creditor. Without limiting the generality
of the foregoing, the Subordinated Creditor hereby irrevocably authorizes,
empowers and appoints each of the Purchasers until the Senior Debt has been paid
in full and all financing arrangements between the Credit Parties and the
Purchasers under the Shelf Notes and the Note Purchase Agreement shall have been
terminated as its agent and attorney in fact to execute, verify, deliver and
file proofs of claim with respect to the Subordinated Debt upon the failure of
the Subordinated Creditor to do so prior to fifteen (15) days before the
expiration of the time to file any such proof of claim; provided that no
Purchaser shall have any obligation to execute, verify, deliver, and/or file any
such proof of claim.

6. Unauthorized Distributions Held in Trust. The Subordinated Creditor hereby
agrees that, in the event any payment or distribution of any character, whether
in cash, securities or other property, is received by Subordinated Creditor in
contravention of the terms of subordination set forth herein, such payment or
distribution shall be held by Subordinated Creditor, as trustee of an express
trust, in trust for the benefit of, and shall be paid over or delivered and
transferred to the Purchasers, for application to all amounts of Senior Debt
remaining unpaid until such amounts shall have been paid in full.

7. Notation of Subordination. If the Subordinated Debt is evidenced in whole or
part by any promissory note or other instruments (including the Meyers Notes),
the Subordinated Creditor agrees to note on the face thereof that the same is
subject to this

 

5



--------------------------------------------------------------------------------

Agreement.

8. No Modification of Subordinated Debt. The Subordinated Creditor and the Buyer
Parties hereby agree that so long any Senior Debt or commitments under the Note
Purchase Agreement remain outstanding, they will not modify or amend, or permit
modification or amendment of, the terms and conditions of any of the Meyers
Documents to the extent such terms and conditions relate in any way to the
Subordinated Debt, without, in each case, obtaining the prior written consent of
the Required Holders.

9. Waiver of Notices. The Subordinated Creditor hereby waives all notices with
respect to the Note Purchase Agreement, including, but not limited to, the
making of loans or advances to the Buyer Parties or any extensions, renewals or
modifications thereof, releases of collateral security or guarantors or other
indulgences of any character, or of the occurrence or declaration of any default
or the taking of any Enforcement Action.

10. Rights of Purchasers Regarding the Buyer Parties. This Agreement is a
continuing agreement of subordination and the Purchasers and other holders of
Senior Debt may continue to hold the obligations of the Buyer Parties in
reliance hereon, without notice to the Subordinated Creditor, including any
increases, renewals, extensions or other modifications of any kind relating to
the terms and conditions of any of the Senior Debt or any collateral security or
guaranty therefor, and may release or exchange or otherwise deal with any
collateral security or guaranty or may release any balance of funds on deposit
or otherwise held by any Purchaser or other holder of Senior Debt without notice
to or consent of the Subordinated Creditor and without impairing or affecting
the rights of any Purchaser or other holder of Senior Debt under this Agreement.
Each Purchaser and other holder of Senior Debt is a third party beneficiary of
this Agreement.

11. Representations and Warranties. The execution, delivery and performance by
the Buyer Parties of this Agreement are within their power, have been duly
authorized by all necessary action and, if necessary, by making appropriate
filings with any governmental agency or unit and are the legal, binding, valid
and enforceable obligations of the Buyer Parties; and do not (i) contravene, or
constitute (with or without the giving of notice or lapse of time or both) a
violation of any provision of applicable law or of any contract or agreement to
which he is a party, or a default under any agreement, judgment, injunction,
order, decree or other instrument binding upon or affecting the Buyer Parties,
(ii) result in the creation or imposition of any lien on any of the Buyer
Parties’ assets, or (iii) give cause for the acceleration of any obligations of
the Buyer Parties to any other creditor.

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that, the Subordinated Creditor shall not assign all or any portion of
the Subordinated Debt without causing any such assignee to deliver to each of
the Purchasers a written acknowledgment that such Subordinated Debt is governed
by the terms of this Agreement and, if requested by the Required Holders, a
subordination agreement substantially identical to this Agreement.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to the
choice of law

 

6



--------------------------------------------------------------------------------

doctrine of the State of New York.

14. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts
with the same affect as if all of the signatures on such counterparts appeared
on one document and each counterpart shall be deemed an original. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or by
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

16. Waiver of Jury Trial. Each party hereto hereby expressly waives any right to
trial by jury of any claim, demand, action or cause of action arising hereunder
or in any way connected with or related or incidental to the dealings of the
parties hereto or any of them with respect to this Agreement, in each case
whether now existing or hereafter arising, and whether founded in contract or
tort or otherwise. Each party hereto hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this agreement may file an original counterpart or
a copy of this section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have, individually, or by their duly
authorized officers, executed this Subordination Agreement on the date first
above written.

      THOMAS E. MEYER, Individually

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:    

Name:

 

Title:

  PRUCO LIFE INSURANCE COMPANY By:    

Name:

 

Title:

 

 

ACKNOWLEDGED AND AGREED:

 

STONEMOR PARTNERS L.P.

By:   STONEMOR GP LLC           its General Partner

By:    

Name:

  Paul Waimberg

Title:

  Vice President STONEMOR OPERATING LLC By:    

Name:

  Paul Waimberg

Title:

  Vice President STONEMOR INDIANA LLC

By:

   

Name:

  Paul Waimberg

Title:

  Vice President

 

8



--------------------------------------------------------------------------------

STONEMOR INDIANA SUBSIDIARY LLC

By:

   

Name:

  Paul Waimberg

Title:

  Vice President

OHIO CEMETERY HOLDINGS, INC. By:    

Name:

  Paul Waimberg

Title:

  Vice President

 

9



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF SUBORDINATION AGREEMENT

(NANCY CADE)

Attached hereto.

 

1



--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

(NANCY J. CADE)

This SUBORDINATION AGREEMENT (this “Agreement”), dated June 21, 2010, is by and
among the Purchasers (as defined below), StoneMor Partners L.P., a Delaware
limited partnership (the “Parent”), StoneMor Operating LLC, a Delaware limited
liability company (the “Company”), StoneMor Indiana LLC, an Indiana limited
liability company (“SI”), StoneMor Indiana Subsidiary LLC, an Indiana limited
liability company (“SIS”) and Ohio Cemetery Holdings, Inc., an Ohio non-profit
corporation (“OCH” and together with the Company, SI and SIS, the “Buyer”), and
Nancy J. Cade, an adult resident of the State of Kentucky (together with any
successors or assigns or subsequent holders of or payees on account of
Subordinated Debt from time to time, the “Subordinated Creditor”).

BACKGROUND

A. Pursuant to that certain Amended and Restated Note Purchase Agreement, dated
August 15, 2007 (as amended, restated, supplemented or modified from time to
time, the “Note Purchase Agreement”), by and among the purchasers of notes
issued thereunder (the “Purchasers”), StoneMor GP LLC, a Delaware limited
liability company (the “General Partner”), the Parent, the Company, the
Subsidiaries of the Company set forth on the signature pages thereto (together
with the Company, the “Issuers” and, together with the General Partner and the
Parent, collectively the “Credit Parties”), the Purchasers agreed, inter alia,
to purchase (i) $35,000,000 of the Existing Issuers’ 11.00% Series B Senior
Secured Notes due 2012 (the “Series B Notes”), of which $17,500,000 remains
outstanding after prepayment of the Series B Notes held by iStar Tara LLC in
connection with the Fourth Amendment, and (ii) $17,500,000 of the Existing
Issuers’ 11.00% Senior Secured Series C Notes due 2012 (the “Series C Notes”
and, together with the Series B Notes, the “Existing Notes”), and to provide
additional credit facilities on a secured basis.

B. A condition to the consummation by the Subordinated Creditor of certain
transactions is the execution and delivery of that certain Settlement Agreement
(as amended, restated, supplemented or modified from time to time, the
“Settlement Agreement”) between, on one hand, the Buyer (other than OCH) and the
Parent (collectively, the “Buyer Parties”) and Chapel Hill Associates, Inc.,
a Michigan corporation, Covington Memorial Funeral Home, Inc., an Indiana
corporation, Covington Memorial Gardens, Inc., an Indiana corporation, Forest
Lawn Memorial Chapel, Inc., an Indiana corporation, Forest Lawn Memory Gardens,
Inc., an Indiana corporation and Chapel Hill Funeral Home, Inc., an Indiana
corporation (collectively, the “Purchased Entities”) and, on the other hand, the
Subordinated Creditor, the estate of Fred W. Meyer, Jr., James R. Meyer, a
natural individual, and Thomas E. Meyer, a natural individual (collectively, the
“Meyer Family”) pursuant to which one or more of the Buyer Parties has agreed to
(i) pay $500,000 to the Meyer Family (the “Initial Payment”), (ii) cause the
Parent to issue $5,585,000 of unregistered common units of the Parent to the
Meyer Family, (iii) issue unsecured promissory notes, dated the date hereof, to
the Meyer Family in the aggregate principal amount of $1,305,727 (collectively,
the “Meyers Notes”), $266,071 of which, as of the date hereof, is payable under
a note in favor of the Subordinated Creditor, and (iv) pay the following amounts
to the Meyer Family thereafter:



--------------------------------------------------------------------------------

  •  

$2,044,273 in the aggregate (the “Non-Compete Payments”) payable under the
non-competition agreements between certain members of the Meyer Family and one
or more of the Buyer Parties (the “Non-Compete Agreements”), $50,000 of which,
as of the date hereof, is payable to the Subordinated Creditor;

 

  •  

up to $2,350,000 of distributions upon recovery by the Buyer Parties on behalf
of the Purchased Entities on certain misappropriation of trust fund claims (the
“Misappropriation Proceeds Payments”);

 

  •  

the lower of (i) $150,000; or (ii) the amount (if any) by which the sum of
$2,350,000 exceeds the aggregate amount of Misappropriation Proceeds Payments
received by the Meyers by the third anniversary of the Meyers Agreement (the
“Settlement Payment”);

 

  •  

the Additional Deferred Consideration (as defined in the Settlement Agreement);
and

 

  •  

reimbursement of health insurance premiums for each of James R. Meyer, Thomas E.
Meyer and their respective spouses until the earlier of the expiration of seven
years or their eligibility for Medicare, with such reimbursement being $34,000
in the first year and to be adjusted annually by the percentage increase in
premiums for such health insurance maintained by James R. Meyer, Thomas E. Meyer
and each of their respective spouses (the “Healthcare Payments”),

in exchange for certain non-competition covenants by certain members of the
Meyer Family in favor of one or more of the Buyer Parties and the Purchased
Entities and certain releases and other consideration, all as more fully set
forth in the Settlement Agreement, the Meyers Notes and the Non-Compete
Agreements (collectively, together with any other agreements of documents
delivered in connection therewith, the “Meyers Documents”).

C. The Buyer Parties are permitted, from time to time, in accordance with the
terms and conditions set forth in the Note Purchase Agreement to obtain certain
subordinated debt from certain junior creditors, subject to certain consents of
the Required Holders.

D. As a condition to their consent to the delivery of the Meyers Documents and
the entering into the related transactions, the Purchasers have required that
the Subordinated Creditor enter into this Agreement with the Purchasers.

In consideration of the foregoing premises, and the mutual promises and
undertaking set forth herein, the parties hereto agree as follows:

1. Definitions.

a. The following terms have the meanings specified:

“Senior Debt” means any and all obligations, indebtedness and liabilities of
every nature and description of the Credit Parties (including, without
limitation, the Buyer Parties), or any of them, owed to any Purchaser, under the
Shelf Notes and the Note Purchase Agreement, together with any other
Obligations, whether primary or secondary, direct or

 

2



--------------------------------------------------------------------------------

indirect, absolute or contingent, sole, joint or several, secured or unsecured,
due or to become due, contractual arising by operation of law or otherwise, or
now or hereafter existing, whether incurred by any Credit Parties as principal,
surety, endorser, guarantor, accommodation party or otherwise, including,
without limitation, principal, interest, Make-Whole Amount and fees including,
without limitation, late fees and expenses, including, without limitation,
attorneys’ fees and costs.

“Subordinated Debt” means any and all obligations, indebtedness and liabilities
of every nature and description of any of the Credit Parties owed to the
Subordinated Creditor under any of the Meyers Documents (including, without
limitation, (i) all Non-Compete Payments, (ii) the Additional Deferred
Consideration, (iii) the Settlement Payment, and (iv) all payments under the
Meyers Notes), whether primary or secondary, direct or indirect, absolute or
contingent, sole, joint or several, secured or unsecured, due or to become due,
contractual arising by operation of law or otherwise, or now or hereafter
existing, whether incurred by any Credit Parties as principal, surety, endorser,
guarantor, accommodation party or otherwise, including, without limitation,
principal, interest and fees including, without limitation, late fees and
expenses, including, without limitation, attorneys’ fees and costs whether now
existing or hereafter created or arising; provided that the following payments
shall not be treated as Subordinated Debt hereunder: (a) the Initial Payment;
(b) the Misappropriation Proceeds Payments; and (c) the Healthcare Payments.

b. Except as expressly set forth herein, all capitalized terms used and not
defined herein shall have the respective meanings ascribed thereto in the Note
Purchase Agreement or the Intercreditor Agreement (as defined in the Note
Purchase Agreement), as applicable.

2. Subordination.

a. Payment.

(1) The Subordinated Creditor hereby: (i) subordinates all Subordinated Debt and
all claims and demands arising therefrom to all of the Senior Debt; and
(ii) agrees that payment of principal of, interest on and other amounts owing
under any and all Subordinated Debt is hereby expressly subordinated to payment
in full of the Senior Debt (including, without limitation, all interest accruing
on any Senior Debt after the commencement of any proceeding described in
Section 5 hereof at the contractual rate set forth in the Note Purchase
Agreement).

(2) Notwithstanding the foregoing, if no Event of Default or Default has
occurred and is continuing at any time a regularly scheduled payment on the
Subordinated Debt is payable, and such regularly scheduled payment would not
give rise to an Event of Default or Default under the Note Purchase Agreement,
then the Buyer Parties may pay (and the Subordinated Creditor may receive) such
regularly scheduled payments of principal, interest as the same accrues, and
other regularly scheduled amounts of Subordinated Debt (which have not been
accelerated) pursuant to the terms set forth in the Meyers Documents as in
effect on the date hereof (or as may be amended with the consent of the Required
Holders).

 

3



--------------------------------------------------------------------------------

b. Security Interest. Notwithstanding anything to the contrary contained in any
other instrument or document delivered in connection with the Subordinated Debt
or otherwise, including, without limitation, any prior perfection of a security
interest or lien, if either or both the Subordinated Creditor and the Buyer
Parties shall breach their obligations in Section 3, any security interests and
liens now or hereafter held by the Subordinated Creditor in any collateral
security for the Subordinated Debt shall be junior and subordinate to any
security interests and liens now or hereafter held by Collateral Agent, for the
benefit of the Secured Creditors, in the same collateral. So long as any portion
of the Senior Debt shall remain unpaid, the Collateral Agent may at all times in
its sole discretion exercise any and all powers and rights which it now has or
may hereafter acquire with respect to any of the collateral securing the Senior
Debt, all without the necessity of obtaining any consent or approval of the
Subordinated Creditor, and the Subordinated Creditor shall not exercise any
rights in respect of such collateral.

3. Prohibition of Liens and Security Interests. The Buyer Parties shall not
provide and the Subordinated Creditor shall not accept any collateral to secure
any of the obligations, indebtedness or liabilities of any of the Buyer Parties
to the Subordinated Creditor, including, without limitation, the Subordinated
Debt. Subordinated Creditor hereby agrees that, notwithstanding anything to the
contrary contained in any other instrument or document delivered in connection
with the obligations of the Buyer Parties to the Subordinated Creditor or
otherwise, including, without limitation, any prior perfection of a security
interest or lien, if either or both the Subordinated Creditor and the Buyer
Parties shall breach their obligations in this Section 3, all security interests
and liens at any time held by the Subordinated Creditor, in any collateral
security for any such obligation shall be junior and subordinate to any security
interests and liens at any time held by the Collateral Agent, for the benefit of
the Secured Creditors. In connection with any foreclosure of any lien on or
security interest in any collateral for the Senior Debt by the Collateral Agent,
the Subordinated Creditor waives any right it may have to approve or disapprove
the terms and conditions of any sale by the Collateral Agent of the collateral,
other than the right to bid at any such sale.

4. Moratorium on Remedies. The Subordinated Creditor hereby agrees not to:
(a) accelerate, demand, sue for, commence any collection or enforcement action
or bankruptcy or other proceeding with respect to, take, receive, accept or
retain any payment or distribution of any character, whether in cash, securities
or other property and whether by set off or otherwise, in respect of any portion
of the Subordinated Debt; (b) enforce or apply any security for any Subordinated
Debt; or (c) incur any debt or liability to, or receive any loan, dividend,
return of capital, advance, gift, or any other transfer of any property whether
real or personal, or tangible or intangible, from the Buyer Parties (each of the
above is herein referred to as an “Enforcement Action”) until the Senior Debt
shall have been paid in full with interest (including interest during any
bankruptcy or similar proceeding involving the Buyer Parties, from the date of
the filing thereof to the date of distribution, notwithstanding any statute,
including without limitation the Federal Bankruptcy Code, any rule of law or
bankruptcy procedures to the contrary).

5. Distributions on Insolvency, Etc. The Subordinated Creditor hereby agrees
that in the event of the institution of and in connection with any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceedings relative to any of the Buyer

 

4



--------------------------------------------------------------------------------

Parties or any of their property, or of any proceeding for the voluntary
liquidation, dissolution or other winding-up of any of the Buyer Parties,
whether or not involving insolvency or bankruptcy proceedings:

a. all amounts due under the Senior Debt shall first be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made in respect of any Subordinated Debt;

b. any payment or distribution of any character, whether in cash, securities or
other property, which would otherwise be payable or deliverable in respect of
the Subordinated Debt shall be paid or delivered directly to the Purchasers,
until all of the Senior Debt shall have been paid in full in cash, with the
Subordinated Creditor retaining a right of subrogation to any remaining
distributions payable on account of the Senior Debt after the Purchasers have
received aggregate distributions in cash equal to all amounts due under the
Senior Debt, and the Subordinated Creditor shall irrevocably authorize, empower
and direct all receivers, trustees, liquidators, conservators and others having
authority to effect all such payments and deliveries; and

c. the Subordinated Creditor shall execute and deliver to the Purchasers all
such further instruments confirming the authorization referred to in the
foregoing clause (b) and all such powers of attorney, proofs of claim,
assignments of claim and other instruments and shall take all such other actions
as may be reasonably requested by the Purchasers in order to enable each of the
Purchasers to enforce all of its rights hereunder and all claims of such
Purchaser upon or in respect of the Subordinated Debt, and failing execution of
such instruments or taking of such actions by the Subordinated Creditor, each
Purchaser is hereby authorized, empowered and appointed to execute and perform
the same on behalf of the Subordinated Creditor. Without limiting the generality
of the foregoing, the Subordinated Creditor hereby irrevocably authorizes,
empowers and appoints each of the Purchasers until the Senior Debt has been paid
in full and all financing arrangements between the Credit Parties and the
Purchasers under the Shelf Notes and the Note Purchase Agreement shall have been
terminated as its agent and attorney in fact to execute, verify, deliver and
file proofs of claim with respect to the Subordinated Debt upon the failure of
the Subordinated Creditor to do so prior to fifteen (15) days before the
expiration of the time to file any such proof of claim; provided that no
Purchaser shall have any obligation to execute, verify, deliver, and/or file any
such proof of claim.

6. Unauthorized Distributions Held in Trust. The Subordinated Creditor hereby
agrees that, in the event any payment or distribution of any character, whether
in cash, securities or other property, is received by Subordinated Creditor in
contravention of the terms of subordination set forth herein, such payment or
distribution shall be held by Subordinated Creditor, as trustee of an express
trust, in trust for the benefit of, and shall be paid over or delivered and
transferred to the Purchasers, for application to all amounts of Senior Debt
remaining unpaid until such amounts shall have been paid in full.

7. Notation of Subordination. If the Subordinated Debt is evidenced in whole or
part by any promissory note or other instruments (including the Meyers Notes),
the Subordinated Creditor agrees to note on the face thereof that the same is
subject to this

 

5



--------------------------------------------------------------------------------

Agreement.

8. No Modification of Subordinated Debt. The Subordinated Creditor and the Buyer
Parties hereby agree that so long any Senior Debt or commitments under the Note
Purchase Agreement remain outstanding, they will not modify or amend, or permit
modification or amendment of, the terms and conditions of any of the Meyers
Documents to the extent such terms and conditions relate in any way to the
Subordinated Debt, without, in each case, obtaining the prior written consent of
the Required Holders.

9. Waiver of Notices. The Subordinated Creditor hereby waives all notices with
respect to the Note Purchase Agreement, including, but not limited to, the
making of loans or advances to the Buyer Parties or any extensions, renewals or
modifications thereof, releases of collateral security or guarantors or other
indulgences of any character, or of the occurrence or declaration of any default
or the taking of any Enforcement Action.

10. Rights of Purchasers Regarding the Buyer Parties. This Agreement is a
continuing agreement of subordination and the Purchasers and other holders of
Senior Debt may continue to hold the obligations of the Buyer Parties in
reliance hereon, without notice to the Subordinated Creditor, including any
increases, renewals, extensions or other modifications of any kind relating to
the terms and conditions of any of the Senior Debt or any collateral security or
guaranty therefor, and may release or exchange or otherwise deal with any
collateral security or guaranty or may release any balance of funds on deposit
or otherwise held by any Purchaser or other holder of Senior Debt without notice
to or consent of the Subordinated Creditor and without impairing or affecting
the rights of any Purchaser or other holder of Senior Debt under this Agreement.
Each Purchaser and other holder of Senior Debt is a third party beneficiary of
this Agreement.

11. Representations and Warranties. The execution, delivery and performance by
the Buyer Parties of this Agreement are within their power, have been duly
authorized by all necessary action and, if necessary, by making appropriate
filings with any governmental agency or unit and are the legal, binding, valid
and enforceable obligations of the Buyer Parties; and do not (i) contravene, or
constitute (with or without the giving of notice or lapse of time or both) a
violation of any provision of applicable law or of any contract or agreement to
which he is a party, or a default under any agreement, judgment, injunction,
order, decree or other instrument binding upon or affecting the Buyer Parties,
(ii) result in the creation or imposition of any lien on any of the Buyer
Parties’ assets, or (iii) give cause for the acceleration of any obligations of
the Buyer Parties to any other creditor.

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that, the Subordinated Creditor shall not assign all or any portion of
the Subordinated Debt without causing any such assignee to deliver to each of
the Purchasers a written acknowledgment that such Subordinated Debt is governed
by the terms of this Agreement and, if requested by the Required Holders, a
subordination agreement substantially identical to this Agreement.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to the
choice of law

 

6



--------------------------------------------------------------------------------

doctrine of the State of New York.

14. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts
with the same affect as if all of the signatures on such counterparts appeared
on one document and each counterpart shall be deemed an original. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or by
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

16. Waiver of Jury Trial. Each party hereto hereby expressly waives any right to
trial by jury of any claim, demand, action or cause of action arising hereunder
or in any way connected with or related or incidental to the dealings of the
parties hereto or any of them with respect to this Agreement, in each case
whether now existing or hereafter arising, and whether founded in contract or
tort or otherwise. Each party hereto hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this agreement may file an original counterpart or
a copy of this section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have, individually, or by their duly
authorized officers, executed this Subordination Agreement on the date first
above written.

 

 

NANCY J. CADE, Individually THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA By:                            
                                              Name: Title: PRUCO LIFE INSURANCE
COMPANY By:                            
                                              Name: Title:

 

ACKNOWLEDGED AND AGREED: STONEMOR PARTNERS L.P.

By: STONEMOR GP LLC

                    its General Partner

By:                                                                          
Name: Paul Waimberg Title: Vice President STONEMOR OPERATING LLC
By:                                                                          
Name: Paul Waimberg Title: Vice President STONEMOR INDIANA LLC
By:                                                                          
Name: Paul Waimberg Title: Vice President

 

8



--------------------------------------------------------------------------------

STONEMOR INDIANA SUBSIDIARY LLC By:                             
                                             Name: Paul Waimberg Title: Vice
President OHIO CEMETERY HOLDINGS, INC. By:                             
                                             Name: Paul Waimberg Title: Vice
President

 

9



--------------------------------------------------------------------------------

EXHIBIT D-5

FORM OF SUBORDINATION AGREEMENT

(FRED MEYER)

Attached hereto.



--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

(FRED W. MEYER, JR.)

This SUBORDINATION AGREEMENT (this “Agreement”), dated June 21, 2010, is by and
among BANK OF AMERICA, N.A., a national banking association, as administrative
agent for the benefit of the Lenders defined below (in such capacity, the
“Senior Agent”), STONEMOR PARTNERS L.P., a Delaware limited partnership (the
“Partnership”), STONEMOR OPERATING LLC, a Delaware limited liability company
(the “Operating Company”), STONEMOR INDIANA LLC, an Indiana limited liability
company (“SI”), STONEMOR INDIANA SUBSIDIARY LLC, an Indiana limited liability
company (“SIS”) and OHIO CEMETERY HOLDINGS, INC., an Ohio non-profit corporation
(“OCH” and together with the Operating Company, SI and SIS, the “Buyer”), and
FRED W. MEYER, JR. BY JAMES R. MEYER AS SPECIAL ADMINISTRATOR TO THE ESTATE OF
FRED W. MEYER, JR. (together with any successors or assigns or subsequent
holders of or payees on account of Subordinated Debt from time to time,
“Subordinated Creditor”).

BACKGROUND

A. Pursuant to that certain Amended and Restated Credit Agreement, dated
August 15, 2007, as amended (as amended, restated, supplemented or modified from
time to time, the “Credit Agreement”), by and among the lenders party thereto
(collectively, the “Lenders”), Bank of America, N.A., a national banking
association, as Administrative Agent for the benefit of the Lenders, the
Partnership, the Operating Company and various of their affiliates
(collectively, the “Credit Parties”), the Lenders agreed, inter alia, to extend
to the Borrowers (i) a revolving credit facility in the maximum aggregate
principal amount of $44,125,000, and (ii) an acquisition facility in the maximum
aggregate principal amount of $54,125,000.

B. A condition to the consummation by the Subordinated Creditor of certain
transactions is the execution and delivery of that certain Settlement Agreement
(as amended, restated, supplemented or modified from time to time, the
“Settlement Agreement”) between, on one hand, the Buyer (other than OCH) and the
Partnership (collectively, the “Buyer Parties”) and Chapel Hill Associates,
Inc., a Michigan corporation, Covington Memorial Funeral Home, Inc., an Indiana
corporation, Covington Memorial Gardens, Inc., an Indiana corporation, Forest
Lawn Memorial Chapel, Inc., an Indiana corporation, Forest Lawn Memory Gardens,
Inc., an Indiana corporation and Chapel Hill Funeral Home, Inc., an Indiana
corporation (collectively, the “Purchased Entities”) and, on the other hand, the
Subordinated Creditor, James R. Meyer, a natural individual, Thomas E. Meyer, a
natural individual, and Nancy J. Cade, a natural individual (collectively, the
“Meyer Family”), pursuant to which one or more of the Buyer Parties has agreed
to(i) pay $500,000 to the Meyer Family (the “Initial Payment”), (ii) cause the
Partnership to issue $5,585,000 of unregistered common units of the Partnership
to the Meyer Family, (iii) issue unsecured promissory notes, dated the date
hereof, to the Meyer Family in the aggregate principal amount of $1,305,727
(collectively, the “Meyers Notes”), $1,039,656.00 of which, as of the date
hereof, is payable under a note in favor of the Subordinated Creditor, and
(iv) pay the following amounts to the Meyer Family thereafter:



--------------------------------------------------------------------------------

  •  

$2,044,273 in the aggregate (the “Non-Compete Payments”) payable under the
non-competition agreements between certain members of the Meyer Family and one
or more of the Buyer Parties (the “Non-Compete Agreements”);

 

  •  

up to $2,350,000 of distributions upon recovery by the Buyer Parties on behalf
of the Purchased Entities on certain misappropriation of trust fund claims (the
“Misappropriation Proceeds Payments”);

 

  •  

the lower of (i) $150,000; or (ii) the amount (if any) by which the sum of
$2,350,000 exceeds the aggregate amount of Misappropriation Proceeds Payments
received by the Meyers by the third anniversary of the Meyers Agreement (the
“Settlement Payment”);

 

  •  

the Additional Deferred Consideration (as defined in the Settlement Agreement);
and

 

  •  

reimbursement of health insurance premiums for each of James R. Meyer, Thomas E.
Meyer and their respective spouses until the earlier of the expiration of seven
years or their eligibility for Medicare, with such reimbursement being $34,000
in the first year and to be adjusted annually by the percentage increase in
premiums for such health insurance maintained by James R. Meyer, Thomas E. Meyer
and each of their respective spouses (the “Healthcare Payments”),

in exchange for certain non-competition covenants by certain members of the
Meyer Family in favor of one or more of the Buyer Parties and the Purchased
Entities and certain releases and other consideration, all as more fully set
forth in the Settlement Agreement, the Meyers Notes and the Non-Compete
Agreements (collectively, together with any other agreements of documents
delivered in connection therewith, the “Meyers Documents”).

C. The Buyer Parties are permitted, from time to time, in accordance with the
terms and conditions set forth in the Credit Agreement to obtain certain
subordinated debt from certain junior creditors, subject to certain consents of
Lenders (“Required Lenders”).

D. As a condition to their consent to the delivery of the Meyers Documents and
the entering into the related transactions, Required Lenders have required that
the Subordinated Creditor enter into this Agreement with the Senior Agent.

In consideration of the foregoing premises, and the mutual promises and
undertaking set forth herein, the parties hereto agree as follows:

1. Definitions. The following terms have the meanings specified:

“Senior Debt” means any and all obligations, indebtedness and liabilities of
every nature and description of the Credit Parties (including, without
limitation, the Buyer Parties), or any of them, owed to the Senior Agent or any
Lender, under the Credit Agreement, together with any other Obligations (as such
term is defined in the Credit Agreement), whether primary or secondary, direct
or indirect, absolute or contingent, sole, joint or several, secured or
unsecured, due or to become due, contractual arising by operation of law or
otherwise, or now or

 

2



--------------------------------------------------------------------------------

hereafter existing, whether incurred by any Credit Parties as principal, surety,
endorser, guarantor, accommodation party or otherwise, including, without
limitation, principal, interest and fees including, without limitation, late
fees and expenses, including, without limitation, attorneys’ fees and costs.

“Subordinated Debt” means any and all obligations, indebtedness and liabilities
of every nature and description of any of the Credit Parties owed to the
Subordinated Creditor under any of the Meyers Documents (including, without
limitation, (i) all Non-Compete Payments, (ii) the Additional Deferred
Consideration, (iii) the Settlement Payment, and (iv) all payments under the
Meyers Notes), whether primary or secondary, direct or indirect, absolute or
contingent, sole, joint or several, secured or unsecured, due or to become due,
contractual arising by operation of law or otherwise, or now or hereafter
existing, whether incurred by any Credit Parties as principal, surety, endorser,
guarantor, accommodation party or otherwise, including, without limitation,
principal, interest and fees including, without limitation, late fees and
expenses, including, without limitation, attorneys’ fees and costs whether now
existing or hereafter created or arising; provided that the following payments
shall not be treated as Subordinated Debt hereunder: (a) the Initial Payment;
(b) the Misappropriation Proceeds Payments; and (c) the Healthcare Payments.

2. Subordination.

a. Payment.

(1) The Subordinated Creditor hereby: (i) subordinates all Subordinated Debt and
all claims and demands arising therefrom to all of the Senior Debt; and
(ii) agrees that payment of principal of, interest on and other amounts owing
under any and all Subordinated Debt is hereby expressly subordinated to payment
in full of the Senior Debt (including, without limitation, all interest accruing
on any Senior Debt after the commencement of any proceeding described in
Section 5 hereof at the contractual rate set forth in the Credit Agreement).

(2) Notwithstanding the foregoing, if no Event of Default or Default (as defined
under the Credit Agreement) has occurred and is continuing at any regularly
scheduled payment on the Subordinated Debt is payable, and such regularly
scheduled payment would not give rise to an Event of Default or Default under
the Credit Agreement, then the Buyer Parties may pay (and the Subordinated
Creditor may receive) such regularly scheduled payments of principal, interest
as the same accrues, and other regularly scheduled amounts of Subordinated Debt
(which have not been accelerated) pursuant to the terms set forth in the Meyers
Documents as in effect on the date hereof (or as may be amended with the consent
of Required Lenders).

b. Security Interest. Notwithstanding anything to the contrary contained in any
other instrument or document delivered in connection with the Subordinated Debt
or otherwise, including, without limitation, any prior perfection of a security
interest or lien, any security interests and liens now or hereafter held by the
Subordinated Creditor in any collateral security for the Subordinated Debt shall
be junior and subordinate to any security interests and liens now or hereafter
held by Senior Agent in the same collateral. So long as any portion of the
Senior Debt shall remain unpaid, the Senior Agent may at all times in its sole

 

3



--------------------------------------------------------------------------------

discretion exercise any and all powers and rights which it now has or may
hereafter acquire with respect to any of the collateral securing the Senior
Debt, all without the necessity of obtaining any consent or approval of the
Subordinated Creditor.

3. Prohibition of Liens and Security Interests. The Buyer Parties shall not
provide and the Subordinated Creditor shall not accept any collateral to secure
any of the obligations, indebtedness or liabilities of any of the Buyer Parties
to the Subordinated Creditor, including, without limitation, the Subordinated
Debt. Subordinated Creditor hereby agrees that, notwithstanding anything to the
contrary contained in any other instrument or document delivered in connection
with the obligations of the Buyer Parties to the Subordinated Creditor or
otherwise, including, without limitation, any prior perfection of a security
interest or lien, all security interests and liens at any time held by the
Subordinated Creditor, in any collateral security for any such obligation shall
be junior and subordinate to any security interests and liens at any time held
by the Senior Agent. In connection with any foreclosure of any lien on or
security interest in any collateral for the Senior Debt by the Senior Agent, the
Subordinated Creditor waives any right it may have to approve or disapprove the
terms and conditions of any sale by the Senior Agent of the collateral, other
than the right to bid at any such sale.

4. Moratorium on Remedies. The Subordinated Creditor hereby agrees not to:
(a) accelerate, demand, sue for, commence any collection or enforcement action
or proceeding with respect to, take, receive, accept or retain any payment or
distribution of any character, whether in cash, securities or other property and
whether by set off or otherwise, in respect of any portion of the Subordinated
Debt; (b) enforce or apply any security for any Subordinated Debt; or (c) incur
any debt or liability to, or receive any loan, dividend, return of capital,
advance, gift, or any other transfer of any property whether real or personal,
or tangible or intangible, from the Buyer Parties (each of the above is herein
referred to as an “Enforcement Action”) until the Senior Debt shall have been
paid in full with interest (including interest during any bankruptcy or similar
proceeding involving the Buyer Parties, from the date of the filing thereof to
the date of distribution, notwithstanding any statute, including without
limitation the Federal Bankruptcy Code, any rule of law or bankruptcy procedures
to the contrary).

5. Distributions on Insolvency, Etc. The Subordinated Creditor hereby agrees
that in the event of the institution of and in connection with any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceedings relative to any of the Buyer Parties or any of their property, or of
any proceeding for the voluntary liquidation, dissolution or other winding-up of
any of the Buyer Parties, whether or not involving insolvency or bankruptcy
proceedings:

a. all amounts due under the Senior Debt shall first be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made in respect of any Subordinated Debt;

b. any payment or distribution of any character, whether in cash, securities or
other property, which would otherwise be payable or deliverable in respect of
the Subordinated Debt shall be paid or delivered directly to the Senior Agent,
until of the Senior Debt shall have been paid in full in cash, with the
Subordinated Creditor retaining a right of subrogation to any remaining
distributions payable on account of the Senior Debt after the Senior

 

4



--------------------------------------------------------------------------------

Agent has received aggregate distributions in cash equal to all amounts due
under the Senior Debt, and the Subordinated Creditor shall irrevocably
authorize, empower and direct all receivers, trustees, liquidators, conservators
and others having authority to effect all such payments and deliveries; and

c. the Subordinated Creditor shall execute and deliver to the Senior Agent all
such further instruments confirming the authorization referred to in the
foregoing clause (b) and all such powers of attorney, proofs of claim,
assignments of claim and other instruments and shall take all such other actions
as may be reasonably requested by the Senior Agent in order to enable the Senior
Agent (on behalf of the Lenders) to enforce all its rights hereunder and all
claims of the Lenders upon or in respect of the Subordinated Debt, and failing
execution of such instruments or taking of such actions by the Subordinated
Creditor, the Senior Agent is hereby authorized and empowered to execute and
perform the same on behalf of the Subordinated Creditor.

6. Unauthorized Distributions Held in Trust. The Subordinated Creditor hereby
agrees that, in the event any payment or distribution of any character, whether
in cash, securities or other property, is received by Subordinated Creditor in
contravention of the terms of subordination set forth herein, such payment or
distribution shall be held by Subordinated Creditor, as trustee of an express
trust, in trust for the benefit of, and shall be paid over or delivered and
transferred to the Senior Agent, for application to all amounts of Senior Debt
remaining unpaid until such amounts shall have been paid in full.

7. Notation of Subordination. If the Subordinated Debt is evidenced in whole or
part by any promissory note or other instruments (including the Meyers Notes),
the Subordinated Creditor agrees to note on the face thereof that the same is
subject to this Agreement.

8. No Modification of Subordinated Debt. The Subordinated Creditor and the Buyer
Parties hereby agree that so long any Senior Debt or commitments under the
Credit Agreement remain outstanding, they will not modify or amend, or permit
modification or amendment of, the terms and conditions of any of the Meyers
Documents to the extent such terms and conditions relate in any way to the
Subordinated Debt, without, in each case, obtaining the prior written consent of
Required Lenders.

9. Waiver of Notices. The Subordinated Creditor hereby waives all notices with
respect to the Credit Agreement, including, but not limited to, the making of
loans or advances to the Buyer Parties or any extensions, renewals or
modifications thereof, releases of collateral security or guarantors or other
indulgences of any character, or of the occurrence or declaration of any default
or the taking of any Enforcement Action.

10. Rights of Lenders Regarding the Buyer Parties. This Agreement is a
continuing agreement of subordination and the Lenders and other holders of
Senior Debt may continue to make loans to or otherwise accept the obligations of
the Buyer Parties in reliance hereon, without notice to the Subordinated
Creditor, including any increases, renewals, extensions or other modifications
of any kind relating to the terms and conditions of any of the Senior Debt or
any collateral security or guaranty therefor, and may release or exchange or

 

5



--------------------------------------------------------------------------------

otherwise deal with any collateral security or guaranty or may release any
balance of funds on deposit or otherwise held by the Senior Agent or any Lender
or other holder of Senior Debt without notice to or consent of the Subordinated
Creditor and without impairing or affecting the Senior Agent’s or any rights of
any Lender or other holder of Senior Debt under this Agreement. Each Lender and
other holder of Senior Debt is a third party beneficiary of this Agreement.

11. Representations and Warranties. The execution, delivery and performance by
the Buyer Parties of this Agreement is within their power, have been duly
authorized by all necessary action and, if necessary, by making appropriate
filings with any governmental agency or unit and are the legal, binding, valid
and enforceable obligations of the Buyer Parties; and does not (i) contravene,
or constitute (with or without the giving of notice or lapse of time or both) a
violation of any provision of applicable law or of any contract or agreement to
which he is a party, or a default under any agreement, judgment, injunction,
order, decree or other instrument binding upon or affecting the Buyer Parties,
(ii) result in the creation or imposition of any lien on any of the Buyer
Parties’ assets, or (iii) give cause for the acceleration of any obligations of
the Buyer Parties to any other creditor.

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that, the Subordinated Creditor shall not assign all or any portion of
the Subordinated Debt without causing any such assignee to deliver to the Senior
Agent a written acknowledgement that such Subordinated Debt is governed by the
terms of this Agreement and, if requested by the Senior Agent, a subordination
agreement substantially identical to this Agreement.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

14. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts
with the same affect as if all of the signatures on such counterparts appeared
on one document and each counterpart shall be deemed an original. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or by
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

16. Waiver of Jury Trial. Each party hereto hereby expressly waives any right to
trial by jury of any claim, demand, action or cause of action arising hereunder
or in any way connected with or related or incidental to the dealings of the
parties hereto or any of them with respect to this Agreement, in each case
whether now existing or hereafter arising, and whether founded in contract or
tort or otherwise. Each party hereto hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this agreement may file an original counterpart or
a copy of this section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have, individually, or by their duly
authorized officers, executed this Subordination Agreement on the date first
above written.

    FRED W. MEYER, JR.

By:     Printed:   JAMES R. MEYER as Special
Administrator of the Estate of Fred W. Meyer, Jr.

 

BANK OF AMERICA, N.A.,

in its capacity as Senior Agent

By:       Name:   Title:

[Partnership and Buyer acknowledgements follow on next page]

 

7



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

STONEMOR PARTNERS L.P.

By:  

STONEMOR GP LLC

 

its General Partner

 

By:    

Name:

  Paul Waimberg

Title:

  Vice President STONEMOR OPERATING LLC By:    

Name:

  Paul Waimberg

Title:

  Vice President STONEMOR INDIANA LLC By:    

Name:

  Paul Waimberg

Title:

  Vice President STONEMOR INDIANA SUBSIDIARY LLC By:    

Name:

  Paul Waimberg

Title:

  Vice President OHIO CEMETERY HOLDINGS, INC. By:    

Name:

  Paul Waimberg

Title:

  Vice President

 

8



--------------------------------------------------------------------------------

EXHIBIT D-6

FORM OF SUBORDINATION AGREEMENT

(JIM MEYER)

Attached hereto.



--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

(JAMES R. MEYER)

This SUBORDINATION AGREEMENT (this “Agreement”), dated June 21, 2010, is by and
among BANK OF AMERICA, N.A., a national banking association, as administrative
agent for the benefit of the Lenders defined below (in such capacity, the
“Senior Agent”), STONEMOR PARTNERS L.P., a Delaware limited partnership (the
“Partnership”), STONEMOR OPERATING LLC, a Delaware limited liability company
(the “Operating Company”), STONEMOR INDIANA LLC, an Indiana limited liability
company (“SI”), STONEMOR INDIANA SUBSIDIARY LLC, an Indiana limited liability
company (“SIS”) and OHIO CEMETERY HOLDINGS, INC., an Ohio non-profit corporation
(“OCH” and together with the Operating Company, SI and SIS, the “Buyer”), and
JAMES R. MEYER, an adult resident of the State of Indiana (together with any
successors or assigns or subsequent holders of or payees on account of
Subordinated Debt from time to time, “Subordinated Creditor”).

BACKGROUND

A. Pursuant to that certain Amended and Restated Credit Agreement, dated
August 15, 2007, as amended (as amended, restated, supplemented or modified from
time to time, the “Credit Agreement”), by and among the lenders party thereto
(collectively, the “Lenders”), Bank of America, N.A., a national banking
association, as Administrative Agent for the benefit of the Lenders, the
Partnership, the Operating Company and various of their affiliates
(collectively, the “Credit Parties”), the Lenders agreed, inter alia, to extend
to the Borrowers (i) a revolving credit facility in the maximum aggregate
principal amount of $44,125,000, and (ii) an acquisition facility in the maximum
aggregate principal amount of $54,125,000.

B. A condition to the consummation by the Subordinated Creditor of certain
transactions is the execution and delivery of that certain Settlement Agreement
(as amended, restated, supplemented or modified from time to time, the
“Settlement Agreement”) between, on one hand, the Buyer (other than OCH) and the
Partnership (collectively, the “Buyer Parties”) and Chapel Hill Associates,
Inc., a Michigan corporation, Covington Memorial Funeral Home, Inc., an Indiana
corporation, Covington Memorial Gardens, Inc., an Indiana corporation, Forest
Lawn Memorial Chapel, Inc., an Indiana corporation, Forest Lawn Memory Gardens,
Inc., an Indiana corporation and Chapel Hill Funeral Home, Inc., an Indiana
corporation (collectively, the “Purchased Entities”) and, on the other hand, the
Subordinated Creditor, the estate of Fred W. Meyer, Jr., Thomas E. Meyer, a
natural individual, and Nancy J. Cade, a natural individual (collectively, the
“Meyer Family”), pursuant to which one or more of the Buyer Parties has agreed
to (i) pay $500,000 to the Meyer Family (the “Initial Payment”), (ii) cause the
Partnership to issue $5,585,000 of unregistered common units of the Partnership
to the Meyer Family, (iii) issue unsecured promissory notes, dated the date
hereof, to the Meyer Family in the aggregate principal amount of $1,305,727
(collectively, the “Meyers Notes”), and (iv) pay the following amounts to the
Meyer Family thereafter:

 

  •  

$2,044,273 in the aggregate (the “Non-Compete Payments”) payable under the
non-competition agreements between certain members of the Meyer Family and one
or more of the Buyer Parties (the “Non-Compete Agreements”), $977,182.00 of
which, as of the date hereof, is payable to the Subordinated Creditor;



--------------------------------------------------------------------------------

  •  

up to $2,350,000 of distributions upon recovery by the Buyer Parties on behalf
of the Purchased Entities on certain misappropriation of trust fund claims (the
“Misappropriation Proceeds Payments”);

 

  •  

the lower of (i) $150,000; or (ii) the amount (if any) by which the sum of
$2,350,000 exceeds the aggregate amount of Misappropriation Proceeds Payments
received by the Meyers by the third anniversary of the Meyers Agreement (the
“Settlement Payment”);

 

  •  

the Additional Deferred Consideration (as defined in the Settlement Agreement);
and

 

  •  

reimbursement of health insurance premiums for each of James R. Meyer, Thomas E.
Meyer and their respective spouses until the earlier of the expiration of seven
years or their eligibility for Medicare, with such reimbursement being $34,000
in the first year and to be adjusted annually by the percentage increase in
premiums for such health insurance maintained by James R. Meyer, Thomas E. Meyer
and each of their respective spouses (the “Healthcare Payments”),

in exchange for certain non-competition covenants by certain members of the
Meyer Family in favor of one or more of the Buyer Parties and the Purchased
Entities and certain releases and other consideration, all as more fully set
forth in the Settlement Agreement, the Meyers Notes and the Non-Compete
Agreements (collectively, together with any other agreements of documents
delivered in connection therewith, the “Meyers Documents”).

C. The Buyer Parties are permitted, from time to time, in accordance with the
terms and conditions set forth in the Credit Agreement to obtain certain
subordinated debt from certain junior creditors, subject to certain consents of
Lenders (“Required Lenders”).

D. As a condition to their consent to the delivery of the Meyers Documents and
the entering into the related transactions, Required Lenders have required that
the Subordinated Creditor enter into this Agreement with the Senior Agent.

In consideration of the foregoing premises, and the mutual promises and
undertaking set forth herein, the parties hereto agree as follows:

1. Definitions. The following terms have the meanings specified:

“Senior Debt” means any and all obligations, indebtedness and liabilities of
every nature and description of the Credit Parties (including, without
limitation, the Buyer Parties), or any of them, owed to the Senior Agent or any
Lender, under the Credit Agreement, together with any other Obligations (as such
term is defined in the Credit Agreement), whether primary or secondary, direct
or indirect, absolute or contingent, sole, joint or several, secured or
unsecured, due or to become due, contractual arising by operation of law or
otherwise, or now or hereafter existing, whether incurred by any Credit Parties
as principal, surety, endorser, guarantor, accommodation party or otherwise,
including, without limitation, principal, interest and fees including, without
limitation, late fees and expenses, including, without limitation, attorneys’
fees and costs.

 

2



--------------------------------------------------------------------------------

“Subordinated Debt” means any and all obligations, indebtedness and liabilities
of every nature and description of any of the Credit Parties owed to the
Subordinated Creditor under any of the Meyers Documents (including, without
limitation, (i) all Non-Compete Payments, (ii) the Additional Deferred
Consideration, (iii) the Settlement Payment, and (iv) all payments under the
Meyers Notes), whether primary or secondary, direct or indirect, absolute or
contingent, sole, joint or several, secured or unsecured, due or to become due,
contractual arising by operation of law or otherwise, or now or hereafter
existing, whether incurred by any Credit Parties as principal, surety, endorser,
guarantor, accommodation party or otherwise, including, without limitation,
principal, interest and fees including, without limitation, late fees and
expenses, including, without limitation, attorneys’ fees and costs whether now
existing or hereafter created or arising; provided that the following payments
shall not be treated as Subordinated Debt hereunder: (a) the Initial Payment;
(b) the Misappropriation Proceeds Payments; and (c) the Healthcare Payments.

2. Subordination.

a. Payment.

(1) The Subordinated Creditor hereby: (i) subordinates all Subordinated Debt and
all claims and demands arising therefrom to all of the Senior Debt; and
(ii) agrees that payment of principal of, interest on and other amounts owing
under any and all Subordinated Debt is hereby expressly subordinated to payment
in full of the Senior Debt (including, without limitation, all interest accruing
on any Senior Debt after the commencement of any proceeding described in
Section 5 hereof at the contractual rate set forth in the Credit Agreement).

(2) Notwithstanding the foregoing, if no Event of Default or Default (as defined
under the Credit Agreement) has occurred and is continuing at any regularly
scheduled payment on the Subordinated Debt is payable, and such regularly
scheduled payment would not give rise to an Event of Default or Default under
the Credit Agreement, then the Buyer Parties may pay (and the Subordinated
Creditor may receive) such regularly scheduled payments of principal, interest
as the same accrues, and other regularly scheduled amounts of Subordinated Debt
(which have not been accelerated) pursuant to the terms set forth in the Meyers
Documents as in effect on the date hereof (or as may be amended with the consent
of Required Lenders).

b. Security Interest. Notwithstanding anything to the contrary contained in any
other instrument or document delivered in connection with the Subordinated Debt
or otherwise, including, without limitation, any prior perfection of a security
interest or lien, any security interests and liens now or hereafter held by the
Subordinated Creditor in any collateral security for the Subordinated Debt shall
be junior and subordinate to any security interests and liens now or hereafter
held by Senior Agent in the same collateral. So long as any portion of the
Senior Debt shall remain unpaid, the Senior Agent may at all times in its sole
discretion exercise any and all powers and rights which it now has or may
hereafter acquire with respect to any of the collateral securing the Senior
Debt, all without the necessity of obtaining any consent or approval of the
Subordinated Creditor.

3. Prohibition of Liens and Security Interests. The Buyer Parties shall not

 

3



--------------------------------------------------------------------------------

provide and the Subordinated Creditor shall not accept any collateral to secure
any of the obligations, indebtedness or liabilities of any of the Buyer Parties
to the Subordinated Creditor, including, without limitation, the Subordinated
Debt. Subordinated Creditor hereby agrees that, notwithstanding anything to the
contrary contained in any other instrument or document delivered in connection
with the obligations of the Buyer Parties to the Subordinated Creditor or
otherwise, including, without limitation, any prior perfection of a security
interest or lien, all security interests and liens at any time held by the
Subordinated Creditor, in any collateral security for any such obligation shall
be junior and subordinate to any security interests and liens at any time held
by the Senior Agent. In connection with any foreclosure of any lien on or
security interest in any collateral for the Senior Debt by the Senior Agent, the
Subordinated Creditor waives any right it may have to approve or disapprove the
terms and conditions of any sale by the Senior Agent of the collateral, other
than the right to bid at any such sale.

4. Moratorium on Remedies. The Subordinated Creditor hereby agrees not to:
(a) accelerate, demand, sue for, commence any collection or enforcement action
or proceeding with respect to, take, receive, accept or retain any payment or
distribution of any character, whether in cash, securities or other property and
whether by set off or otherwise, in respect of any portion of the Subordinated
Debt; (b) enforce or apply any security for any Subordinated Debt; or (c) incur
any debt or liability to, or receive any loan, dividend, return of capital,
advance, gift, or any other transfer of any property whether real or personal,
or tangible or intangible, from the Buyer Parties (each of the above is herein
referred to as an “Enforcement Action”) until the Senior Debt shall have been
paid in full with interest (including interest during any bankruptcy or similar
proceeding involving the Buyer Parties, from the date of the filing thereof to
the date of distribution, notwithstanding any statute, including without
limitation the Federal Bankruptcy Code, any rule of law or bankruptcy procedures
to the contrary).

5. Distributions on Insolvency, Etc. The Subordinated Creditor hereby agrees
that in the event of the institution of and in connection with any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceedings relative to any of the Buyer Parties or any of their property, or of
any proceeding for the voluntary liquidation, dissolution or other winding-up of
any of the Buyer Parties, whether or not involving insolvency or bankruptcy
proceedings:

a. all amounts due under the Senior Debt shall first be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made in respect of any Subordinated Debt;

b. any payment or distribution of any character, whether in cash, securities or
other property, which would otherwise be payable or deliverable in respect of
the Subordinated Debt shall be paid or delivered directly to the Senior Agent,
until of the Senior Debt shall have been paid in full in cash, with the
Subordinated Creditor retaining a right of subrogation to any remaining
distributions payable on account of the Senior Debt after the Senior Agent has
received aggregate distributions in cash equal to all amounts due under the
Senior Debt, and the Subordinated Creditor shall irrevocably authorize, empower
and direct all receivers, trustees, liquidators, conservators and others having
authority to effect all such payments and deliveries; and

 

4



--------------------------------------------------------------------------------

c. the Subordinated Creditor shall execute and deliver to the Senior Agent all
such further instruments confirming the authorization referred to in the
foregoing clause (b) and all such powers of attorney, proofs of claim,
assignments of claim and other instruments and shall take all such other actions
as may be reasonably requested by the Senior Agent in order to enable the Senior
Agent (on behalf of the Lenders) to enforce all its rights hereunder and all
claims of the Lenders upon or in respect of the Subordinated Debt, and failing
execution of such instruments or taking of such actions by the Subordinated
Creditor, the Senior Agent is hereby authorized and empowered to execute and
perform the same on behalf of the Subordinated Creditor.

6. Unauthorized Distributions Held in Trust. The Subordinated Creditor hereby
agrees that, in the event any payment or distribution of any character, whether
in cash, securities or other property, is received by Subordinated Creditor in
contravention of the terms of subordination set forth herein, such payment or
distribution shall be held by Subordinated Creditor, as trustee of an express
trust, in trust for the benefit of, and shall be paid over or delivered and
transferred to the Senior Agent, for application to all amounts of Senior Debt
remaining unpaid until such amounts shall have been paid in full.

7. Notation of Subordination. If the Subordinated Debt is evidenced in whole or
part by any promissory note or other instruments (including the Meyers Notes),
the Subordinated Creditor agrees to note on the face thereof that the same is
subject to this Agreement.

8. No Modification of Subordinated Debt. The Subordinated Creditor and the Buyer
Parties hereby agree that so long any Senior Debt or commitments under the
Credit Agreement remain outstanding, they will not modify or amend, or permit
modification or amendment of, the terms and conditions of any of the Meyers
Documents to the extent such terms and conditions relate in any way to the
Subordinated Debt, without, in each case, obtaining the prior written consent of
Required Lenders.

9. Waiver of Notices. The Subordinated Creditor hereby waives all notices with
respect to the Credit Agreement, including, but not limited to, the making of
loans or advances to the Buyer Parties or any extensions, renewals or
modifications thereof, releases of collateral security or guarantors or other
indulgences of any character, or of the occurrence or declaration of any default
or the taking of any Enforcement Action.

10. Rights of Lenders Regarding the Buyer Parties. This Agreement is a
continuing agreement of subordination and the Lenders and other holders of
Senior Debt may continue to make loans to or otherwise accept the obligations of
the Buyer Parties in reliance hereon, without notice to the Subordinated
Creditor, including any increases, renewals, extensions or other modifications
of any kind relating to the terms and conditions of any of the Senior Debt or
any collateral security or guaranty therefor, and may release or exchange or
otherwise deal with any collateral security or guaranty or may release any
balance of funds on deposit or otherwise held by the Senior Agent or any Lender
or other holder of Senior Debt without notice to or consent of the Subordinated
Creditor and without impairing or affecting the Senior Agent’s or any rights of
any Lender or other holder of Senior Debt under this Agreement. Each Lender and
other holder of Senior Debt is a third party beneficiary of this Agreement.

 

5



--------------------------------------------------------------------------------

11. Representations and Warranties. The execution, delivery and performance by
the Buyer Parties of this Agreement is within their power, have been duly
authorized by all necessary action and, if necessary, by making appropriate
filings with any governmental agency or unit and are the legal, binding, valid
and enforceable obligations of the Buyer Parties; and does not (i) contravene,
or constitute (with or without the giving of notice or lapse of time or both) a
violation of any provision of applicable law or of any contract or agreement to
which he is a party, or a default under any agreement, judgment, injunction,
order, decree or other instrument binding upon or affecting the Buyer Parties,
(ii) result in the creation or imposition of any lien on any of the Buyer
Parties’ assets, or (iii) give cause for the acceleration of any obligations of
the Buyer Parties to any other creditor.

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that, the Subordinated Creditor shall not assign all or any portion of
the Subordinated Debt without causing any such assignee to deliver to the Senior
Agent a written acknowledgement that such Subordinated Debt is governed by the
terms of this Agreement and, if requested by the Senior Agent, a subordination
agreement substantially identical to this Agreement.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

14. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts
with the same affect as if all of the signatures on such counterparts appeared
on one document and each counterpart shall be deemed an original. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or by
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

16. Waiver of Jury Trial. Each party hereto hereby expressly waives any right to
trial by jury of any claim, demand, action or cause of action arising hereunder
or in any way connected with or related or incidental to the dealings of the
parties hereto or any of them with respect to this Agreement, in each case
whether now existing or hereafter arising, and whether founded in contract or
tort or otherwise. Each party hereto hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this agreement may file an original counterpart or
a copy of this section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have, individually, or by their duly
authorized officers, executed this Subordination Agreement on the date first
above written.

 

      JAMES R. MEYER, Individually

BANK OF AMERICA, N.A.,

in its capacity as Senior Agent

By:

   

Name:

 

Title:

 

[Partnership and Buyer acknowledgements follow on next page]

 

7



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

STONEMOR PARTNERS L.P.

By:  

STONEMOR GP LLC

 

its General Partner

By:    

Name:

  Paul Waimberg

Title:

  Vice President STONEMOR OPERATING LLC By:    

Name:

  Paul Waimberg

Title:

  Vice President STONEMOR INDIANA LLC By:    

Name:

  Paul Waimberg

Title:

  Vice President STONEMOR INDIANA SUBSIDIARY LLC By:    

Name:

  Paul Waimberg

Title:

  Vice President OHIO CEMETERY HOLDINGS, INC. By:    

Name:

  Paul Waimberg

Title:

  Vice President

 

8



--------------------------------------------------------------------------------

EXHIBIT D-7

FORM OF SUBORDINATION AGREEMENT

(TOM MEYER)

Attached hereto.



--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

(THOMAS E. MEYER)

This SUBORDINATION AGREEMENT (this “Agreement”), dated June 21, 2010, is by and
among BANK OF AMERICA, N.A., a national banking association, as administrative
agent for the benefit of the Lenders defined below (in such capacity, the
“Senior Agent”), STONEMOR PARTNERS L.P., a Delaware limited partnership (the
“Partnership”), STONEMOR OPERATING LLC, a Delaware limited liability company
(the “Operating Company”), STONEMOR INDIANA LLC, an Indiana limited liability
company (“SI”), STONEMOR INDIANA SUBSIDIARY LLC, an Indiana limited liability
company (“SIS”) and OHIO CEMETERY HOLDINGS, INC., an Ohio non-profit corporation
(“OCH” and together with the Operating Company, SI and SIS, the “Buyer”), and
THOMAS E. MEYER, an adult resident of the State of Indiana (together with any
successors or assigns or subsequent holders of or payees on account of
Subordinated Debt from time to time, “Subordinated Creditor”).

BACKGROUND

A. Pursuant to that certain Amended and Restated Credit Agreement, dated
August 15, 2007, as amended (as amended, restated, supplemented or modified from
time to time, the “Credit Agreement”), by and among the lenders party thereto
(collectively, the “Lenders”), Bank of America, N.A., a national banking
association, as Administrative Agent for the benefit of the Lenders, the
Partnership, the Operating Company and various of their affiliates
(collectively, the “Credit Parties”), the Lenders agreed, inter alia, to extend
to the Borrowers (i) a revolving credit facility in the maximum aggregate
principal amount of $44,125,000, and (ii) an acquisition facility in the maximum
aggregate principal amount of $54,125,000.

B. A condition to the consummation by the Subordinated Creditor of certain
transactions is the execution and delivery of that certain Settlement Agreement
(as amended, restated, supplemented or modified from time to time, the
“Settlement Agreement”) between, on one hand, the Buyer (other than OCH) and the
Partnership (collectively, the “Buyer Parties”) and Chapel Hill Associates,
Inc., a Michigan corporation, Covington Memorial Funeral Home, Inc., an Indiana
corporation, Covington Memorial Gardens, Inc., an Indiana corporation, Forest
Lawn Memorial Chapel, Inc., an Indiana corporation, Forest Lawn Memory Gardens,
Inc., an Indiana corporation and Chapel Hill Funeral Home, Inc., an Indiana
corporation (collectively, the “Purchased Entities”) and, on the other hand, the
Subordinated Creditor, the estate of Fred W. Meyer, Jr., James R. Meyer, a
natural individual, and Nancy J. Cade, a natural individual (collectively, the
“Meyer Family”), pursuant to which one or more of the Buyer Parties has agreed
to (i) pay $500,000 to the Meyer Family (the “Initial Payment”), (ii) cause the
Partnership to issue $5,585,000 of unregistered common units of the Partnership
to the Meyer Family, (iii) issue unsecured promissory notes, dated the date
hereof, to the Meyer Family in the aggregate principal amount of $1,305,727
(collectively, the “Meyers Notes”), and (iv) pay the following amounts to the
Meyer Family thereafter:

 

  •  

$2,044,273 in the aggregate (the “Non-Compete Payments”) payable under the
non-competition agreements between certain members of the Meyer Family and one
or more of the Buyer Parties (the “Non-Compete Agreements”), $1,017,091.00 of
which, as of the date hereof, is payable to the Subordinated Creditor;



--------------------------------------------------------------------------------

  •  

up to $2,350,000 of distributions upon recovery by the Buyer Parties on behalf
of the Purchased Entities on certain misappropriation of trust fund claims (the
“Misappropriation Proceeds Payments”);

 

  •  

the lower of (i) $150,000; or (ii) the amount (if any) by which the sum of
$2,350,000 exceeds the aggregate amount of Misappropriation Proceeds Payments
received by the Meyers by the third anniversary of the Meyers Agreement (the
“Settlement Payment”);

 

  •  

the Additional Deferred Consideration (as defined in the Settlement Agreement);
and

 

  •  

reimbursement of health insurance premiums for each of James R. Meyer, Thomas E.
Meyer and their respective spouses until the earlier of the expiration of seven
years or their eligibility for Medicare, with such reimbursement being $34,000
in the first year and to be adjusted annually by the percentage increase in
premiums for such health insurance maintained by James R. Meyer, Thomas E. Meyer
and each of their respective spouses (the “Healthcare Payments”),

in exchange for certain non-competition covenants by certain members of the
Meyer Family in favor of one or more of the Buyer Parties and the Purchased
Entities and certain releases and other consideration, all as more fully set
forth in the Settlement Agreement, the Meyers Notes and the Non-Compete
Agreements (collectively, together with any other agreements of documents
delivered in connection therewith, the “Meyers Documents”).

C. The Buyer Parties are permitted, from time to time, in accordance with the
terms and conditions set forth in the Credit Agreement to obtain certain
subordinated debt from certain junior creditors, subject to certain consents of
Lenders (“Required Lenders”).

D. As a condition to their consent to the delivery of the Meyers Documents and
the entering into the related transactions, Required Lenders have required that
the Subordinated Creditor enter into this Agreement with the Senior Agent.

In consideration of the foregoing premises, and the mutual promises and
undertaking set forth herein, the parties hereto agree as follows:

1. Definitions. The following terms have the meanings specified:

“Senior Debt” means any and all obligations, indebtedness and liabilities of
every nature and description of the Credit Parties (including, without
limitation, the Buyer Parties), or any of them, owed to the Senior Agent or any
Lender, under the Credit Agreement, together with any other Obligations (as such
term is defined in the Credit Agreement), whether primary or secondary, direct
or indirect, absolute or contingent, sole, joint or several, secured or
unsecured, due or to become due, contractual arising by operation of law or
otherwise, or now or hereafter existing, whether incurred by any Credit Parties
as principal, surety, endorser, guarantor, accommodation party or otherwise,
including, without limitation, principal, interest and fees including, without
limitation, late fees and expenses, including, without limitation, attorneys’
fees and costs.

 

2



--------------------------------------------------------------------------------

“Subordinated Debt” means any and all obligations, indebtedness and liabilities
of every nature and description of any of the Credit Parties owed to the
Subordinated Creditor under any of the Meyers Documents (including, without
limitation, (i) all Non-Compete Payments, (ii) the Additional Deferred
Consideration, (iii) the Settlement Payment and (iv) all payments under the
Meyers Notes), whether primary or secondary, direct or indirect, absolute or
contingent, sole, joint or several, secured or unsecured, due or to become due,
contractual arising by operation of law or otherwise, or now or hereafter
existing, whether incurred by any Credit Parties as principal, surety, endorser,
guarantor, accommodation party or otherwise, including, without limitation,
principal, interest and fees including, without limitation, late fees and
expenses, including, without limitation, attorneys’ fees and costs whether now
existing or hereafter created or arising; provided that the following payments
shall not be treated as Subordinated Debt hereunder: (a) the Initial Payment;
(b) the Misappropriation Proceeds Payments; and (c) the Healthcare Payments.

2. Subordination.

a. Payment.

(1) The Subordinated Creditor hereby: (i) subordinates all Subordinated Debt and
all claims and demands arising therefrom to all of the Senior Debt; and
(ii) agrees that payment of principal of, interest on and other amounts owing
under any and all Subordinated Debt is hereby expressly subordinated to payment
in full of the Senior Debt (including, without limitation, all interest accruing
on any Senior Debt after the commencement of any proceeding described in
Section 5 hereof at the contractual rate set forth in the Credit Agreement).

(2) Notwithstanding the foregoing, if no Event of Default or Default (as defined
under the Credit Agreement) has occurred and is continuing at any regularly
scheduled payment on the Subordinated Debt is payable, and such regularly
scheduled payment would not give rise to an Event of Default or Default under
the Credit Agreement, then the Buyer Parties may pay (and the Subordinated
Creditor may receive) such regularly scheduled payments of principal, interest
as the same accrues, and other regularly scheduled amounts of Subordinated Debt
(which have not been accelerated) pursuant to the terms set forth in the Meyers
Documents as in effect on the date hereof (or as may be amended with the consent
of Required Lenders).

b. Security Interest. Notwithstanding anything to the contrary contained in any
other instrument or document delivered in connection with the Subordinated Debt
or otherwise, including, without limitation, any prior perfection of a security
interest or lien, any security interests and liens now or hereafter held by the
Subordinated Creditor in any collateral security for the Subordinated Debt shall
be junior and subordinate to any security interests and liens now or hereafter
held by Senior Agent in the same collateral. So long as any portion of the
Senior Debt shall remain unpaid, the Senior Agent may at all times in its sole
discretion exercise any and all powers and rights which it now has or may
hereafter acquire with respect to any of the collateral securing the Senior
Debt, all without the necessity of obtaining any consent or approval of the
Subordinated Creditor.

3. Prohibition of Liens and Security Interests. The Buyer Parties shall not

 

3



--------------------------------------------------------------------------------

provide and the Subordinated Creditor shall not accept any collateral to secure
any of the obligations, indebtedness or liabilities of any of the Buyer Parties
to the Subordinated Creditor, including, without limitation, the Subordinated
Debt. Subordinated Creditor hereby agrees that, notwithstanding anything to the
contrary contained in any other instrument or document delivered in connection
with the obligations of the Buyer Parties to the Subordinated Creditor or
otherwise, including, without limitation, any prior perfection of a security
interest or lien, all security interests and liens at any time held by the
Subordinated Creditor, in any collateral security for any such obligation shall
be junior and subordinate to any security interests and liens at any time held
by the Senior Agent. In connection with any foreclosure of any lien on or
security interest in any collateral for the Senior Debt by the Senior Agent, the
Subordinated Creditor waives any right it may have to approve or disapprove the
terms and conditions of any sale by the Senior Agent of the collateral, other
than the right to bid at any such sale.

4. Moratorium on Remedies. The Subordinated Creditor hereby agrees not to:
(a) accelerate, demand, sue for, commence any collection or enforcement action
or proceeding with respect to, take, receive, accept or retain any payment or
distribution of any character, whether in cash, securities or other property and
whether by set off or otherwise, in respect of any portion of the Subordinated
Debt; (b) enforce or apply any security for any Subordinated Debt; or (c) incur
any debt or liability to, or receive any loan, dividend, return of capital,
advance, gift, or any other transfer of any property whether real or personal,
or tangible or intangible, from the Buyer Parties (each of the above is herein
referred to as an “Enforcement Action”) until the Senior Debt shall have been
paid in full with interest (including interest during any bankruptcy or similar
proceeding involving the Buyer Parties, from the date of the filing thereof to
the date of distribution, notwithstanding any statute, including without
limitation the Federal Bankruptcy Code, any rule of law or bankruptcy procedures
to the contrary).

5. Distributions on Insolvency, Etc. The Subordinated Creditor hereby agrees
that in the event of the institution of and in connection with any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceedings relative to any of the Buyer Parties or any of their property, or of
any proceeding for the voluntary liquidation, dissolution or other winding-up of
any of the Buyer Parties, whether or not involving insolvency or bankruptcy
proceedings:

a. all amounts due under the Senior Debt shall first be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made in respect of any Subordinated Debt;

b. any payment or distribution of any character, whether in cash, securities or
other property, which would otherwise be payable or deliverable in respect of
the Subordinated Debt shall be paid or delivered directly to the Senior Agent,
until of the Senior Debt shall have been paid in full in cash, with the
Subordinated Creditor retaining a right of subrogation to any remaining
distributions payable on account of the Senior Debt after the Senior Agent has
received aggregate distributions in cash equal to all amounts due under the
Senior Debt, and the Subordinated Creditor shall irrevocably authorize, empower
and direct all receivers, trustees, liquidators, conservators and others having
authority to effect all such payments and deliveries; and

 

4



--------------------------------------------------------------------------------

c. the Subordinated Creditor shall execute and deliver to the Senior Agent all
such further instruments confirming the authorization referred to in the
foregoing clause (b) and all such powers of attorney, proofs of claim,
assignments of claim and other instruments and shall take all such other actions
as may be reasonably requested by the Senior Agent in order to enable the Senior
Agent (on behalf of the Lenders) to enforce all its rights hereunder and all
claims of the Lenders upon or in respect of the Subordinated Debt, and failing
execution of such instruments or taking of such actions by the Subordinated
Creditor, the Senior Agent is hereby authorized and empowered to execute and
perform the same on behalf of the Subordinated Creditor.

6. Unauthorized Distributions Held in Trust. The Subordinated Creditor hereby
agrees that, in the event any payment or distribution of any character, whether
in cash, securities or other property, is received by Subordinated Creditor in
contravention of the terms of subordination set forth herein, such payment or
distribution shall be held by Subordinated Creditor, as trustee of an express
trust, in trust for the benefit of, and shall be paid over or delivered and
transferred to the Senior Agent, for application to all amounts of Senior Debt
remaining unpaid until such amounts shall have been paid in full.

7. Notation of Subordination. If the Subordinated Debt is evidenced in whole or
part by any promissory note or other instruments (including the Meyers Notes),
the Subordinated Creditor agrees to note on the face thereof that the same is
subject to this Agreement.

8. No Modification of Subordinated Debt. The Subordinated Creditor and the Buyer
Parties hereby agree that so long any Senior Debt or commitments under the
Credit Agreement remain outstanding, they will not modify or amend, or permit
modification or amendment of, the terms and conditions of any of the Meyers
Documents to the extent such terms and conditions relate in any way to the
Subordinated Debt, without, in each case, obtaining the prior written consent of
Required Lenders.

9. Waiver of Notices. The Subordinated Creditor hereby waives all notices with
respect to the Credit Agreement, including, but not limited to, the making of
loans or advances to the Buyer Parties or any extensions, renewals or
modifications thereof, releases of collateral security or guarantors or other
indulgences of any character, or of the occurrence or declaration of any default
or the taking of any Enforcement Action.

10. Rights of Lenders Regarding the Buyer Parties. This Agreement is a
continuing agreement of subordination and the Lenders and other holders of
Senior Debt may continue to make loans to or otherwise accept the obligations of
the Buyer Parties in reliance hereon, without notice to the Subordinated
Creditor, including any increases, renewals, extensions or other modifications
of any kind relating to the terms and conditions of any of the Senior Debt or
any collateral security or guaranty therefor, and may release or exchange or
otherwise deal with any collateral security or guaranty or may release any
balance of funds on deposit or otherwise held by the Senior Agent or any Lender
or other holder of Senior Debt without notice to or consent of the Subordinated
Creditor and without impairing or affecting the Senior Agent’s or any rights of
any Lender or other holder of Senior Debt under this Agreement. Each Lender and
other holder of Senior Debt is a third party beneficiary of this Agreement.

 

5



--------------------------------------------------------------------------------

11. Representations and Warranties. The execution, delivery and performance by
the Buyer Parties of this Agreement is within their power, have been duly
authorized by all necessary action and, if necessary, by making appropriate
filings with any governmental agency or unit and are the legal, binding, valid
and enforceable obligations of the Buyer Parties; and does not (i) contravene,
or constitute (with or without the giving of notice or lapse of time or both) a
violation of any provision of applicable law or of any contract or agreement to
which he is a party, or a default under any agreement, judgment, injunction,
order, decree or other instrument binding upon or affecting the Buyer Parties,
(ii) result in the creation or imposition of any lien on any of the Buyer
Parties’ assets, or (iii) give cause for the acceleration of any obligations of
the Buyer Parties to any other creditor.

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that, the Subordinated Creditor shall not assign all or any portion of
the Subordinated Debt without causing any such assignee to deliver to the Senior
Agent a written acknowledgement that such Subordinated Debt is governed by the
terms of this Agreement and, if requested by the Senior Agent, a subordination
agreement substantially identical to this Agreement.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

14. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts
with the same affect as if all of the signatures on such counterparts appeared
on one document and each counterpart shall be deemed an original. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or by
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

16. Waiver of Jury Trial. Each party hereto hereby expressly waives any right to
trial by jury of any claim, demand, action or cause of action arising hereunder
or in any way connected with or related or incidental to the dealings of the
parties hereto or any of them with respect to this Agreement, in each case
whether now existing or hereafter arising, and whether founded in contract or
tort or otherwise. Each party hereto hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this agreement may file an original counterpart or
a copy of this section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have, individually, or by their duly
authorized officers, executed this Subordination Agreement on the date first
above written.

 

  THOMAS E. MEYER, Individually

 

BANK OF AMERICA, N.A.,

in its capacity as Senior Agent

By:       Name:     Title:  

[Partnership and Buyer acknowledgements follow on next page]

 

7



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

STONEMOR PARTNERS L.P.

By:  

STONEMOR GP LLC

 

its General Partner

By:    

Name:

  Paul Waimberg

Title:

  Vice President STONEMOR OPERATING LLC By:    

Name:

  Paul Waimberg

Title:

  Vice President STONEMOR INDIANA LLC By:    

Name:

  Paul Waimberg

Title:

  Vice President STONEMOR INDIANA SUBSIDIARY LLC By:    

Name:

  Paul Waimberg

Title:

  Vice President OHIO CEMETERY HOLDINGS, INC. By:    

Name:

  Paul Waimberg

Title:

  Vice President

 

8



--------------------------------------------------------------------------------

EXHIBIT D-8

FORM OF SUBORDINATION AGREEMENT

(NANCY CADE)

Attached hereto.



--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

(NANCY J. CADE)

This SUBORDINATION AGREEMENT (this “Agreement”), dated June 21, 2010, is by and
among BANK OF AMERICA, N.A., a national banking association, as administrative
agent for the benefit of the Lenders defined below (in such capacity, the
“Senior Agent”), STONEMOR PARTNERS L.P., a Delaware limited partnership (the
“Partnership”), STONEMOR OPERATING LLC, a Delaware limited liability company
(the “Operating Company”), STONEMOR INDIANA LLC, an Indiana limited liability
company (“SI”), STONEMOR INDIANA SUBSIDIARY LLC, an Indiana limited liability
company (“SIS”) and OHIO CEMETERY HOLDINGS, INC., an Ohio non-profit corporation
(“OCH” and together with the Operating Company, SI and SIS, the “Buyer”), and
NANCY J. CADE, an adult resident of the State of Kentucky (together with any
successors or assigns or subsequent holders of or payees on account of
Subordinated Debt from time to time, “Subordinated Creditor”).

BACKGROUND

A. Pursuant to that certain Amended and Restated Credit Agreement, dated
August 15, 2007, as amended (as amended, restated, supplemented or modified from
time to time, the “Credit Agreement”), by and among the lenders party thereto
(collectively, the “Lenders”), Bank of America, N.A., a national banking
association, as Administrative Agent for the benefit of the Lenders, the
Partnership, the Operating Company and various of their affiliates
(collectively, the “Credit Parties”), the Lenders agreed, inter alia, to extend
to the Borrowers (i) a revolving credit facility in the maximum aggregate
principal amount of $44,125,000, and (ii) an acquisition facility in the maximum
aggregate principal amount of $54,125,000.

B. A condition to the consummation by the Subordinated Creditor of certain
transactions is the execution and delivery of that certain Settlement Agreement
(as amended, restated, supplemented or modified from time to time, the
“Settlement Agreement”) between, on one hand, the Buyer (other than OCH) and the
Partnership (collectively, the “Buyer Parties”) and Chapel Hill Associates,
Inc., a Michigan corporation, Covington Memorial Funeral Home, Inc., an Indiana
corporation, Covington Memorial Gardens, Inc., an Indiana corporation, Forest
Lawn Memorial Chapel, Inc., an Indiana corporation, Forest Lawn Memory Gardens,
Inc., an Indiana corporation and Chapel Hill Funeral Home, Inc., an Indiana
corporation (collectively, the “Purchased Entities”) and, on the other hand, the
Subordinated Creditor, the estate of Fred W. Meyer, Jr., Thomas E. Meyer, a
natural individual, and James R. Meyer, a natural individual (collectively, the
“Meyer Family”), pursuant to which one or more of the Buyer Parties has agreed
to (i) pay $500,000 to the Meyer Family (the “Initial Payment”), (ii) cause the
Partnership to issue $5,585,000 of unregistered common units of the Partnership
to the Meyer Family, (iii) issue unsecured promissory notes, dated the date
hereof, to the Meyer Family in the aggregate principal amount of $1,305,727
(collectively, the “Meyers Notes”), $266,071.00 of which, as of the date hereof,
is payable under a note in favor of the Subordinated Creditor, and (iv) pay the
following amounts to the Meyer Family thereafter:

 

  •  

$2,044,273 in the aggregate (the “Non-Compete Payments”) payable under the
non-competition agreements between certain members of the Meyer Family and one
or



--------------------------------------------------------------------------------

more of the Buyer Parties (the “Non-Compete Agreements”), $50,000.00 of which,
as of the date hereof, is payable to the Subordinated Creditor;

 

  •  

up to $2,350,000 of distributions upon recovery by the Buyer Parties on behalf
of the Purchased Entities on certain misappropriation of trust fund claims (the
“Misappropriation Proceeds Payments”);

 

  •  

the lower of (i) $150,000; or (ii) the amount (if any) by which the sum of
$2,350,000 exceeds the aggregate amount of Misappropriation Proceeds Payments
received by the Meyers by the third anniversary of the Meyers Agreement (the
“Settlement Payment”);

 

  •  

the Additional Deferred Consideration (as defined in the Settlement Agreement);
and

 

  •  

reimbursement of health insurance premiums for each of James R. Meyer, Thomas E.
Meyer and their respective spouses until the earlier of the expiration of seven
years or their eligibility for Medicare, with such reimbursement being $34,000
in the first year and to be adjusted annually by the percentage increase in
premiums for such health insurance maintained by James R. Meyer, Thomas E. Meyer
and each of their respective spouses (the “Healthcare Payments”),

in exchange for certain non-competition covenants by certain members of the
Meyer Family in favor of one or more of the Buyer Parties and the Purchased
Entities and certain releases and other consideration, all as more fully set
forth in the Settlement Agreement, the Meyers Notes and the Non-Compete
Agreements (collectively, together with any other agreements of documents
delivered in connection therewith, the “Meyers Documents”).

C. The Buyer Parties are permitted, from time to time, in accordance with the
terms and conditions set forth in the Credit Agreement to obtain certain
subordinated debt from certain junior creditors, subject to certain consents of
Lenders (“Required Lenders”).

D. As a condition to their consent to the delivery of the Meyers Documents and
the entering into the related transactions, Required Lenders have required that
the Subordinated Creditor enter into this Agreement with the Senior Agent.

In consideration of the foregoing premises, and the mutual promises and
undertaking set forth herein, the parties hereto agree as follows:

1. Definitions. The following terms have the meanings specified:

“Senior Debt” means any and all obligations, indebtedness and liabilities of
every nature and description of the Credit Parties (including, without
limitation, the Buyer Parties), or any of them, owed to the Senior Agent or any
Lender, under the Credit Agreement, together with any other Obligations (as such
term is defined in the Credit Agreement), whether primary or secondary, direct
or indirect, absolute or contingent, sole, joint or several, secured or
unsecured, due or to become due, contractual arising by operation of law or
otherwise, or now or hereafter existing, whether incurred by any Credit Parties
as principal, surety, endorser, guarantor, accommodation party or otherwise,
including, without limitation, principal, interest

 

2



--------------------------------------------------------------------------------

and fees including, without limitation, late fees and expenses, including,
without limitation, attorneys’ fees and costs.

“Subordinated Debt” means any and all obligations, indebtedness and liabilities
of every nature and description of any of the Credit Parties owed to the
Subordinated Creditor under any of the Meyers Documents (including, without
limitation, (i) all Non-Compete Payments, (ii) the Additional Deferred
Consideration, (iii) the Settlement Payment, and (iv) all payments under the
Meyers Notes), whether primary or secondary, direct or indirect, absolute or
contingent, sole, joint or several, secured or unsecured, due or to become due,
contractual arising by operation of law or otherwise, or now or hereafter
existing, whether incurred by any Credit Parties as principal, surety, endorser,
guarantor, accommodation party or otherwise, including, without limitation,
principal, interest and fees including, without limitation, late fees and
expenses, including, without limitation, attorneys’ fees and costs whether now
existing or hereafter created or arising; provided that the following payments
shall not be treated as Subordinated Debt hereunder: (a) the Initial Payment;
(b) the Misappropriation Proceeds Payments; and (c) the Healthcare Payments.

2. Subordination.

a. Payment.

(1) The Subordinated Creditor hereby: (i) subordinates all Subordinated Debt and
all claims and demands arising therefrom to all of the Senior Debt; and
(ii) agrees that payment of principal of, interest on and other amounts owing
under any and all Subordinated Debt is hereby expressly subordinated to payment
in full of the Senior Debt (including, without limitation, all interest accruing
on any Senior Debt after the commencement of any proceeding described in
Section 5 hereof at the contractual rate set forth in the Credit Agreement).

(2) Notwithstanding the foregoing, if no Event of Default or Default (as defined
under the Credit Agreement) has occurred and is continuing at any regularly
scheduled payment on the Subordinated Debt is payable, and such regularly
scheduled payment would not give rise to an Event of Default or Default under
the Credit Agreement, then the Buyer Parties may pay (and the Subordinated
Creditor may receive) such regularly scheduled payments of principal, interest
as the same accrues, and other regularly scheduled amounts of Subordinated Debt
(which have not been accelerated) pursuant to the terms set forth in the Meyers
Documents as in effect on the date hereof (or as may be amended with the consent
of Required Lenders).

b. Security Interest. Notwithstanding anything to the contrary contained in any
other instrument or document delivered in connection with the Subordinated Debt
or otherwise, including, without limitation, any prior perfection of a security
interest or lien, any security interests and liens now or hereafter held by the
Subordinated Creditor in any collateral security for the Subordinated Debt shall
be junior and subordinate to any security interests and liens now or hereafter
held by Senior Agent in the same collateral. So long as any portion of the
Senior Debt shall remain unpaid, the Senior Agent may at all times in its sole
discretion exercise any and all powers and rights which it now has or may
hereafter acquire with respect to any of the collateral securing the Senior
Debt, all without the necessity of obtaining

 

3



--------------------------------------------------------------------------------

any consent or approval of the Subordinated Creditor.

3. Prohibition of Liens and Security Interests. The Buyer Parties shall not
provide and the Subordinated Creditor shall not accept any collateral to secure
any of the obligations, indebtedness or liabilities of any of the Buyer Parties
to the Subordinated Creditor, including, without limitation, the Subordinated
Debt. Subordinated Creditor hereby agrees that, notwithstanding anything to the
contrary contained in any other instrument or document delivered in connection
with the obligations of the Buyer Parties to the Subordinated Creditor or
otherwise, including, without limitation, any prior perfection of a security
interest or lien, all security interests and liens at any time held by the
Subordinated Creditor, in any collateral security for any such obligation shall
be junior and subordinate to any security interests and liens at any time held
by the Senior Agent. In connection with any foreclosure of any lien on or
security interest in any collateral for the Senior Debt by the Senior Agent, the
Subordinated Creditor waives any right it may have to approve or disapprove the
terms and conditions of any sale by the Senior Agent of the collateral, other
than the right to bid at any such sale.

4. Moratorium on Remedies. The Subordinated Creditor hereby agrees not to:
(a) accelerate, demand, sue for, commence any collection or enforcement action
or proceeding with respect to, take, receive, accept or retain any payment or
distribution of any character, whether in cash, securities or other property and
whether by set off or otherwise, in respect of any portion of the Subordinated
Debt; (b) enforce or apply any security for any Subordinated Debt; or (c) incur
any debt or liability to, or receive any loan, dividend, return of capital,
advance, gift, or any other transfer of any property whether real or personal,
or tangible or intangible, from the Buyer Parties (each of the above is herein
referred to as an “Enforcement Action”) until the Senior Debt shall have been
paid in full with interest (including interest during any bankruptcy or similar
proceeding involving the Buyer Parties, from the date of the filing thereof to
the date of distribution, notwithstanding any statute, including without
limitation the Federal Bankruptcy Code, any rule of law or bankruptcy procedures
to the contrary).

5. Distributions on Insolvency, Etc. The Subordinated Creditor hereby agrees
that in the event of the institution of and in connection with any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceedings relative to any of the Buyer Parties or any of their property, or of
any proceeding for the voluntary liquidation, dissolution or other winding-up of
any of the Buyer Parties, whether or not involving insolvency or bankruptcy
proceedings:

a. all amounts due under the Senior Debt shall first be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made in respect of any Subordinated Debt;

b. any payment or distribution of any character, whether in cash, securities or
other property, which would otherwise be payable or deliverable in respect of
the Subordinated Debt shall be paid or delivered directly to the Senior Agent,
until of the Senior Debt shall have been paid in full in cash, with the
Subordinated Creditor retaining a right of subrogation to any remaining
distributions payable on account of the Senior Debt after the Senior Agent has
received aggregate distributions in cash equal to all amounts due under the
Senior Debt, and the Subordinated Creditor shall irrevocably authorize, empower
and direct all

 

4



--------------------------------------------------------------------------------

receivers, trustees, liquidators, conservators and others having authority to
effect all such payments and deliveries; and

c. the Subordinated Creditor shall execute and deliver to the Senior Agent all
such further instruments confirming the authorization referred to in the
foregoing clause (b) and all such powers of attorney, proofs of claim,
assignments of claim and other instruments and shall take all such other actions
as may be reasonably requested by the Senior Agent in order to enable the Senior
Agent (on behalf of the Lenders) to enforce all its rights hereunder and all
claims of the Lenders upon or in respect of the Subordinated Debt, and failing
execution of such instruments or taking of such actions by the Subordinated
Creditor, the Senior Agent is hereby authorized and empowered to execute and
perform the same on behalf of the Subordinated Creditor.

6. Unauthorized Distributions Held in Trust. The Subordinated Creditor hereby
agrees that, in the event any payment or distribution of any character, whether
in cash, securities or other property, is received by Subordinated Creditor in
contravention of the terms of subordination set forth herein, such payment or
distribution shall be held by Subordinated Creditor, as trustee of an express
trust, in trust for the benefit of, and shall be paid over or delivered and
transferred to the Senior Agent, for application to all amounts of Senior Debt
remaining unpaid until such amounts shall have been paid in full.

7. Notation of Subordination. If the Subordinated Debt is evidenced in whole or
part by any promissory note or other instruments (including the Meyers Notes),
the Subordinated Creditor agrees to note on the face thereof that the same is
subject to this Agreement.

8. No Modification of Subordinated Debt. The Subordinated Creditor and the Buyer
Parties hereby agree that so long any Senior Debt or commitments under the
Credit Agreement remain outstanding, they will not modify or amend, or permit
modification or amendment of, the terms and conditions of any of the Meyers
Documents to the extent such terms and conditions relate in any way to the
Subordinated Debt, without, in each case, obtaining the prior written consent of
Required Lenders.

9. Waiver of Notices. The Subordinated Creditor hereby waives all notices with
respect to the Credit Agreement, including, but not limited to, the making of
loans or advances to the Buyer Parties or any extensions, renewals or
modifications thereof, releases of collateral security or guarantors or other
indulgences of any character, or of the occurrence or declaration of any default
or the taking of any Enforcement Action.

10. Rights of Lenders Regarding the Buyer Parties. This Agreement is a
continuing agreement of subordination and the Lenders and other holders of
Senior Debt may continue to make loans to or otherwise accept the obligations of
the Buyer Parties in reliance hereon, without notice to the Subordinated
Creditor, including any increases, renewals, extensions or other modifications
of any kind relating to the terms and conditions of any of the Senior Debt or
any collateral security or guaranty therefor, and may release or exchange or
otherwise deal with any collateral security or guaranty or may release any
balance of funds on deposit or otherwise held by the Senior Agent or any Lender
or other holder of Senior Debt

 

5



--------------------------------------------------------------------------------

without notice to or consent of the Subordinated Creditor and without impairing
or affecting the Senior Agent’s or any rights of any Lender or other holder of
Senior Debt under this Agreement. Each Lender and other holder of Senior Debt is
a third party beneficiary of this Agreement.

11. Representations and Warranties. The execution, delivery and performance by
the Buyer Parties of this Agreement is within their power, have been duly
authorized by all necessary action and, if necessary, by making appropriate
filings with any governmental agency or unit and are the legal, binding, valid
and enforceable obligations of the Buyer Parties; and does not (i) contravene,
or constitute (with or without the giving of notice or lapse of time or both) a
violation of any provision of applicable law or of any contract or agreement to
which he is a party, or a default under any agreement, judgment, injunction,
order, decree or other instrument binding upon or affecting the Buyer Parties,
(ii) result in the creation or imposition of any lien on any of the Buyer
Parties’ assets, or (iii) give cause for the acceleration of any obligations of
the Buyer Parties to any other creditor.

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that, the Subordinated Creditor shall not assign all or any portion of
the Subordinated Debt without causing any such assignee to deliver to the Senior
Agent a written acknowledgement that such Subordinated Debt is governed by the
terms of this Agreement and, if requested by the Senior Agent, a subordination
agreement substantially identical to this Agreement.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

14. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts
with the same affect as if all of the signatures on such counterparts appeared
on one document and each counterpart shall be deemed an original. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or by
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

16. Waiver of Jury Trial. Each party hereto hereby expressly waives any right to
trial by jury of any claim, demand, action or cause of action arising hereunder
or in any way connected with or related or incidental to the dealings of the
parties hereto or any of them with respect to this Agreement, in each case
whether now existing or hereafter arising, and whether founded in contract or
tort or otherwise. Each party hereto hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this agreement may file an original counterpart or
a copy of this section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have, individually, or by their duly
authorized officers, executed this Subordination Agreement on the date first
above written.

 

NANCY J. CADE, Individually

BANK OF AMERICA, N.A.,

in its capacity as Senior Agent

By:

     

Name:

Title:

[Partnership and Buyer acknowledgements follow on next page]

 

7



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: STONEMOR PARTNERS L.P. BY:  

STONEMOR GP LLC

its General Partner

By:    

Name: Paul Waimberg

Title: Vice President

STONEMOR OPERATING LLC By:    

Name: Paul Waimberg

Title: Vice President

STONEMOR INDIANA LLC By:    

Name: Paul Waimberg

Title: Vice President

STONEMOR INDIANA SUBSIDIARY LLC By:    

Name: Paul Waimberg

Title: Vice President

OHIO CEMETERY HOLDINGS, INC. By:    

Name: Paul Waimberg

Title: Vice President

 

8



--------------------------------------------------------------------------------

EXHIBIT E

RELEASED ENTITIES

Ansure;

Forest Lawn;

MGMC;

American Bronze Craft, Inc., an Indiana corporation;

Meyer Industries, Inc., an Indiana corporation;

Mercury Development Corporation, an Indiana corporation;

Memory Gardens Logistics LLC, an Indiana limited liability company;

Gill Funeral Home LLC, an Indiana limited liability company;

Gardens of Memory Cemetery LLC, an Indiana limited liability company;

Garden View Funeral Home LLC, an Indiana limited liability company;

Royal Oak Memorial Gardens of Ohio Ltd., an Ohio limited liability company;

Heritage Hills Memory Gardens of Ohio Ltd., an Ohio limited liability company;
and

Hamden Memorial Funeral Home, Inc., a Connecticut corporation.